Exhibit 10.1

 

 

 

CREDIT AND SECURITY AGREEMENT

 

 

among

 

 

UNIVERSAL MANAGEMENT SERVICES, INC.

THE OTHER BORROWERS NAMED HEREIN

as Borrowers

 

 

THE LENDERS NAMED HEREIN

as Lenders

 

 

and

 

 

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender and Issuing Lender

 

KEYBANC CAPITAL MARKETS, INC.

as Joint Lead Arranger and Joint Book Runner

 

THE HUNTINGTON NATIONAL BANK

as Joint Lead Arranger, Joint Book Runner and Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION

SANTANDER BANK, N.A.

CITIBANK, N.A.

CITIZENS BANK, N.A.

FIFTH THIRD BANK

COMERICA BANK

as Co-Documentation Agents

_____________________

 

dated as of

November 27, 2018

_____________________

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I.  DEFINITIONS

 

1

 

Section 1.1.

Definitions

 

1

 

Section 1.2.

Accounting Terms

 

40

 

Section 1.3.

Terms Generally

 

40

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

41

 

Section 2.1.

Amount and Nature of Credit

 

41

 

Section 2.2.

Revolving Credit Commitment

 

41

 

Section 2.3.

Term Loan Commitment

 

47

 

Section 2.4.

Interest

 

47

 

Section 2.5.

Evidence of Indebtedness

 

49

 

Section 2.6.

Notice of Loans and Credit Events; Funding of Loans

 

49

 

Section 2.7.

Payment on Loans and Other Obligations

 

51

 

Section 2.8.

Prepayment

 

52

 

Section 2.9.

Commitment and Other Fees

 

52

 

Section 2.10.

Modifications to Commitment

 

53

 

Section 2.11.

Computation of Interest and Fees

 

55

 

Section 2.12.

Mandatory Payments

 

55

 

Section 2.13.

Cash Collateral

 

58

 

Section 2.14.

Liability of Borrowers

 

58

 

Section 2.15.

Extension of Term Loan Maturity Date or Commitment Period

 

60

 

Section 2.16.

Addition of a Borrower

 

62

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

 

63

 

Section 3.1.

Requirements of Law

 

63

 

Section 3.2.

Taxes

 

65

 

Section 3.3.

Funding Losses

 

69

 

Section 3.4.

Change of Lending Office

 

70

 

Section 3.5.

Eurodollar Rate Lending Unlawful; Inability to Determine Rate

 

70

 

Section 3.6.

Replacement of Lenders

 

71

 

Section 3.7.

Discretion of Lenders as to Manner of Funding

 

71

ARTICLE IV.  CONDITIONS PRECEDENT

 

72

 

Section 4.1.

Conditions to Each Credit Event

 

72

 

Section 4.2.

Conditions to the First Credit Event

 

72

 

Section 4.3.

Post-Closing Conditions

 

76

ARTICLE V.  COVENANTS

 

77

 

Section 5.1.

Insurance

 

77

 

Section 5.2.

Money Obligations

 

77

 

Section 5.3.

Financial Statements and Information

 

78

 

Section 5.4.

Financial Records

 

79

 

Section 5.5.

Franchises; Change in Business

 

79

 

Section 5.6.

ERISA Pension and Benefit Plan Compliance

 

79

 

Section 5.7.

Financial Covenants

 

80

 

Section 5.8.

Borrowing

 

80

 

Section 5.9.

Liens

 

81

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

Section 5.10.

Regulations T, U and X

 

83

 

Section 5.11.

Investments, Loans and Guaranties

 

83

 

Section 5.12.

Merger and Sale of Assets

 

84

 

Section 5.13.

Acquisitions

 

85

 

Section 5.14.

Notice

 

86

 

Section 5.15.

Restricted Payments

 

86

 

Section 5.16.

Environmental Compliance

 

87

 

Section 5.17.

Affiliate Transactions

 

87

 

Section 5.18.

Use of Proceeds

 

87

 

Section 5.19.

Corporate Names and Locations of Collateral

 

88

 

Section 5.20.

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

 

88

 

Section 5.21.

Collateral

 

89

 

Section 5.22.

Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral

 

91

 

Section 5.23.

Restrictive Agreements

 

92

 

Section 5.24.

Guaranty Under Material Indebtedness Agreement

 

92

 

Section 5.25.

Subordinated Debt Documents

 

92

 

Section 5.26.

Senior Ranking

 

92

 

Section 5.27.

Amendment of Organizational Documents

 

92

 

Section 5.28.

Fiscal Year of Borrowers

 

93

 

Section 5.29.

Banking Relationship

 

93

 

Section 5.30.

Compliance with Laws

 

93

 

Section 5.31.

Beneficial Ownership

 

93

 

Section 5.32.

Further Assurances

 

93

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

94

 

Section 6.1.

Corporate Existence; Subsidiaries; Foreign Qualification

 

94

 

Section 6.2.

Corporate Authority

 

94

 

Section 6.3.

Compliance with Laws and Contracts

 

94

 

Section 6.4.

Litigation and Administrative Proceedings

 

95

 

Section 6.5.

Title to Assets

 

95

 

Section 6.6.

Liens and Security Interests

 

95

 

Section 6.7.

Tax Returns

 

96

 

Section 6.8.

Environmental Laws

 

96

 

Section 6.9.

Locations

 

96

 

Section 6.10.

Continued Business

 

96

 

Section 6.11.

Employee Benefits Plans

 

97

 

Section 6.12.

Consents or Approvals

 

97

 

Section 6.13.

Solvency

 

97

 

Section 6.14.

Financial Statements

 

98

 

Section 6.15.

Regulations

 

98

 

Section 6.16.

Material Agreements

 

98

 

Section 6.17.

Intellectual Property

 

98

 

Section 6.18.

Insurance

 

98

 

Section 6.19.

Deposit Accounts and Securities Accounts

 

99

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

Section 6.20.

Accurate and Complete Statements

 

99

 

Section 6.21.

Investment Company; Other Restrictions

 

99

 

Section 6.22.

Subordinated Debt Documents

 

99

 

Section 6.23.

Beneficial Ownership

 

99

 

Section 6.24.

Defaults

 

99

ARTICLE VII. SECURITY

 

99

 

Section 7.1.

Security Interest in Collateral

 

99

 

Section 7.2.

Collections and Receipt of Proceeds by Borrowers

 

99

 

Section 7.3.

Collections and Receipt of Proceeds by Administrative Agent

 

101

 

Section 7.4.

Administrative Agent’s Authority Under Pledged Notes

 

102

 

Section 7.5.

Commercial Tort Claims

 

102

 

Section 7.6.

Use of Inventory and Equipment

 

103

ARTICLE VIII.  EVENTS OF DEFAULT

 

103

 

Section 8.1.

Payments

 

103

 

Section 8.2.

Special Covenants

 

103

 

Section 8.3.

Other Covenants

 

103

 

Section 8.4.

Representations and Warranties

 

103

 

Section 8.5.

Cross Default

 

104

 

Section 8.6.

ERISA Default

 

104

 

Section 8.7.

Change in Control

 

104

 

Section 8.8.

Judgments

 

104

 

Section 8.9.

Security

 

104

 

Section 8.10.

Validity of Loan Documents

 

104

 

Section 8.11.

Solvency

 

105

ARTICLE IX.  REMEDIES UPON DEFAULT

 

106

 

Section 9.1.

Optional Defaults

 

106

 

Section 9.2.

Automatic Defaults

 

106

 

Section 9.3.

Letters of Credit

 

106

 

Section 9.4.

Offsets

 

107

 

Section 9.5.

Equalization Provisions

 

107

 

Section 9.6.

Collateral

 

108

 

Section 9.7.

Other Remedies

 

109

 

Section 9.8.

Application of Proceeds

 

110

ARTICLE X.  THE ADMINISTRATIVE AGENT

 

111

 

Section 10.1.

Appointment and Authorization

 

111

 

Section 10.2.

Note Holders

 

112

 

Section 10.3.

Consultation With Counsel

 

112

 

Section 10.4.

Documents

 

112

 

Section 10.5.

Administrative Agent and Affiliates

 

112

 

Section 10.6.

Knowledge or Notice of Default

 

113

 

Section 10.7.

Action by Administrative Agent

 

113

 

Section 10.8.

Release of Collateral or Guarantor of Payment

 

113

 

Section 10.9.

Delegation of Duties

 

114

 

Section 10.10.

Indemnification of Administrative Agent

 

114

 

Section 10.11.

Successor Administrative Agent

 

114

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

Section 10.12.

Issuing Lender

 

115

 

Section 10.13.

Swing Line Lender

 

115

 

Section 10.14.

Administrative Agent May File Proofs of Claim

 

115

 

Section 10.15.

No Reliance on Administrative Agent’s Customer Identification Program

 

116

 

Section 10.16.

Other Agents

 

116

 

Section 10.17.

Platform

 

116

ARTICLE XI.  MISCELLANEOUS

 

117

 

Section 11.1.

Lenders’ Independent Investigation

 

117

 

Section 11.2.

No Waiver; Cumulative Remedies

 

117

 

Section 11.3.

Amendments, Waivers and Consents

 

117

 

Section 11.4.

Notices

 

119

 

Section 11.5.

Costs, Expenses and Documentary Taxes

 

119

 

Section 11.6.

Indemnification

 

120

 

Section 11.7.

Obligations Several; No Fiduciary Obligations

 

121

 

Section 11.8.

Execution in Counterparts

 

121

 

Section 11.9.

Successors and Assigns

 

121

 

Section 11.10.

Defaulting Lenders

 

129

 

Section 11.11.

Patriot Act Notice

 

131

 

Section 11.12.

Severability of Provisions; Captions; Attachments

 

132

 

Section 11.13.

Investment Purpose

 

132

 

Section 11.14.

Entire Agreement

 

132

 

Section 11.15.

Limitations on Liability of the Issuing Lender

 

132

 

Section 11.16.

General Limitation of Liability

 

133

 

Section 11.17.

No Duty

 

133

 

Section 11.18.

Legal Representation of Parties

 

133

 

Section 11.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

133

 

Section 11.20.

Governing Law; Submission to Jurisdiction

 

134

 

Jury Trial Waiver

 

Signature Page 1

 

iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

Exhibit A

 

Form of Revolving Credit Note

Exhibit B

 

Form of Swing Line Note

Exhibit C

 

Form of Term Note

Exhibit D

 

Form of Notice of Loan

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

Form of Assignment and Assumption Agreement

Exhibit G‑1

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑2

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑3

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑4

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Schedule 1

 

Commitments of Lenders

Schedule 2

 

Borrowers

Schedule 3

 

Guarantors of Payment

Schedule 4

 

Pledged Securities

Schedule 5

 

Disclosed Action

Schedule 5.8

 

Indebtedness

Schedule 5.9

 

Liens

Schedule 5.11

 

Permitted Investments

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

 

Litigation and Administrative Proceedings

Schedule 6.5

 

Real Estate Owned by the Credit Parties

Schedule 6.9

 

Locations

Schedule 6.11

 

Employee Benefits Plans

Schedule 6.16

 

Material Agreements

Schedule 6.17

 

Intellectual Property

Schedule 6.18

 

Insurance

Schedule 6.19

 

Deposit Accounts and Securities Accounts

Schedule 7.4

 

Pledged Notes

Schedule 7.5

 

Commercial Tort Claims

 

 

 

 

 

 

v

--------------------------------------------------------------------------------

 

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 27th day of November, 2018 among:

 

(a)UNIVERSAL MANAGEMENT SERVICES, INC., a Michigan corporation (“Universal
Management”);

 

(b)each Affiliate, as hereinafter defined, of Universal Management listed on
Schedule 2 hereto (together with Universal Management, collectively, the
“Borrowers” and, individually, each a “Borrower”);

 

(c)the lenders listed on Schedule 1 hereto and each other Eligible Assignee, as
hereinafter defined, that from time to time becomes a party hereto pursuant to
Section 11.9 hereof (collectively, the “Lenders” and, individually, each a
“Lender”); and

 

(d)KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.

 

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrowers upon the terms and
subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions .  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Account” means an account, as that term is defined in the U.C.C.

 

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

 

--------------------------------------------------------------------------------

 

“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.

 

“Additional Lender” means an Eligible Assignee that shall become a Lender during
the Commitment Increase Period pursuant to Section 2.10(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, wherein an Additional Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.

 

“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.

 

“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.

 

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

 

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Administrative Borrower and the Administrative Agent, dated as of
the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

 

“Administrative Borrower” means Universal Management.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means, collectively, any Affiliate of a Borrower (other than
a Borrower or a Guarantor of Payment).

 

“Agent Parties” means that term as defined in Section 10.17(b) hereof.

 

“Agreement” means that term as defined in the first paragraph of this agreement.

 

2

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder, and the Corruption of Foreign Public
Officials Act (S.C. 1998, c. 34), as amended, and the rules and regulations
thereunder).

 

“Applicable Commitment Fee Rate” means:

 

(a)for the period from the Closing Date through February 28, 2019, twenty-five
(25.00) basis points; and

 

(b)commencing with the Combined financial statements of the Universal Group for
the fiscal quarter ending December 31, 2018, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:

 

Leverage Ratio

Applicable Commitment Fee Rate

Greater than 3.00 to 1.00

30.00 basis points

Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00

25.00 basis points

Greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00

20.00 basis points

Less than or equal to 1.50 to 1.00

15.00 basis points

 

The first date on which the Applicable Commitment Fee Rate is subject to change
is March 1, 2019.  After March 1, 2019, changes to the Applicable Commitment Fee
Rate shall be effective on the first day of each calendar month following the
date upon which the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate.  The above pricing matrix
does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding anything
herein to the contrary, (i) during any period when the Borrowers shall have
failed to timely deliver the Combined financial statements pursuant to Section
5.3(a) or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c)
hereof, until such time as the appropriate Combined financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall,
at the election of the Administrative Agent (which may be retroactively
effective), be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrowers shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and

3

--------------------------------------------------------------------------------

 

(C) the Borrowers shall, upon notice from the Administrative Agent, promptly
pay, to the Administrative Agent, for the benefit of the Lenders, the accrued
additional fees owing as a result of such increased Applicable Commitment Fee
Rate for such Applicable Commitment Fee Period; provided that if such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for one or more periods and a lower Applicable
Commitment Fee Rate for one or more other periods, then the amount payable by
Borrowers shall be based upon the excess, if any, of the amount of fees that
should have been paid for all applicable periods over the amount of fees
actually paid for such periods.

 

“Applicable Commitment Percentage” means, for each Lender:

 

(a)with respect to the Revolving Credit Commitment, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 3.6 or 11.9 hereof and reductions
pursuant to Section 2.10(a) hereof; and

 

(b)with respect to the Term Loan Commitment (or the Term Loan if the Term Loan
Commitment is no longer in effect), the percentage, if any, set forth opposite
such Lender’s name under the column headed “Term Loan Commitment Percentage”, as
set forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 3.6 or 11.9 hereof.

 

“Applicable Debt” means:

 

(a)with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrowers to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and

 

(b)with respect to the Term Loan Commitment, collectively, (i) all Indebtedness
incurred by the Borrowers to the Term Lenders pursuant to this Agreement and the
other Loan Documents, and includes, without limitation, the principal of and
interest on the Term Loan, (ii) each extension, renewal or refinancing of the
foregoing in whole or in part, (iii) all prepayment and other fees and amounts
payable hereunder in connection with the Term Loan Commitment, and (iv) all
Related Expenses incurred in connection with the foregoing.

 

4

--------------------------------------------------------------------------------

 

“Applicable Margin” means:

 

(a)for the period from the Closing Date through February 28, 2019, (i) one
hundred seventy-five (175.00) basis points for Eurodollar Loans, and
(ii) seventy-five (75.00) basis points for Base Rate Loans; and

 

(b)commencing with the Combined financial statements of the Universal Group for
the fiscal quarter ending December 31, 2018, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:

 

Leverage

Ratio

Applicable Basis Points for

Eurodollar Loans

Applicable Basis Points for Base Rate Loans

Greater than 3.00 to 1.00

200.00

100.00

Greater than 2.50 to 1.00 but

less than or equal to 3.00 to 1.00

175.00

75.00

Greater than 1.50 to 1.00 but

less than or equal to 2.50 to 1.00

150.00

50.00

Less than or equal to 1.50 to 1.00

125.00

25.00

 

The first date on which the Applicable Margin is subject to change is March 1,
2019.  After March 1, 2019, changes to the Applicable Margin shall be effective
on the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate.  The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrowers shall have failed to timely deliver the Combined
financial statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Combined financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective), be the highest rate per annum
indicated in the above pricing grid for Loans of that type, regardless of the
Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to the Administrative Agent in the
Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrowers shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrowers shall, upon notice from the Administrative Agent, promptly pay
to the Administrative Agent, for the benefit of the Lenders, the accrued
additional interest owing

5

--------------------------------------------------------------------------------

 

as a result of such increased Applicable Margin for such Applicable Margin
Period; provided that, if such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for one or more periods and a lower
Applicable Margin for one or more other periods, then the amount payable by
Borrowers shall be based upon the excess, if any, of the amount of interest that
should have been paid for all applicable periods over the amount of interest
actually paid for such periods.

 

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment Agreement” means an Assignment and Assumption Agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.9 hereof), and accepted by the Administrative
Agent, in substantially the form of the attached Exhibit F, or any other form
approved by the Administrative Agent in its reasonable discretion.

 

“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease Obligations of any Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease Obligations, and (c) all Synthetic Indebtedness of such
Person.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

 

“Bail‑In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an Affiliate of a Lender) in connection
with any of the Bank Products.

 

6

--------------------------------------------------------------------------------

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an Affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an Affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business
Day).  Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.  Notwithstanding the foregoing, if at any time the
Base Rate as determined above is less than zero, it shall be deemed to be zero
for purposes of this Agreement.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of the Term Loan described in Section 2.3 hereof, in each case that
shall be denominated in Dollars and on which the Borrowers shall pay interest at
the Derived Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230

 

“Borrower” means that term as defined in the first paragraph of this Agreement.

 

“Borrowers” means that term as defined in the first paragraph of this Agreement.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

7

--------------------------------------------------------------------------------

 

“Capitalized Lease Obligations” means the obligations of the Companies to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) real and/or personal property, which obligations are required to be
classified and accounted for as a capital lease or a finance lease on the
balance sheet of such Person under GAAP and, for the purposes of this Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated as a
“cash collateral account” and maintained by one or more Borrowers with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or one or more
Lenders, as collateral for the Letter of Credit Exposure or obligations of the
Lenders to fund participations in respect of the Letter of Credit Exposure, cash
or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree in their reasonable discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.  “Cash Collateral” shall have a
meaning analogous to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.

 

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and Cash Equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Company
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon by, or in the
possession of the Administrative Agent or any Lender.

 

“Change in Control” means:

 

(a)the occurrence of any event (whether in one or more transactions) which
results in a transfer of control of Parent to a Person other than the Moroun
Family Shareholders or MSF Entities;

 

(b)the occurrence of any event (whether in one or more transactions) which
results in Moroun Family Shareholders or the MFS Entities failing to own more
than fifty‑one percent (51%) of the Equity Interests (on a fully diluted basis)
of Parent; or

 

(c)except as otherwise permitted pursuant to Section 5.12 hereof, if Parent
shall cease to own and control, directly or indirectly, one hundred percent
(100%) of each class of the outstanding Equity Interests of any Borrower or any
Guarantor of Payment.

 

8

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Cherokee” means Cherokee Insurance Company, a Michigan insurance company, and
its successors and assigns.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Fee Letter” means the Closing Fee Letter between the Administrative
Borrower and the Administrative Agent, dated as of the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means (a) all of each Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter‑of‑credit rights,
Pledged Securities, Pledged Notes, Commercial Tort Claims, General Intangibles,
Inventory and Equipment, (iii) funds now or hereafter on deposit in a Cash
Collateral Account, and (iv) Cash Security; and (b) Proceeds and products of any
of the foregoing; provided that Excluded Property shall not constitute
Collateral.

 

“Collateral Access Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which a lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, consignor, processor or other bailee of Inventory or other
property owned by any Credit Party, acknowledges the Liens of the Collateral
Agent and waives (or, if approved by the Administrative Agent in its reasonable
discretion, subordinates) any Liens held by such Person on such property, and,
if applicable, permits the Administrative Agent access to and use of such
property to access, assemble, complete and sell any Collateral stored or
otherwise located thereon.

 

“Combined” means the resultant consolidation and combination of the financial
statements of the Universal Group in accordance with GAAP, including principles
of consolidation and combination consistent with those applied in preparation of
the consolidated financial statements referred to in Section 6.14 hereof.

 

9

--------------------------------------------------------------------------------

 

“Combined Capital Expenditures” means, for any period, the amount of capital
expenditures of the Universal Group, as determined on a Combined basis.

 

“Combined Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Universal Group for such period, as determined on a Combined basis.

 

“Combined EBITDA” means, for any period, as determined on a Combined basis:

 

(a)Combined Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Combined Net Earnings in respect
of:

 

(i)Combined Interest Expense;

 

(ii)Combined Income Tax Expense;

 

(iii)Combined Depreciation and Amortization Charges;

 

(iv)non-cash charges for such period (minus the sum of cash payments made during
such period with respect to non-cash charges which have previously been added
back in the calculation of Combined EBITDA);

 

(v)non-cash losses on sale of assets permitted hereunder;

 

(vi)non-cash stock based compensation;

 

(vii)fees, expenses and costs (including fees of advisors, legal counsels,
agents and representatives) incurred in connection with the closing and
consummation of the this Agreement in an aggregate amount not to exceed Two
Million Two Hundred Twenty-Five Thousand Dollars ($2,225,000); and

 

(viii)the sum of the following amounts, but only to the extent that the
aggregate amount added-back to Combined Net Earnings pursuant to this subpart
(viii) does not exceed fifteen percent (15%) of Combined EBITDA as calculated
pursuant to this definition without reference to this subpart (viii):

 

(A)fees, expenses and costs (including fees of advisors, legal counsels, agents
and representatives) incurred in connection with any amendment to, or consent or
waiver under, the Loan Documents (whether or not consummated);

 

(B)fees, costs and expenses (including fees of advisors, legal counsels, agents
and representatives) related to litigation, in each case to the extent accrued
and not paid in cash;

 

10

--------------------------------------------------------------------------------

 

(C)fees, expenses and costs (including fees of advisors, legal counsels, agents
and representatives) incurred in connection with any (1) failed acquisition or
disposition (to the extent not duplicative of amounts added back in prior
periods) and (2) permitted Acquisition or disposition (to the extent not
duplicative of amounts added back in prior periods); and

 

(D)extraordinary losses in respect of restructurings, location closings,
headcount reductions or other similar actions, relocation costs, business
process optimizations, integration costs, retention or completion bonuses,
employee replacement costs, transition costs, costs related to opening, closure
and/or consolidation of facilities, severance charges in respect of employee
terminations, start-up losses and other similar charges in connection with
consummated mergers, Acquisitions or investments or any disposition permitted
under the Loan Documents; minus

 

(b)the extent included in Combined Net Earnings for such period, to the extent
included in the  calculation of net income, non-cash gains during such period;

 

provided that, (1) for any period during which an Acquisition permitted
hereunder occurs, Combined EBITDA shall be calculated after giving pro forma
effect to such Acquisition as if such Acquisition had been completed on the
first day of the relevant measuring period, and to include appropriate pro forma
adjustments reasonably acceptable to the Administrative Agent and calculated on
the same basis as set forth in this definition, and (2) Combined EBITDA shall be
deemed to be (w) Thirty-Four Million Two Hundred Forty-Four Thousand Dollars
($34,244,000) for the fiscal quarter ended December 31, 2017, (x) Thirty-Five
Million Seven Thousand Dollars ($35,007,000) for the fiscal quarter ended March
31, 2018, (y) Forty-Two Million Nine Hundred Eighty-Three Thousand Dollars
($42,983,000) for the fiscal quarter ended June 30, 2018, and (z) Forty-One
Million Four Hundred Forty Thousand Dollars ($41,440,000) for the fiscal quarter
ended September 30, 2018.

 

“Combined Fixed Charges” means, for any period, as determined on a Combined
basis, the aggregate, without duplication, of (a) Combined Interest Expense, and
(b) principal payments on Combined Funded Indebtedness (other than optional
prepayments of the Revolving Loans), including payments on Capitalized Lease
Obligations.

 

“Combined Funded Indebtedness” means, at any date, all Indebtedness (including,
but not limited to, short-term, long-term and Subordinated Indebtedness, if any)
of the Universal Group, as determined on a Combined basis; provided that, in the
case of the Credit Parties, Combined Funded Indebtedness shall not include any
contingent liability of such Credit Party arising from an indemnification or
reimbursement obligation of such Credit Party related to (a) the Disclosed
Action or (b) any bond or other security granted in connection therewith, so
long as the right to receive payment from such Credit Party in respect of such
obligation is subordinated to the prior payment in full of all Obligations,
pursuant to a duly executed subordination agreement, in form and substance
reasonably satisfactory to the Administrative Agent.

 

11

--------------------------------------------------------------------------------

 

“Combined Income Tax Expense” means, for any period, all provisions for taxes
based on the gross or net income of the Universal Group (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Combined basis.

 

“Combined Interest Expense” means, for any period, the interest expense
(including, without limitation, capitalized interest, the “imputed interest”
portion of Capitalized Lease Obligations, synthetic leases, asset
securitizations, if any, and excluding deferred financing costs) of the
Universal Group for such period, as determined on a Combined basis.

 

“Combined Net Earnings” means, for any period, the net income (loss) of the
Universal Group for such period, as determined on a Combined basis.

 

“Combined Net Worth” means, at any date, the stockholders’ equity of the
Universal Group, determined as of such date on a Combined basis.

 

“Combined Unfunded Capital Expenditures” means, for any period, Combined Capital
Expenditures that are not directly financed by the Companies with long-term
Indebtedness (other than Revolving Loans) or Capitalized Lease Obligations, as
determined on a Combined basis.

 

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.  (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)

 

“Commitment” means the obligation hereunder of the Lenders, (a) during the
Commitment Period, to make Revolving Loans and to participate in Swing Loans and
the issuance of Letters of Credit pursuant to the Revolving Credit Commitment,
and (b) to make the Term Loan pursuant to the Term Loan Commitment; up to the
Total Commitment Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

 

“Commitment Period” means the period from the Closing Date to November 26, 2023,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

 

“Communications” means, that term as defined in Section 10.17(b) hereof.

 

“Companies” means all Borrowers and all Guarantors of Payment, and all
Subsidiaries thereof.

 

“Company” means a Borrower, a Guarantor of Payment or any Subsidiary of a
Borrower or a Guarantor of Payment.

12

--------------------------------------------------------------------------------

 

 

“Competitor” means any Person who directly competes with any Company in a
principal line of business of such Company.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E, with attachments contemplated thereunder, each in form and
detail reasonably satisfactory to the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means the resultant consolidation of the financial statements of
Parent and its Subsidiaries in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.

 

“Credit Party” means a Borrower or a Guarantor of Payment.

 

“Cure Amount” means, with respect to a Failed Testing Period, the minimum amount
that, if added to the calculation of Combined EBITDA for such Failed Testing
Period, would have resulted in the Failed Financial Covenant (or Failed
Financial Covenants) being equal to the required applicable financial covenant
otherwise applicable to such period, as set forth in Section 5.7(a) and (b)
hereof.

 

“Daily Interest Period” means, with respect to a Daily LIBOR Loan, the period
commencing on the date such Daily LIBOR Loan is made and ending on the next day,
with successive Daily Interest Periods automatically commencing daily
thereafter.

 

“Daily LIBOR Loan” means a Swing Loan described in Section 2.2(c) hereof, that
shall be denominated in Dollars and on which the Borrowers shall pay interest at
a rate based on the Derived Daily LIBOR Rate.

13

--------------------------------------------------------------------------------

 

 

“Daily LIBOR Rate” means, for any Daily Interest Period with respect to a Daily
LIBOR Loan, the per annum rate of interest at which, determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) on the same day as the beginning of such Daily Interest
Period, dollar deposits in immediately available funds in an amount comparable
to such Daily LIBOR Loan and with a maturity of one (1) day are offered to the
prime banks by leading banks in the London interbank market.  Notwithstanding
the foregoing, if at any time the Daily LIBOR Rate, as determined above, is less
than zero, it shall be deemed to be zero for purposes of this Agreement.

 

“Debt Fund Affiliate” means an Affiliated Lender that is a bona fide debt fund
or an investment vehicle that is primarily engaged in making, purchasing,
‎holding or otherwise investing in commercial loans, bonds and similar
extensions of credit in the ordinary ‎course of business and with respect to
which no Borrower or any Affiliate of a Borrower makes investment decisions or
has the power, directly or indirectly, to direct or cause the direction of such
Affiliated Lender’s investment decisions.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means, subject to Section 11.10(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans or participations in respect of a Letter of Credit
were required to be funded hereunder, unless such Lender notifies the
Administrative Agent and the Administrative Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Administrative Borrower, the Administrative Agent, the Issuing Lender or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations under this Agreement, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s

14

--------------------------------------------------------------------------------

 

determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Administrative Borrower, to confirm in writing to the Administrative Agent and
the Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this subpart (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender, or any direct or indirect parent company
thereof, by a Governmental Authority, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States, or from the enforcement of judgments or writs
of attachment on its assets, or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of subparts (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
11.10(b) hereof) upon delivery of written notice of such determination to the
Administrative Borrower, the Issuing Lender, the Swing Line Lender and each
Lender.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
(or similar agreement with respect to a Deposit Account) among a Credit Party,
the Administrative Agent and a depository institution, to be in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
from time to time be amended, restated or otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived Daily LIBOR Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Daily LIBOR Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus
the  Eurodollar Rate.

 

“Disclosed Action” means that certain litigation described on Schedule 5 hereto.

 

15

--------------------------------------------------------------------------------

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitment), (b) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not Disqualified
Equity Interests), in whole or in part, (c) provides for scheduled payments of
dividends in cash (other than, in the case of limited liability companies,
limited partnerships and other entities that are pass‑through entities for tax
purposes, for taxes attributable to the operations of the business) prior to the
time that the Obligations are paid in full in cash (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one days after
the last day of the Commitment Period; provided that if such Equity Interests
are issued pursuant to a plan for the benefit of employees of a Borrower or any
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by a Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution” means, on any date, any Person that is (a) designated
by the Administrative Borrower, by written notice delivered to the
Administrative Agent on or prior to the Closing Date, as a (i) disqualified
institution or (ii) Competitor or (b) clearly identifiable, solely on the basis
of such Person’s name, as an Affiliate of any Person referred to in clause
(a)(i) or (a)(ii) above; provided, however, Disqualified Institutions shall (A)
exclude any Person that the Administrative Borrower has designated as no longer
being a Disqualified Institution by written notice delivered to the
Administrative Agent from time to time and (B) include any Person that is added
as a Competitor, pursuant to a written supplement to the list of Competitors
that are Disqualified Institutions, that is delivered by the Administrative
Borrower after the date hereof to the Administrative Agent.  Such supplement
shall become effective three (3) Business Days after the date that such written
supplement is delivered to the Administrative Agent, but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans and/or Commitments as
permitted herein.

 

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

“Dollar” or the $ sign means lawful currency of the United States.

 

“Domestic Company” means a Borrower, Guarantor of Payment or a Domestic
Subsidiary.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

16

--------------------------------------------------------------------------------

 

“Dover Agreement” means that certain Receivables Purchase Agreement dated as of
April 12, 2018 by and between Cavalry Logistics, LLC (in its capacity as
creditor), the Investor (as defined therein) and JPMorgan Chase Bank, N.A. in
its capacity as Investor Agent with respect to certain receivables of Dover
Corporation Inc. and/or its subsidiaries and affiliates (in their respective
capacity as account debtor).

 

“Dover Entity” means Dover Corporation, Inc. and each of its Subsidiaries and
Affiliates, including without limitation, Norris Rods Inc., UPCO, Inc., Vehicle
Service Group, LLC, Hill PHOENIX, Inc. and PDQ Manufacturing, Inc.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 11.9 (b)(iii) hereof).

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, authorizations, certificates, approvals,
registrations, awards and standards promulgated by a Governmental Authority or
by any court, agency, instrumentality, regulatory authority or commission of any
of the foregoing concerning environmental health or safety and protection of
natural resources, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.11 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.

 

“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.

 

17

--------------------------------------------------------------------------------

 

“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.

 

“Equipment” means equipment, as that term is defined in the U.C.C.

 

“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
412(c)(4) or ERISA Section 302(c)(4); (d) the occurrence of a Reportable Event
with respect to any Pension Plan as to which notice is required to be provided
to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
occurrence of a Multiemployer Plan being in endangered or critical status, as
defined in Section 432 of the Code; (g) the failure of an ERISA Plan (and any
related trust) that is intended to be qualified under Code Sections 401 and 501
to be so qualified or the failure of any “cash or deferred arrangement” under
any such ERISA Plan to meet the requirements of Code Section 401(k); (h) the
taking by the PBGC of any steps to terminate a Pension Plan or appoint a trustee
to administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any material requirements of law applicable to an
ERISA Plan; (j) the commencement, existence or threatening of a claim, action,
suit, audit or investigation with respect to an ERISA Plan, other than a routine
claim for benefits; or (k) any incurrence by or any expectation of the
incurrence by a Controlled Group member of any liability for post-retirement
benefits under any Welfare Plan, other than as required by ERISA Section 601,
et. seq. or Code Section 4980B.  

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

18

--------------------------------------------------------------------------------

 

 

“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, or
a portion of the Term Loan described in Section 2.3 hereof, in each case that
shall be denominated in Dollars and on which a Borrower shall pay interest at
the Derived Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; by (b) 1.00 minus the Reserve Percentage.  Notwithstanding
the foregoing, if at any time the Eurodollar Rate, as determined above, is less
than zero, it shall be deemed to be zero for purposes of this Agreement.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (i) any Deposit Account established, maintained and
used solely for the purpose of funding payroll accounts, employee benefit
accounts, trust accounts, escrow accounts, and other similar types of fiduciary
accounts and (ii) accounts with respect to which the aggregate amount on
deposit, collectively for all such accounts described in this clause (ii), does
not exceed Fifty Thousand Dollars ($50,000) at any time.

 

“Excluded Property” means, collectively, (a) all leasehold real property and all
owned real property, (b) any property and assets the pledge of which would
require governmental consent, approval, license or authorization or is otherwise
prohibited by applicable law, (c) all foreign intellectual property and any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (d) any asset
if the granting of a security interest in such asset would be prohibited by

19

--------------------------------------------------------------------------------

 

enforceable anti-assignment provisions of contracts or applicable law or with
respect to any assets to the extent such a pledge would violate the terms of any
contract with respect to such assets (in each case, after giving effect to the
applicable anti-assignment provisions of the U.C.C. or other applicable law) or
would trigger termination pursuant to any “change of control” or similar
provision of such contract, (e) Equipment and other hard assets which serve as
collateral for purchase money indebtedness or Capitalized Lease Obligations, (f)
Excluded Accounts, (g) any equipment financing or leasing agreement to which
LGSI is a party, and any of such Credit Party’s rights or interests in property
that constitutes collateral thereunder, and (h) any mortgage financing or loan
agreement to which UTSI or APA Holdings LLC, an Illinois limited liability
company, is a party, and any of such Credit Party’s rights or interests in
property that constitutes collateral thereunder; provided that “Excluded
Property” shall not include any Proceeds, products, substitutions or
replacements of Excluded Property (unless such Proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).  

 

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.

 

“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office located in, or, in the case of any
Lender, having its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
(including for the avoidance of doubt, Taxes due under Section 871(a) and 881(a)
of the Code) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by the
Administrative Borrower under Sections 3.6 or 11.3(c) hereof); or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.2 hereof, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto, or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section 3.2(e)
hereof; and (d) any U.S. federal withholding Taxes imposed with respect to such
Recipient pursuant to FATCA.

 

20

--------------------------------------------------------------------------------

 

“Failed Financial Covenant” means that term as defined in Section 5.7(c) hereof.

 

“Failed Testing Period” means that term as defined in Section 5.7(c) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as amended from time to
time, and any current or future regulations or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code, and any fiscal or regulatory legislation, rules,
or practices adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Administrative Borrower.

 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Universal Group, on a Combined basis, the
ratio of (a) the total of (i) Combined EBITDA, minus (ii) Capital Distributions
(other than tax distributions included in cash tax expense), minus (iii)
Combined Unfunded Capital Expenditures (other than up to Twenty-Five Million
Dollars ($25,000,000) in the aggregate during any consecutive four-quarter
period related to real estate and supercenter capital expenditures), minus (iv)
Combined Income Tax Expense paid in cash; to (b) Combined Fixed Charges;
provided, that, for purposes of calculating the Fixed Charge Coverage Ratio as
of any date on or prior to September 30, 2019, the charges described in clause
(b) above shall be calculated as follows:

 

(A) Combined Interest Expense shall be (1) for the fiscal quarter ending
March 31, 2019, Combined Interest Expense paid in cash for such quarter
multiplied by four; (2) for the fiscal quarter ending June 30, 2019, Combined
Interest Expense paid in cash for most recently completed two fiscal quarters
multiplied by two; and (3) for the fiscal quarter ending September 30, 2019,
Combined Interest Expense paid in cash for most recently completed three fiscal
quarters multiplied by one and one-third; and

 

(B)(1) scheduled principal payments of the Term Loan shall be deemed to be Seven
Million Five Hundred Thousand Dollars ($7,500,000) for each such four fiscal
quarter period; and (2) scheduled principal payments of other Funded
Indebtedness shall be calculated using the actual amortization schedules
thereof.

.

21

--------------------------------------------------------------------------------

 

“Foreign Lender” means (a) with respect to a Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment) with respect to Letters of Credit
issued by the Issuing Lender, other than Letter of Credit Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof; and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
(to the extent of such Defaulting Lender’s Applicable Commitment Percentage of
the Revolving Credit Commitment) made by such Swing Line Lender, other than
Swing Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Parent.

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of

22

--------------------------------------------------------------------------------

 

the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means each of the Subsidiaries of Parent designated a
“Guarantor of Payment” on Schedule 3 hereto, and any other Person that shall
execute and deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to
the Administrative Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered in
connection with this Agreement by one or more Guarantors of Payment, as the same
may from time to time be amended, restated or otherwise modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, basis swap
agreement, cap, collar or floor agreement, or other interest rate management
device entered into by a Company with any Person in connection with any
Indebtedness of such Company, or (b) currency swap agreement, forward currency
purchase agreement or similar arrangement or agreement designed to protect
against fluctuations in currency exchange rates entered into by a Company.

 

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of Parent that has been designated by the Administrative
Borrower to the Administrative Agent in writing (and not redesignated as a
Material Subsidiary as provided below) as an “Immaterial Subsidiary;” provided
that (a) for purposes of this Agreement, at no time shall (i) the total assets
of any Immaterial Subsidiary equal or exceed two percent (2%) of Combined total
assets as of the end of the most recently completed four fiscal quarter period,
(ii) the total

23

--------------------------------------------------------------------------------

 

assets of all Immaterial Subsidiaries equal or exceed, in the aggregate, five
percent (5%) of Combined total assets as of the end of the most recently
completed four fiscal quarter period, or (iii) all Immaterial Subsidiaries, in
the aggregate, represent more than five percent (5%) of Combined EBITDA as of
the end of the most recently completed four fiscal quarter period, (b) the
Administrative Borrower shall not designate any new Immaterial Subsidiary if
such designation would not comply with the provisions set forth in clause (a)
above, (c) if the total assets of all Subsidiaries so designated by the
Administrative Borrower as “Immaterial Subsidiaries” (and not redesignated as
“Material Subsidiaries”) shall at any time exceed the limits set forth in clause
(a)(ii) above, then the Administrative Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries such that, as a result thereof,
the total assets of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided, further, that the
Administrative Borrower may designate and re-designate a Subsidiary of Parent as
an Immaterial Subsidiary at any time, subject to the terms set forth in this
definition. Notwithstanding the foregoing, for any determination made as of or
prior to the date any Person becomes an indirect or direct Subsidiary of Parent,
such determination and designation shall be made based on financial statements
provided by or on behalf of such Person in connection with the acquisition by
Parent of such Person or such Person’s assets.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)all direct or contingent obligations of such Person arising under (i) letters
of credit (including standby and commercial), bankers’ acceptances and bank
guaranties and (ii) surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;

 

(c)net obligations of such Person under any Swap Contract;

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)all Attributable Indebtedness;

 

(g)all obligations of such Person in respect of Disqualified Equity Interests;
and

 

(h)all Guarantees of such Person in respect of any of the foregoing.

24

--------------------------------------------------------------------------------

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing subpart (a), Other Taxes.

 

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered by a Credit Party, wherein such
Credit Party, as the case may be, has granted to the Administrative Agent, for
the benefit of the Lenders, a security interest in all intellectual property
owned by such Credit Party, as the same may from time to time be amended,
restated or otherwise modified.

 

“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among Parent, the Credit Parties and
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless such Eurodollar Loan is converted to
a Base Rate Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by the Administrative Borrower pursuant to the provisions
hereof.  The duration of each Interest Period for a Eurodollar Loan shall be one
month, two months, three months or six months, in each case as the
Administrative Borrower may select upon notice, as set forth in Section 2.6
hereof; provided that (a) if the Administrative Borrower shall fail to so select
the duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrowers shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.  Notwithstanding the foregoing, no Interest
Period shall extend beyond the last day of the Commitment Period, and (b)
Interest Periods shall also be available for periods of one week and twelve
months, in each case if available to all of the applicable Lenders.

 

“Inventory” means inventory, as that term is defined in the U.C.C.

25

--------------------------------------------------------------------------------

 

 

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall be acceptable to the Administrative Agent
and shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.

 

“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.

 

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of a
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than one year after its date of issuance
(provided that such Letter of Credit may provide for the renewal thereof for
additional one year periods).

 

“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Fifteen Million Dollars ($15,000,000).

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrowers or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.

26

--------------------------------------------------------------------------------

 

 

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn portion of the face amount of such Letter of
Credit, multiplied by (b) the Applicable Margin for Revolving Loans that are
Eurodollar Loans in effect on such day divided by three hundred sixty (360).

 

“Leverage Ratio” means, as determined on a Combined basis, the ratio of (a) Net
Indebtedness (as of the last day of the most recently completed fiscal quarter
of the Universal Group); to (b) Combined EBITDA (for the most recently completed
four fiscal quarters of the Universal Group).

 

“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of the Universal Group that meets the following criteria: (a) an Acquisition
permitted hereunder shall have occurred during the first fiscal quarter of such
period, and (b) on or prior to the last day of the first fiscal quarter of such
period, the Administrative Borrower shall have designated such period a
“Leverage Ratio Step-Up Period” pursuant to a written notice to the
Administrative Agent (and the Administrative Agent shall notify the Lenders of
such notice  promptly after receipt thereof from the Administrative Borrower);
provided that (i) the designation of a Leverage Ratio Step-Up Period shall be
available to the Borrowers only after the Administrative Agent and the Lenders
shall have received, with respect to such Acquisition, (A) the historical
financial statements of the target entity of such Acquisition, and (B) pro forma
financial statements of the Companies accompanied by a certificate of a
Financial Officer showing pro forma compliance with Section 5.7 hereof, both
before and after (assuming implementation of the Leverage Ratio Step-Up Period)
giving effect to such Acquisition, and (ii) the Administrative Borrower, on
behalf of the Borrowers shall request no more than one Leverage Ratio Step-Up
Period during the Commitment Period.

 

“LGSI” means LGSI Equipment of Indiana, LLC, an Indiana limited liability
company.

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Liquidity Amount” means, at any time, the sum of (a) the Revolving Credit
Availability; plus (b) all unencumbered (other than any Lien in favor of the
Administrative Agent), unrestricted cash and Cash Equivalents on hand of the
Credit Parties held in the United States.

 

“Loan” means a Revolving Loan, a Swing Loan or the Term Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, the Intercompany Subordination Agreement, each Security
Document, the Administrative Agent Fee Letter and the Closing Fee Letter, as any
of the foregoing may from time to time be amended, restated or otherwise
modified or replaced, and any other agreement delivered pursuant thereto.

 

27

--------------------------------------------------------------------------------

 

“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of the Borrowers taken as a whole, (b) the business, assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Credit Parties taken as a whole, (c) the rights and remedies
of the Administrative Agent or the Lenders under any Loan Document, (d) the
ability of the Credit Parties (taken as a whole) to perform their obligations
under any Loan Document to which it is a party, or (e) the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party.

 

“Material Credit Party” means a Borrower, LGSI, UTSI, or any other Guarantor of
Payment that shall represent more than five percent (5%) of Combined EBITDA.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, agreement or other arrangement
evidencing or entered into in connection with any Indebtedness of any Company or
the Companies equal to or in excess of the amount of Twenty Million Dollars
($20,000,000).

 

“Material Recovery Determination Notice” means that term as defined in Section
2.12(c)(ii) hereof.

 

“Material Recovery Event” means (a) any casualty loss in respect of collateral
securing the Secured Obligations of a Credit Party covered by casualty
insurance, and (b) any compulsory transfer or taking under threat of compulsory
transfer of any collateral securing the Secured Obligations of a Credit Party by
any Governmental Authority; provided that, in the case of either subpart (a) or
(b) hereof, the proceeds received by the Companies from such loss, transfer or
taking exceeds One Million Dollars ($1,000,000).

 

“Material Subsidiary” means, at any date of determination, each Subsidiary of
Parent that is not an Immaterial Subsidiary (but including, in any case, any
Subsidiary that has been designated as a Material Subsidiary as provided in, or
has been designated as an Immaterial Subsidiary in a manner that does not comply
with, the definition of “Immaterial Subsidiary”).

 

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.10(a) hereof,
(b) increases pursuant to Section 2.10(b) hereof, (c) decreases of the Term Loan
by virtue of principal payments made, and (d) assignments of interests pursuant
to Section 11.9 hereof; provided that the Maximum Amount for the Swing Line
Lender shall exclude the Swing Line Commitment (other than its pro rata share),
and the Maximum Amount of the Issuing Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).

 

“Maximum Rate” means that term as defined in Section 2.4(e) hereof.

 

28

--------------------------------------------------------------------------------

 

“Maximum Revolving Amount” means Two Hundred Million Dollars ($200,000,000), as
such amount may be increased pursuant to Section 2.10(b) hereof or reduced
pursuant to Section 2.10(a) hereof.

 

“MFS Entities” means CenTra, Inc., its Subsidiaries and any other business
entity which has at least a majority of its voting Equity Interests owned,
directly or indirectly, through one or more intermediaries, by the Moroun Family
Shareholders.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the Issuing Lender
with respect to Letters of Credit issued and outstanding at such time, and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in their reasonable discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Moroun Family Shareholders” means M.J. Moroun, M.T. Moroun, their respective
estates and trusts for their respective benefit or for the benefit of their
respective spouses and/or lineal descendants.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Net Cash Proceeds” means (a) with respect to any sale or other disposition by
any Person, the amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person, in connection therewith
after deducting therefrom only (i) the amount of any Indebtedness secured by any
Lien permitted by Section 5.9 on any asset (other than Indebtedness assumed by
the purchaser of such asset) which is required to be, and is, repaid in
connection with such sale or other disposition (other than Indebtedness under
this Agreement), (ii) reasonable fees and expenses related thereto incurred by
such Person in connection therewith, including without limitation, all legal,
investment banking, underwriting, brokerage and accounting and other
professional fees, sales commissions and disbursements, (iii) transfer taxes
paid to any taxing authorities by such Person in connection therewith, (iv) net
income taxes to be paid in connection with such sale or other disposition (after
taking into account any tax credits or deductions and any tax sharing
arrangements), and (v) any reserve established in accordance with GAAP against
(A) any liabilities under any indemnification obligations, earnout obligations
or purchase price adjustments associated with such sale or other disposition or
(B) any other liabilities retained or payable by such Person associated with
such sale or other disposition, (b) with respect to the issuance or incurrence
of any Indebtedness by any Person, the aggregate amount of cash received from
time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person in
connection therewith, after deducting therefrom only (i) reasonable fees and
expenses related thereto incurred by such Person in connection therewith
including without limitation, all customary underwriting commissions and legal,
investment banking, underwriting, brokerage and accounting and other
professional fees, sales commissions and disbursements incurred in connection
with such incurrence or issuance and

29

--------------------------------------------------------------------------------

 

(ii) transfer taxes paid by such Person in connection therewith; and (c) with
respect to any proceeds from a Material Recovery Event received by any Person,
the amount of any insurance proceeds or condemnation awards received in
connection with such Material Recovery Event after deducting therefrom only (i)
reasonable fees and expenses and expenses thereof (including, without
limitation, any legal or other professional fees)), (ii) any proceeds or awards
required to be paid to a creditor (other than the Lenders) which holds a first
priority Lien permitted by Section 5.9 on the property which is the subject of
such event or to other parties having superior rights to such proceeds, awards
or payments and, without duplication of any amount reinvested pursuant to
Section 2.12(c) any money actually applied to repair or reconstruct the damaged
property or property affected by the condemnation or taking, and (iii) any taxes
payable by such Person on account of such insurance proceeds or condemnation
award, actually paid, assessed or estimated by such Person (in good faith) to be
payable within the next twelve (12) months in cash in connection with such
event.

 

“Net Indebtedness” means, at any time, the excess, if any, of (a) Combined
Funded Indebtedness as of such date (excluding amounts owing in connection with
Parent Intercompany Loans, minus (b) the Unrestricted Domestic Cash Amount as of
such date; provided, however, that, notwithstanding the actual amount of the
Unrestricted Domestic Cash Amount, no more than Twenty Million Dollars
($20,000,000) of the Unrestricted Domestic Cash Amount may be used to calculate
Net Indebtedness.

 

“Non‑Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-Debt Fund Affiliate” means an Affiliated Lender  that is not a Debt Fund
Affiliate.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to the Administrative
Agent, the Swing Line Lender, the Issuing Lender, or any Lender pursuant to this
Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans, and all obligations of the Borrowers or any other Credit
Party pursuant to Letters of Credit; (b) each extension, renewal, consolidation
or refinancing of any of the foregoing, in whole or in part; (c) the commitment
and other fees, and any prepayment fees, payable pursuant to this Agreement or
any other Loan Document; (d) all fees and charges in connection with Letters of
Credit; (e) every other liability, now or hereafter owing to the Administrative
Agent or any Lender by any Company pursuant to this Agreement or any other Loan
Document, including, without limitation, interest and fees that accrue after the
commencement by or against any Credit Party or any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees

30

--------------------------------------------------------------------------------

 

are allowed claims in such proceeding; and (f) all Related Expenses; provided
that Obligations of a Credit Party shall not include Excluded Swap Obligations
owing from such Credit Party.

 

“Operating Leases” means, subject to Section 1.2(c) hereof, all real or personal
property leases under which any Company is bound or obligated as a lessee or
sublessee and which, under GAAP, are not required to be capitalized on a balance
sheet of such Company; provided that Operating Leases shall not include any such
lease under which any Company is also bound as the lessor or sublessor.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.6 or 11.3(c) hereof).

 

“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (i) the
aggregate principal amount of all Loans outstanding, plus (ii) the Letter of
Credit Exposure.

 

“Parent” means Universal Logistics Holdings, Inc., a Michigan corporation.

 

“Parent Intercompany Loans” means that term as defined in Section 5.8(e) hereof.

 

“Participant” means that term as defined in Section 11.9(d) hereof.

 

“Participant Register” means that term as defined in Section 11.9(d) hereof.

 

31

--------------------------------------------------------------------------------

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Person” means any individual, sole proprietorship, partnership, limited
partnership, joint venture, unincorporated organization, company, corporation,
limited liability company, unlimited liability company, institution, trust,
estate, Governmental Authority or any other entity.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by the Administrative Agent.

 

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by Parent, a Borrower or a Guarantor of
Payment, as applicable, in favor of the Administrative Agent, for the benefit of
the Lenders, as the same may from time to time be amended, restated or otherwise
modified.

 

“Pledged Notes” means the promissory notes payable to a Credit Party, as
described on Schedule 7.4 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to one or more Credit Parties.

 

“Pledged Securities” means all of the Equity Interests of a direct Subsidiary of
Parent or a Credit Party, whether now owned or hereafter acquired or created,
and all proceeds thereof; provided that Pledged Securities shall exclude
(a) shares of capital stock or other Equity Interests of any Foreign Subsidiary
that is not a first-tier Foreign Subsidiary, and (b) shares of voting capital
stock or other voting Equity Interests in any first-tier Foreign Subsidiary in
excess of sixty-five percent (65%) of the total outstanding shares of voting
capital stock or other voting Equity Interest of such first-tier Foreign
Subsidiary.  (Schedule 4 hereto lists, as of the Closing Date, all of the
Pledged Securities.)

 

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit.  Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit
Accounts.  Proceeds include, without limitation, any Account arising when the
right to payment is earned under a contract right, any insurance payable by
reason of loss or damage to the Collateral, and any return or unearned premium
upon any cancellation of

32

--------------------------------------------------------------------------------

 

insurance.  Except as expressly authorized in this Agreement, the right of the
Administrative Agent and the Lenders to Proceeds specifically set forth herein,
or indicated in any financing statement, shall never constitute an express or
implied authorization on the part of the Administrative Agent or any Lender to a
Company’s sale, exchange, collection or other disposition of any or all of the
collateral securing the Secured Obligations.

 

“Recipient” means, as applicable (a) the Administrative Agent, (b) any Lender,
or (c) the Issuing Lender.

 

“Register” means that term as described in Section 11.9(c) hereof.

 

“Regularly Scheduled Payment Date” means the last Business Day of each March,
June, September and December of each year.

 

“Related Expenses” means any and all reasonable documented and out‑of‑pocket
costs, liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, attorneys’ fees, legal expenses, judgments, suits
and disbursements) (a) incurred by the Administrative Agent, or imposed upon or
asserted against the Administrative Agent or any Lender, in any attempt by the
Administrative Agent and the Lenders to (i) obtain, preserve, perfect or enforce
any Loan Document or any security interest evidenced by any Loan Document;
(ii) obtain payment, performance or observance of any and all of the Secured
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Secured Obligations or any part
thereof, including, without limitation, costs and expenses for appraisals,
assessments and audits of any Credit Party or any such collateral; or
(b) incidental or related to subpart (a) above, including, without limitation,
interest thereupon from the date incurred, imposed or asserted until paid at the
Default Rate; provided that the Administrative Agent’s counsel fees and expenses
shall be limited to reasonable and documented out-of-pocket attorneys’ fees of
one firm of counsel and additional counsel required to accommodate conflicts of
interest and a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions and, to the
extent required by the subject matter, one specialist counsel for each
specialized area of law in each appropriate jurisdiction).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement; provided that no Bank Product
Agreement or Hedge Agreement shall constitute a Related Writing hereunder.

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
other than events for which the thirty (30) day notice period has been waived by
the PBGC.

 

33

--------------------------------------------------------------------------------

 

“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:

 

(i)(A) during the Commitment Period, the Maximum Revolving Amount, or (B) after
the Commitment Period, the Revolving Credit Exposure;

 

(ii) the principal outstanding on the Term Loan; and

 

(iii)the principal outstanding on the Additional Term Loan Facilities;

 

provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders, and (B) if there shall be two or more unaffiliated Lenders
(that are not Defaulting Lenders), Required Lenders shall constitute at least
two unaffiliated Lenders.

 

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate of a Company.  

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

 

34

--------------------------------------------------------------------------------

 

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.

 

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b), 3.6 or 11.9 hereof.

 

“Revolving Loan” means a loan made to the Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

 

“Sales Agent Advances” means loans, advances and other investments by a Credit
Party in or to a Sales Agent.

 

“Sales Agents” means commissioned agents or agencies and business entities
formed by commissioned agents or agencies which provide goods or services to a
Credit Party in connection with the transportation of goods.

 

“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the U.S. Department of
the Treasury’s Office of Foreign Assets Control or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authorities.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an Affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
Affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement (or similar agreement with respect to a Securities Account) among a
Credit Party, the Administrative Agent and a Securities Intermediary, to be in
form and substance reasonably satisfactory to the Administrative Agent, as the
same may from time to time be amended, restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means each Security Agreement, executed and delivered by
one or more Guarantors of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, as the same may from time to time be amended, restated
or otherwise modified.

 

35

--------------------------------------------------------------------------------

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

 

“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Collateral Access Agreement, each Control Agreement, and each other
agreement executed or provided to the Administrative Agent in connection with
any of the foregoing, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced.

 

“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.

 

“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto.

 

“Subordinated Debt Documents” means each subordinated promissory note or
agreement issued by a Credit Party to Parent, and each other promissory note,
instrument and agreement executed in connection therewith.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent, including pursuant to the
Intercompany Subordination Agreement) in favor of the prior payment in full of
the Obligations.

 

“Subsidiary” means, with respect to any Person, (a) a corporation more than
fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by such Person or by one or more other subsidiaries of such Person
or by such Person and one or more subsidiaries of such Person, (b) a
partnership, limited liability company or unlimited liability company of which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, is a general
partner or managing member, as the case may be, or otherwise has an ownership
interest greater than fifty percent (50%) of all of the ownership interests in
such partnership, limited liability company or unlimited liability company, or
(c) any other Person (other than a corporation, partnership, limited liability
company or unlimited liability company) in which such Person, one or more other
subsidiaries of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Issuing Lender, issued by an issuer satisfactory
to the Administrative Agent and the Issuing Lender.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index

36

--------------------------------------------------------------------------------

 

swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, that
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrowers, on a discretionary basis, up to the aggregate
amount at any time outstanding of Twenty Million Dollars ($20,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.5(b) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrowers by the Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earliest
of (a) thirty (30) days after the date such Swing Loan is made, (b) demand by
the Swing Line Lender, or (c) the last day of the Commitment Period.

 

37

--------------------------------------------------------------------------------

 

“Synthetic Indebtedness” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means a Lender with a percentage of the Term Loan Commitment as
set forth on Schedule 1 hereto, or that acquires a percentage of the Term Loan
Commitment or the outstanding principal amount of the Term Loan pursuant to
Section 3.6 or 11.9 hereof.

 

“Term Loan” means the loan made to the Borrowers by the Term Lenders in the
original principal amount of One Hundred Fifty Million Dollars ($150,000,000),
in accordance with Section 2.3 hereof.

 

“Term Loan Commitment” means the obligation hereunder of each Term Lender to
participate in the making of the Term Loan, up to the amount set forth opposite
such Term Lender’s name under the column headed “Term Loan Commitment Amount” as
set forth on Schedule 1 hereto.

 

“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan.

 

“Term Loan Maturity Date” means November 26, 2023.

 

“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.

 

“Total Commitment Amount” means the principal amount of Three Hundred Fifty
Million Dollars ($350,000,000), as such amount may be increased pursuant to
Section 2.10(b) hereof, or decreased pursuant to Section 2.10(a) hereof.

 

“Trade Date” means that term as defined in Section 11.9(g)(i) hereof.

 

38

--------------------------------------------------------------------------------

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “U.C.C.” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.

 

“United States” means the United States of America.

 

“Universal Group” means Parent and its Subsidiaries; provided that in the event
Immaterial Subsidiaries, Parent and Foreign Subsidiaries, collectively,
represent more than five percent (5%) of Combined EBITDA, “Universal Group”
means the Borrowers and the Guarantors of Payment.

 

“Universal Management” means that term as defined in the first paragraph of this
Agreement.

 

“Unrestricted Domestic Cash Amount” means, at any date, that portion of a
Borrower’s or a Guarantor of Payment’s aggregate cash and Cash Equivalents that
is on deposit with one or more Lenders and that is not encumbered by or subject
to any Lien (other than in favor of the Administrative Agent), setoff (other
than ordinary course setoff rights of a depository bank arising under a bank
depository agreement for customary fees, charges and other account-related
expenses due to such depository bank thereunder), counterclaim, recoupment,
defense or other right in favor of any Person.

 

“UTI” means Universal Truckload, Inc., a Delaware corporation.

 

“UTSI” means UTSI Finance, Inc., a Michigan corporation.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

39

--------------------------------------------------------------------------------

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.

 

Section 1.2.  Accounting Terms .  

 

(a)Any accounting term not specifically defined in this Agreement shall be
deemed to include the interpretation and determination of such accounting term
in accordance with GAAP.

 

(b)If any change in the rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) is made with respect to GAAP, or if the
Universal Group adopts the International Financial Reporting Standards, and such
change or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Administrative Borrower, the parties hereto
will enter into good faith negotiations to amend such financial covenants and
financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Universal Group shall be
the same in commercial effect after, as well as before, such change or adoption
is made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner so agreed); provided
that, until so amended, such calculations shall continue to be computed in
accordance with GAAP as in effect prior to such change or adoption.

 

(c)All leases of any Person that are, or would be, characterized as operating
leases in accordance with GAAP on the Closing Date (whether or not such
operating leases were in effect on the Closing Date) shall be accounted for as
operating leases (and not as capital leases) for purposes of this Agreement
regardless of any change in GAAP following the Closing Date that would otherwise
require such leases to be characterized as capital leases.

 

Section 1.3.  Terms Generally .  The foregoing definitions shall be applicable
to the singular and plural forms of the foregoing defined terms.  Unless
otherwise defined in this Article I, terms that are defined in the U.C.C. are
used herein as so defined.

 

 

40

--------------------------------------------------------------------------------

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit .

 

(a)Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrowers, participate in Swing Loans made by the Swing Line Lender to
the Borrowers, and issue or participate in Letters of Credit at the request of
the Borrowers, in such aggregate amount as the Borrowers shall request pursuant
to the Commitment; provided that in no event shall the aggregate principal
amount of all Loans and Letters of Credit outstanding under this Agreement be in
excess of the Total Commitment Amount.

 

(b)Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrowers or the issuance of a Letter of
Credit, the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such
Lender.  Within each Specific Commitment, each borrowing (other than Swing Loans
which shall be risk participated on a pro rata basis) from the Lenders shall be
made pro rata according to the respective Applicable Commitment Percentages of
the Lenders.

 

(c)The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit Commitment .

 

(a)Revolving Loans.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrowers in such amount or amounts as the
Administrative Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure.  The
Borrowers shall have the option, subject to the terms and conditions set forth
herein, to borrow Revolving Loans, maturing on the last day of the Commitment
Period, by means of any combination of Base Rate Loans or Eurodollar
Loans.  Subject to the provisions of this Agreement, the Borrowers shall be
entitled to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period.  The aggregate outstanding amount of all Revolving Loans
shall be payable in full on the last day of the Commitment Period.

 

41

--------------------------------------------------------------------------------

 

(b)Letters of Credit.

 

(i)Generally.  Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Issuing Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of a Borrower or
a Guarantor of Payment, as the Administrative Borrower, through an Authorized
Officer, may from time to time request.  The Administrative Borrower shall not
request any Letter of Credit (and the Issuing Lender shall not be obligated to
issue any Letter of Credit) if, after giving effect thereto, (A) the Letter of
Credit Exposure would exceed the Letter of Credit Commitment, or (B) the
Revolving Credit Exposure would exceed the Revolving Credit Commitment.  The
issuance of each Letter of Credit shall confer upon each Lender the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Revolving Lender’s Applicable
Commitment Percentage.

 

(ii)Request for Letter of Credit.  Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) by an Authorized Officer
not later than 11:00 A.M. (Eastern time) three (3) Business Days prior to the
date of the proposed issuance of the Letter of Credit (or such shorter period as
may be reasonably acceptable to the Issuing Lender).  Each such request shall be
in a form acceptable to the Administrative Agent (and the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) and shall
specify the face amount thereof, whether such Letter of Credit is a commercial
documentary or a standby Letter of Credit, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby.  Concurrently with each such request, the Borrowers, and any Guarantor
of Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Issuing Lender an appropriate application and agreement,
being in the standard form of the Issuing Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent.  The Administrative Agent shall give the Issuing Lender
and each Revolving Lender notice of each such request for a Letter of Credit.

 

(iii)Commercial Documentary Letters of Credit Fees.  With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of a Borrower or a Guarantor of
Payment, the Borrowers agree to (A) pay to the Administrative Agent, for the pro
rata benefit of the Revolving Lenders, a non-refundable commission based upon
the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender, an additional Letter of Credit fee, which shall be paid on
each date that such Letter of Credit is issued, amended or renewed, at the rate
of one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

42

--------------------------------------------------------------------------------

 

 

(iv)Standby Letters of Credit Fees.  With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of a Borrower or a Guarantor of Payment, the Borrowers
agree to (A) pay to the Administrative Agent, for the pro rata benefit of the
Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter;
(B) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
an additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit is issued, amended or renewed at the rate of one-eighth percent
(1/8%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.

 

(v)Refunding of Letters of Credit with Revolving Loans.  Whenever a Letter of
Credit shall be drawn, the Borrowers shall promptly reimburse the Issuing Lender
for the amount drawn.  In the event that the amount drawn shall not have been
reimbursed by the Borrowers within one Business Day of the date of the drawing
of such Letter of Credit, at the sole option of the Administrative Agent (and
the Issuing Lender, if the Issuing Lender is a Lender other than the
Administrative Agent), the Borrowers shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.6 hereof
(other than the requirement set forth in Section 2.6(d) hereof), in the amount
drawn.  Such Revolving Loan shall be evidenced by the Revolving Credit Notes
(or, if a Lender has not requested a Revolving Credit Note, by the records of
the Administrative Agent and such Lender).  Each Revolving Lender agrees to make
a Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever.  Each Revolving Lender acknowledges and agrees that its obligation
to make a Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(b)(v) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Issuing Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  The
Borrowers irrevocably authorize and instruct the Administrative Agent to apply
the proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse,
in full (other than the Issuing Lender’s pro rata share of such borrowing), the
Issuing Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrowers hereunder.  Each Revolving Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Revolving Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Revolving Lender’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.

43

--------------------------------------------------------------------------------

 

 

(vi)Participation in Letters of Credit.  If, for any reason, the Administrative
Agent (and the Issuing Lender if the Issuing Lender is a Revolving Lender other
than the Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Revolving Lender other than the Administrative Agent) shall have the
right to request that each Lender fund a participation in the amount due with
respect to such Letter of Credit, and the Administrative Agent shall promptly
notify each Revolving Lender thereof (by facsimile or email (in each case
confirmed by telephone) or telephone (confirmed in writing)).  Upon such notice,
but without further action, the Issuing Lender hereby agrees to grant to each
Revolving Lender, and each Revolving Lender hereby agrees to acquire from the
Issuing Lender, an undivided participation interest in the amount due with
respect to such Letter of Credit in an amount equal to such Revolving Lender’s
Applicable Commitment Percentage of the principal amount due with respect to
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Issuing Lender, such Revolving Lender’s ratable share of the amount due
with respect to such Letter of Credit (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage).  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in the
amount due under any Letter of Credit that is drawn but not reimbursed by the
Borrowers pursuant to this Section 2.2(b)(vi) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of  Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Each Revolving Lender shall comply with its obligation under this
Section 2.2(b)(vi) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans.  Each
Revolving Lender is hereby authorized to record on its records such Revolving
Lender’s pro rata share of the amounts paid and not reimbursed on the Letters of
Credit.

 

(vii)Auto-Renewal Letters of Credit.  If the Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
the Administrative Agent (or the Issuing Lender if the Issuing Lender is a
Lender other than the Administrative Agent) to prevent any such renewal by
giving prior notice to the beneficiary thereof not later than thirty (30) days
prior to the renewal date of such Letter of Credit.  Once any such Letter of
Credit that has automatic renewal provisions has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) the
Administrative Agent (and the Issuing Lender) to permit at any time the renewal
of such Letter of Credit to an expiry date not later than one year after the
last day of the Commitment Period.

 

44

--------------------------------------------------------------------------------

 

(viii)Letters of Credit Outstanding Beyond the Commitment Period.  If any Letter
of Credit is outstanding upon the termination of the Commitment, then, prior to
such termination, the Borrowers shall deposit with the Administrative Agent, for
the benefit of the Issuing Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties.  The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender.  The Issuing Lender
shall be entitled to withdraw (with respect to the cash) or draw (with respect
to the Supporting Letter of Credit) amounts necessary to reimburse the Issuing
Lender for payments to be made under the Letters of Credit and any fees and
expenses associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit.  The Borrowers
shall also execute such documentation as the Administrative Agent or the Issuing
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement.  After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to the Administrative Borrower.

 

(c)Swing Loans.

 

(i)Generally.  Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to the Borrowers in such amount or amounts as the Administrative Borrower,
through an Authorized Officer, may from time to time request and to which the
Swing Line Lender may agree; provided that the Administrative Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment.  Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto.  Each Swing Loan
shall be made in Dollars.

 

(ii)Refunding of Swing Loans.  If the Swing Line Lender so elects, by giving
notice to the Administrative Borrower and the Revolving Lenders, the Borrowers
agree that the Swing Line Lender shall have the right, in its sole discretion,
to require that the then outstanding Swing Loans be refinanced as a Revolving
Loan.  Such Revolving Loan shall be a Daily LIBOR Loan unless otherwise
requested by and available to the Borrowers hereunder.  Upon receipt of such
notice by the Administrative Borrower and the Revolving Lenders, the Borrowers
shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of such Swing Loan in accordance with Sections 2.2(a) and 2.6
hereof (other than the requirement set forth in Section 2.6(d) hereof).  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Revolving Lender has not requested a Revolving Credit Note, by the records of
the Administrative Agent and such Revolving Lender).  Each Revolving Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Revolving Lender acknowledges and agrees
that such Revolving Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including,

45

--------------------------------------------------------------------------------

 

without limitation, the occurrence and continuance of a Default or Event of
Default, and that its payment to the Administrative Agent, for the account of
the Swing Line Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  The Borrowers irrevocably authorize and
instruct the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.  Each
Revolving Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.

 

(iii)Participation in Swing Loans.  If, for any reason, the Swing Line Lender is
unable to or, in the reasonable opinion of the Administrative Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan pursuant to the
preceding Section 2.2(b)(ii), then on any day that a Swing Loan is outstanding
(whether before or after the maturity thereof), the Administrative Agent shall
have the right to request that each Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Lender thereof (by
facsimile or email (in each case confirmed by telephone) or telephone (confirmed
in writing)).  Upon such notice, but without further action, the Swing Line
Lender hereby agrees to grant to each Lender, and each Lender hereby agrees to
acquire from the Swing Line Lender, an undivided participation interest in the
right to share in the payment of such Swing Loan in an amount equal to such
Lender’s Applicable Commitment Percentage of the principal amount of such Swing
Loan.  In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the benefit of the Swing Line Lender,
such Lender’s ratable share of such Swing Loan (determined in accordance with
such Lender’s Applicable Commitment Percentage).  Each Lender acknowledges and
agrees that its obligation to acquire participations in Swing Loans pursuant to
this Section 2.2(c)(iii) is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated.  Each Lender shall comply with
its obligation under this Section 2.2(c)(iii) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.6 hereof with
respect to Revolving Loans to be made by such Lender (with such Lender to
receive interest on their funded participation at the applicable interest rate
for such Swing Loans).

 

46

--------------------------------------------------------------------------------

 

Section 2.3.  Term Loan Commitment .  Subject to the terms and conditions of
this Agreement, the Term Lenders shall make the Term Loan to the Borrowers on
the Closing Date, in the amount of the Term Loan Commitment.  The Term Loan
shall be payable in consecutive quarterly installments, in the amounts set forth
in the table below, commencing March 31, 2019, and continuing on each Regularly
Scheduled Payment Date thereafter, with the balance thereof payable in full on
the Term Loan Maturity Date.

 

Year

March 31

June 30

September 30

December 31

2019

$1,875,000

$1,875,000

$1,875,000

$1,875,000

2020

$2,812,500

$2,812,500

$2,812,500

$2,812,500

2021

$2,812,500

$2,812,500

$2,812,500

$2,812,500

2022

$3,750,000

$3,750,000

$3,750,000

$3,750,000

2023

$3,750,000

$3,750,000

$3,750,000

n/a

 

The Administrative Borrower shall notify the Administrative Agent, in accordance
with the notice provisions of Section 2.6 hereof, whether the Term Loan will be
a Base Rate Loan or one or more Eurodollar Loans.  The Term Loan may be a
mixture of a Base Rate Loan and one or more Eurodollar Loans.  Once the Term
Loan is made, any portion of the Term Loan repaid may not be re‑borrowed.  The
Term Loan Commitment shall terminate on the date that the Term Loan is made.

 

Section 2.4.  Interest .

 

(a)Revolving Loans.

 

(i)Base Rate Loan.  The Borrowers shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect.  Interest on such Base Rate Loan shall be
payable, commencing December 31, 2018, and continuing on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.

 

(ii)Eurodollar Loans.  The Borrowers shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Eurodollar Loans), at the Derived Eurodollar Rate for Revolving Loans.  Interest
on such Eurodollar Loan shall be payable on each Interest Adjustment Date with
respect to an Interest Period (provided that, if an Interest Period shall exceed
three months, the interest must also be paid every three months, commencing
three months from the beginning of such Interest Period).

 

(b)Swing Loans.  The Borrowers shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Lender that shall have
funded a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at the Derived Daily LIBOR Rate from time to time in effect.  Interest on each
Swing Loan shall be payable on the Swing Loan Maturity Date applicable
thereto.  Each Swing Loan shall bear interest for a minimum of one day.

 

47

--------------------------------------------------------------------------------

 

(c)Term Loan.

 

(i)Base Rate Loan.  With respect to any portion of the Term Loan that is a Base
Rate Loan, the Borrowers shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing December 31, 2018, and continuing on each Regularly Scheduled Payment
Date thereafter and on the Term Loan Maturity Date, at the Derived Base Rate for
the Term Loan from time to time in effect.

 

(ii)Eurodollar Loans.  With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrowers shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, with the interest rate to
be fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin for Eurodollar Loans), at the Derived
Eurodollar Rate for the Term Loan.  Interest on such Eurodollar Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).

 

(d)Default Rate.  Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Required Lenders (i) the
principal of each Loan and the unpaid interest thereon shall bear interest,
until paid, at the Default Rate, (ii) the fee for the aggregate undrawn amount
of all issued and outstanding Letters of Credit shall be increased by two
percent (2%) in excess of the rate otherwise applicable thereto, and (iii) in
the case of any other amount not paid when due from the Borrowers hereunder or
under any other Loan Document, such amount shall bear interest at the Default
Rate; provided that, during an Event of Default under Section 8.1 or 8.11
hereof, the applicable Default Rate shall apply without any election or action
on the part of the Administrative Agent or any Lender.

 

(e)Limitation on Interest.  In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Administrative Borrower for distribution to the Borrowers, as appropriate.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

 

48

--------------------------------------------------------------------------------

 

Section 2.5.  Evidence of Indebtedness .

 

(a)Revolving Loans.  Upon the request of a Revolving Lender, to evidence the
obligation of the Borrowers to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrowers shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Applicable Commitment Percentage of the Revolving
Credit Commitment, or, if less, the aggregate unpaid principal amount of
Revolving Loans made by such Revolving Lender; provided that the failure of a
Revolving Lender to request a Revolving Credit Note shall in no way detract from
the Borrowers’ obligations to such Revolving Lender hereunder.

 

(b)Swing Loans.  Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrowers to repay the Swing Loans and to pay interest
thereon, the Borrowers shall execute a Swing Line Note, payable to the order of
the Swing Line Lender in the principal amount of the Swing Line Commitment, or,
if less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from the Borrowers’ obligations to the
Swing Line Lender hereunder.

 

(c)Term Loan.  Upon the request of a Term Lender, to evidence the obligation of
the Borrowers to repay the portion of the Term Loan made by such Term Lender and
to pay interest thereon, the Borrowers shall execute a Term Note, payable to the
order of such Term Lender in the principal amount of its Applicable Commitment
Percentage of the Term Loan Commitment; provided that the failure of such Term
Lender to request a Term Note shall in no way detract from the Borrowers’
obligations to such Term Lender hereunder.

 

Section 2.6.  Notice of Loans and Credit Events; Funding of Loans .

 

(a)Notice of Loans and Credit Events.  The Administrative Borrower, through an
Authorized Officer, shall provide to the Administrative Agent a Notice of Loan
prior to (i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender).  An Authorized Officer of the
Administrative Borrower may verbally request a Loan so long as such verbal
request is immediately followed by a Notice of Loan, and, if the Administrative
Agent or any Lender provides funds or initiates funding based upon such verbal
request, the Borrowers shall bear the risk with respect to any information
regarding such funding that is later determined to have been incorrect.  The
Borrowers shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.  Any Revolving Loans automatically
funded into a disbursement account pursuant to a “sweep” cash arrangement
between the Borrowers and the Administrative Agent shall not require the
delivery of a Notice of Loan.

 

49

--------------------------------------------------------------------------------

 

(b)Funding of Loans.  The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern
time) on the date such Notice of Loan is received.  On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it.  If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Lender, the Administrative Agent shall
have the right, upon prior notice to the Administrative Borrower, to debit any
account of one or more Borrowers or otherwise receive such amount from the
Borrowers, promptly after demand, in the event that such Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection (b).  The
Administrative Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and the
Administrative Agent shall elect to provide such funds.

 

(c)Conversion and Continuation of Loans.

 

(i)At the request of the Administrative Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall convert a Base Rate Loan to one or more Eurodollar Loans at any
time and shall convert a Eurodollar Loan to a Base Rate Loan on any Interest
Adjustment Date applicable thereto.  Swing Loans may be converted by the Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii) hereof.

 

(ii)At the request of the Administrative Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.

 

(d)Minimum Amount.  Each request for:

 

(i)a Base Rate Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), increased by increments of Twenty-Five Thousand Dollars
($25,000);

 

(ii)a Eurodollar Loan shall be in an amount of not less than Two Hundred Fifty
Thousand Dollars ($250,000), increased by increments of Fifty Thousand Dollars
($50,000); and

 

(iii)a Swing Loan may be in any amount as may be agreed by the Swing Line
Lender.

 

(e)Interest Periods.  The Borrowers shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.

 

50

--------------------------------------------------------------------------------

 

Section 2.7.  Payment on Loans and Other Obligations .

 

(a)Payments Generally.  Each payment made hereunder or under any other Loan
Document by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)Payments from Borrowers.  All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrowers under this Agreement, shall be made in
Dollars.  All payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
1:00 P.M. (Eastern time) on the due date thereof in immediately available
funds.  Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 1:00 P.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.

 

(c)Payments to Lenders.  Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Issuing Lender) their respective ratable shares, if any, of
the amount of principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender.  Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds.  Each Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Agreement or any Note.  The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.

 

(d)Timing of Payments.  Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

 

51

--------------------------------------------------------------------------------

 

Section 2.8.  Prepayment .

 

(a)Right to Prepay.

 

(i)The Borrowers shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Revolving Lender that has funded a participation in such Swing Loan), all or any
part of the principal amount of the Loans then outstanding, as designated by the
Administrative Borrower, representing the obligations under any Specific
Commitment with the proceeds of such prepayment to be distributed on a pro rata
basis to the holders of the Specific Commitment being prepaid.  Such payment
shall include interest accrued on the amount so prepaid to the date of such
prepayment and any amount payable under Article III hereof with respect to the
amount being prepaid.  Prepayments of Base Rate Loans shall be without any
premium or penalty.

 

(ii)The Borrowers shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Administrative
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.

 

(b)Notice of Prepayment.  The Administrative Borrower shall give the
Administrative Agent irrevocable written notice of prepayment of (i) a Base Rate
Loan or Swing Loan by no later than 11:00 A.M. (Eastern time) on the Business
Day on which such prepayment is to be made, and (ii) a Eurodollar Loan by no
later than 1:00 P.M. (Eastern time) three Business Days before the Business Day
on which such prepayment is to be made.  Swing Loans may be prepaid without
advance notice if prepaid through a “sweep” cash management arrangement with the
Administrative Agent.

 

(c)Minimum Amount for Eurodollar Loans.  Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of Two Hundred
Fifty Thousand Dollars ($250,000) or the principal amount of such Loan, or, with
respect to a Swing Loan, the principal balance of such Swing Loan, except in the
case of a mandatory payment pursuant to Section 2.12 or Article III hereof.

 

Section 2.9.  Commitment and Other Fees .

 

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee, for each day from the Closing Date through
the last day of the Commitment Period, in an amount equal to (i) (A) the Maximum
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
at the end of such day, multiplied by (ii) the Applicable Commitment Fee Rate in
effect on such day divided by three hundred sixty (360).  The commitment fee
shall be payable quarterly in arrears, commencing on December 31, 2018 and
continuing on each Regularly Scheduled Payment Date thereafter, and on the last
day of the Commitment Period.

52

--------------------------------------------------------------------------------

 

 

(b)Administrative Agent Fee.  The Borrowers shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

 

Section 2.10.  Modifications to Commitment .

 

(a)Optional Reduction of Revolving Credit Commitment.  The Borrowers may at any
time and from time to time permanently reduce in whole or ratably in part the
Maximum Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than five Business
Days’ written notice of such reduction, provided that any such partial reduction
shall be in an aggregate amount, for all of the Lenders, of not less than Two
Million Five Hundred Thousand Dollars ($2,500,000), increased in increments of
One Million Dollars ($1,000,000).  The Administrative Agent shall promptly
notify each Revolving Lender of the date of each such reduction and such
Revolving Lender’s proportionate share thereof.  After each such partial
reduction, the commitment fees payable hereunder shall be calculated upon the
Maximum Revolving Amount as so reduced.  If the Borrowers reduce in whole the
Revolving Credit Commitment, on the effective date of such reduction (the
Borrowers having prepaid in full the unpaid principal balance, if any, of the
Loans, together with all interest (if any) and commitment and other fees accrued
and unpaid with respect thereto, and provided that no Letter of Credit Exposure
or Swing Line Exposure shall exist), all of the Revolving Credit Notes shall be
delivered to the Administrative Agent marked “Canceled” and the Administrative
Agent shall redeliver such Revolving Credit Notes to the Administrative
Borrower.  Any partial reduction in the Maximum Revolving Amount shall be
effective during the remainder of the Commitment Period.  Upon each decrease of
the Maximum Revolving Amount the Total Commitment Amount shall be decreased by
the same amount.

 

(b)Increase in Commitment.  

 

(i)At any time during the Commitment Increase Period, the Borrowers may request
that the Administrative Agent increase the Total Commitment Amount by (A)
increasing the Maximum Revolving Amount, or (B) adding one or more additional
term loan facilities to this Agreement (each an “Additional Term Loan Facility”)
(which Additional Term Loan Facility shall be subject to subsection (c) below);
provided that the aggregate amount of all increases made pursuant to this
subsection (b) shall not exceed One Hundred Million Dollars
($100,000,000).  Each such request for an increase shall be in an amount of at
least Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000), and may be made by either (1) increasing, for one or more
Lenders, with their prior written consent, their respective Revolving Credit
Commitments, (2) adding a new commitment for one or more Lenders, with their
prior written consent, with respect to the Additional Term Loan Facility, or
(3) including one or more Additional Lenders, each with a new commitment under
the Revolving Credit Commitment or the Additional Term Loan Facility, as a party
to this Agreement (each an “Additional Commitment” and, collectively, the
“Additional Commitments”).

 

53

--------------------------------------------------------------------------------

 

(ii)During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement,
(B) each Additional Commitment from an Additional Lender, if any, shall be in an
amount of Ten Million Dollars ($10,000,000), (C) the Administrative Agent shall
provide to the Borrowers and each Lender a revised Schedule 1 to this Agreement,
including revised Applicable Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (D) the Borrowers shall execute and deliver to the Administrative
Agent and the Lenders such replacement or additional Notes as shall be required
by the Administrative Agent (if Notes have been requested by such Lender or
Lenders).  The Lenders hereby authorize the Administrative Agent to execute each
Additional Lender Assumption Agreement on behalf of the Lenders.  

 

(iii)On each Additional Lender Assumption Effective Date with respect to the
Specific Commitment being increased, as appropriate, the Lenders shall make
adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Applicable Commitment Percentages and to otherwise
carry out fully the intent and terms of this Section 2.10(b) (and the Borrowers
shall pay to the Lenders any amounts that would be payable pursuant to Section
3.3 hereof if such adjustments among the Lenders would cause a prepayment of one
or more Eurodollar Loans).  In connection therewith, it is understood and agreed
that the Maximum Amount of any Lender will not be increased (or decreased except
pursuant to subsection (a) above) without the prior written consent of such
Lender.  The Borrowers shall not request any increase in the Total Commitment
Amount  pursuant to this subsection (b) if a Default or an Event of Default
shall then exist, or, after giving pro forma effect to any such increase, would
exist.  At the time of any such increase, at the request of the Administrative
Agent, the Credit Parties and the Lenders shall enter into an amendment to
evidence such increase and to address related provisions as deemed necessary or
appropriate by the Administrative Agent.  Upon each increase of the Maximum
Revolving Amount or addition of the Additional Term Loan Facility, the Total
Commitment Amount shall be increased by the same amount.

 

(c)Additional Term Loan Facility.

 

(i)An Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans and the Term Loan, (B) shall be fully secured
on a pari passu basis with the Revolving Loans and the Term Loan, (C) shall not
mature earlier than the Term Loan (but may have amortization prior to such
date), (D) shall not have a weighted average life and maturity date shorter than
that of the Term Loan, (E) shall be treated substantially the same as (and in
any event no more favorably than) the Term Loan, including, without limitation,
with respect to covenants, representations and warranties, events of default and
other applicable terms and conditions, and (F) shall be subject to

54

--------------------------------------------------------------------------------

 

interest rates as determined by the Administrative Agent at the time of the
exercise of such Additional Term Loan Facility and acceptable to all Lenders
participating therein; provided that in the event the interest with respect to
such Additional Term Loan Facility is greater than the then-current interest
rates applicable to the Term Loan by fifty (50.00) basis points or more, then
the interest for the Term Loan shall be increased to the extent necessary such
that the interest on the Term Loan is fifty (50.00) basis points below such
Additional Term Loan Facility.

 

(ii)An Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (an “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender providing a commitment with respect to the Additional
Term Loan Facility, each Additional Lender providing a commitment with respect
to the Additional Term Loan Facility, and the Administrative
Agent.  Notwithstanding anything herein to the contrary, an Additional Term Loan
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of Section 2.10(b) and (c) hereof (including, without limitation,
amendments to the definitions in this Agreement and Section 9.8 hereof for the
purpose of treating such Additional Term Loan Facility pari passu with the other
Loans).

 

Section 2.11.  Computation of Interest and Fees .  With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

 

Section 2.12.  Mandatory Payments .

 

(a)Revolving Credit Exposure.  If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrowers shall, as promptly
as practicable, but in no event later than the next Business Day, pay an
aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

 

(b)Swing Line Exposure.  If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrowers shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

 

55

--------------------------------------------------------------------------------

 

(c)Mandatory Prepayments.  The Borrowers shall, until the Term Loan and each
Additional Term Loan Facility (if any) is paid in full, make Mandatory
Prepayments (each a “Mandatory Prepayment”) in accordance with the following
provisions:  

 

(i)Sale of Assets.  Upon the sale or other disposition of any collateral
securing the Secured Obligations by a Credit Party (permitted pursuant to
Section 5.12 hereof) to any Person (other than a Credit Party) other than in the
ordinary course of business, and, to the extent the proceeds of such sale or
other disposition are in excess of Two Million Five Hundred Thousand Dollars
($2,500,000) during any fiscal year of the Universal Group and are not to be
reinvested in fixed assets or other similar assets within one hundred eighty
(180) days after such sale or other disposition (provided that if the applicable
Credit Party has initiated, but not completed, such reinvestment, within such
one hundred eighty (180) period, the applicable Credit Party shall have up to an
additional ninety (90) days to complete such reinvestment), the Borrowers shall
make a Mandatory Prepayment, on the date of such sale or other disposition, in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds of such
sale or disposition.

 

(ii)Material Recovery Event.  Within ten (10) Business Days after the occurrence
of a Material Recovery Event, the Administrative Borrower shall furnish to the
Administrative Agent written notice thereof.  Within thirty (30) days after such
Material Recovery Event (or such longer period as the Administrative Agent may
agree in its reasonable discretion), the Administrative Borrower shall notify
the Administrative Agent of the Borrowers’ determination as to whether or not to
replace, rebuild or restore the affected property (a “Material Recovery
Determination Notice”).  If the Borrowers decide not to replace, rebuild or
restore such property, or if the Borrowers have not delivered the Material
Recovery Determination Notice within thirty (30) days after such Material
Recovery Event, then the Net Cash Proceeds paid in connection with such Material
Recovery Event, when received, shall be paid as a Mandatory Prepayment.  If the
Borrowers decide to replace, rebuild or restore such property, then any such
replacement, rebuilding or restoration must be (A) commenced within six months
of the date of the Material Recovery Event, and (B) substantially completed
within twelve (12) months of such commencement date or such longer period of
time necessary to complete the work with reasonable diligence and approved in
writing by the Administrative Agent, in its reasonable discretion, with such
casualty insurance proceeds and other funds available to the appropriate Credit
Parties for replacement, rebuilding or restoration of such property.  Any
amounts of such insurance proceeds in connection with such Material Recovery
Event not applied to the costs of replacement or restoration shall be applied as
a Mandatory Prepayment.

 

(iii)Additional Indebtedness.  If, at any time, any of the Credit Parties shall
incur Indebtedness other than Indebtedness permitted pursuant to Section 5.8
hereof (which Indebtedness not already permitted by Section 5.8 hereof shall not
be incurred without the prior written consent of the Administrative Agent and
the Required Lenders), the Borrowers shall make a Mandatory Prepayment, on the
date that such Indebtedness is incurred, in an amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Indebtedness.

56

--------------------------------------------------------------------------------

 

 

(iv)Cure Amount.  With respect to any Cure Amount received by the Borrowers
pursuant to Section 5.7(c) hereof, the Borrowers shall make a Mandatory
Prepayment, on the date that such Cure Amount is received, in an amount equal to
one hundred percent (100%) of such Cure Amount.

 

(d)Application of Mandatory Prepayments.

 

(i)Involving a Company Prior to an Event of Default.  So long as no Event of
Default shall exist, each Mandatory Prepayment required to be made pursuant to
subsection (c) hereof shall be applied (A) first, on a pro rata basis among the
Term Loan and each Additional Term Loan Facility (if any), until paid in full,
and (B) second, to any outstanding Revolving Loans.

 

(ii)Involving a Company During the Continuance of an Event of Default.  If a
Mandatory Prepayment is required to be made pursuant to subsection (c) above at
the time that an Event of Default exists, then such Mandatory Prepayment shall
be paid by the Administrative Borrower to the Administrative Agent to be applied
to the following, on a pro rata basis among: (A) the Maximum Revolving Amount
(with payments to be made in the following order: Revolving Loans, Swing Loans,
and to be held by the Administrative Agent in a special account as security for
any Letter of Credit Exposure pursuant to subsection (iii) hereof), (B) the
unpaid principal balance of the Term Loan, and (C) the unpaid principal balance
of each Additional Term Loan Facility (if any).

 

(iii)Involving Letters of Credit.  Any amounts to be distributed for application
to a Revolving Lender’s liabilities with respect to any Letter of Credit
Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in an interest bearing trust account (the “Special Trust
Account”) as collateral security for such liabilities until a drawing on any
Letter of Credit, at which time such amounts, together with interest accrued
thereon, shall be released by the Administrative Agent and applied to such
liabilities.  If any such Letter of Credit shall expire without having been
drawn upon in full, the amounts held in the Special Trust Account with respect
to the undrawn portion of such Letter of Credit, together with interest accrued
thereon, shall be applied by the Administrative Agent in accordance with the
provisions of subsections (i) and (ii) above.

 

(e)Mandatory Payments Generally.  Each Mandatory Prepayment made with respect to
a Specific Commitment pursuant to subsection (a) or (c) hereof shall be applied
in the following order: (i) first, to the outstanding Base Rate Loans, and
(ii) second, to the outstanding Eurodollar Loans, provided that, in each case,
if the outstanding principal amount of any Eurodollar Loan shall be reduced to
an amount less than the minimum amount set forth in Section 2.6(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment.  Any prepayment of a Eurodollar
Loan pursuant to this Section 2.12 shall be subject to the prepayment provisions
set forth in Article III hereof.  Each Mandatory Prepayment made with respect to
the Term Loan and an Additional Term Loan Facility (if any) shall be applied to
the payments of principal in the inverse order of their respective maturities.

 

57

--------------------------------------------------------------------------------

 

Section 2.13.  Cash Collateral .  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 11.10(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.  

 

(a)Grant of Security Interest.  The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure, to be applied pursuant to subsection (b) below.  If, at any
time, the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).

 

(b)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 11.10
hereof in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of the
Letter of Credit Exposure (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that (A) subject to Section 11.10
hereof, the Person providing Cash Collateral and the Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and (B) the extent that such Cash Collateral was
provided by the Borrowers, such Cash Collateral shall remain subject to any
security interest granted pursuant to the Loan Documents.

 

Section 2.14.  Liability of Borrowers .

 

(a)Joint and Several Liability.  Each Borrower hereby authorizes the
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder.  Each Borrower acknowledges and agrees that the Administrative
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations and any
other amount payable under this Agreement and the other Loan Documents.  Each
Borrower agrees that it is receiving or will receive a direct pecuniary benefit
for each Loan made or Letter of Credit issued hereunder.

58

--------------------------------------------------------------------------------

 

 

(b)Appointment of Administrative Borrower.  Each Credit Party hereby irrevocably
appoints the Administrative Borrower as the borrowing agent and attorney-in-fact
for all Credit Parties, which appointment shall remain in full force and effect
unless and until the Administrative Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed the Administrative Borrower.  Each Credit
Party hereby irrevocably appoints and authorizes the Administrative Borrower to
(i) provide the Administrative Agent with all notices with respect to Loans and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement, (ii) take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit, and (iii) exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.  It is
understood that the handling of the Collateral of the Credit Parties in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Credit Parties in the most efficient and economical manner and at
their request, and that neither the Administrative Agent nor any Lender shall
incur liability to any Credit Party as a result hereof.  Each Credit Party
expects to derive benefit, directly or indirectly, from the handling of the
Collateral in a combined fashion since the successful operation of each Credit
Party is dependent on the continued successful performance of the integrated
group.

 

(c)Maximum Liability of Each Borrower and Rights of Contribution.  Anything in
this Agreement or any other Loan Document to the contrary notwithstanding, in no
event shall the maximum liability of any Borrower (or other Credit Party) exceed
the maximum amount that (after giving effect to the incurring of the obligations
hereunder and to any rights to contribution of such Borrower (or Credit Party)
from other Affiliates of such Borrower (or Credit Party)) would not render the
rights to payment of the Administrative Agent and the Lenders hereunder void,
voidable or avoidable under any applicable fraudulent transfer law (including
with respect to Section 2.14(d) hereof).  The Borrowers hereby agree as among
themselves that, in connection with the payments made hereunder, each Borrower
shall have a right of contribution from each other Borrower in accordance with
applicable law.  Such contribution rights shall be waived until such time as the
Secured Obligations have been irrevocably paid in full, and no Borrower shall
exercise any such contribution rights until the Secured Obligations have been
irrevocably paid in full.

 

(d)Swap Obligations Keepwell Provision.  Each Borrower, that is an “eligible
contract participant” as defined in the Commodity Exchange Act, hereby jointly
and severally, absolutely, unconditionally and irrevocably, undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of each
such Borrower under this Section 2.14(d) shall remain in full force and effect
until all Secured Obligations are paid in full. The Borrowers intend that this
Section 2.14(d) constitute, and this Section 2.14(d) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

59

--------------------------------------------------------------------------------

 

(e)Waivers of Each Borrower.  In the event that any obligation of any Borrower
under this Agreement is deemed to be an agreement by such Borrower to answer for
the debt or default of another Credit Party or as an hypothecation of property
as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition.  Each
Borrower expressly waives, except as permitted by applicable Law and expressly
required under this Agreement, diligence, demand, presentment, protest and
notice of every kind and nature whatsoever, consents to the taking by the
Administrative Agent and the Lenders of any additional security of another
Credit Party for the obligations secured hereby, or the alteration or release in
any manner of any security of another Credit Party now or hereafter held in
connection with the Obligations, and consents that the Administrative Agent, the
Lenders and any other Credit Party may deal with each other in connection with
such obligations or otherwise, or alter any contracts now or hereafter existing
between them, in any manner whatsoever, including without limitation the
renewal, extension, acceleration or changes in time for payment of any such
obligations or in the terms or conditions of any security held.  The
Administrative Agent and the Lenders are hereby expressly given the right, at
their option, to proceed in the enforcement of any of the Obligations
independently of any other remedy or security they may at any time hold in
connection with such obligations secured and it shall not be necessary for the
Administrative Agent and the Lenders to proceed upon or against or exhaust any
other security or remedy before proceeding to enforce their rights against such
Borrower.  To the extent permitted by applicable Law, each Borrower further
waives any right of subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect of sums paid to the
Administrative Agent and the Lenders by any other Credit Party until such time
as the Commitment has been terminated and the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) have been repaid in full.

 

Section 2.15.  Extension of Term Loan Maturity Date or Commitment Period.

 

(a)The Borrowers may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Term Loan Maturity Date
or the Commitment Period to the extended date specified in such notice. Such
notice shall (i) set forth the amount that will be subject to the Extension
(which shall be in minimum increments of Ten Million Dollars ($10,000,000) and a
minimum amount of Twenty-Five Million Dollars ($25,000,000)), (ii) set forth the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)) and (iii) identify the
Loans to which such Extension relates. Each Term Lender or Revolving Lender, as
applicable, shall be offered an opportunity to participate in such Extension on
a pro rata basis and on the same terms and conditions as each other applicable
extending Lender pursuant to procedures established by, or reasonably acceptable
to, the Administrative Agent and the Administrative Borrower.

 

60

--------------------------------------------------------------------------------

 

(b)The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article VI
hereof and in each other Loan Document shall be deemed to be made and shall be
true and correct in all material respects on and as of the effective date of
such Extension (except any representation or warranty that relates to an earlier
date, shall be true and correct in all material respects as of such earlier
date), (iii) the Issuing Lender and the Swing Line Lender shall have consented
to any Extension of the Revolving Credit Commitment, to the extent that such
Extension provides for the issuance or extension of Letters of Credit or making
of Swing Line Loans at any time during the extended period and (iv) the terms of
the Loans subject to such Extension shall comply with paragraph (c) of this
Section 2.15.

 

(c)The terms of each Extension shall be determined by the Borrowers and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any extended Loan shall be no earlier than
the last day of the Commitment Period or the Term Loan Maturity Date, as
applicable, (ii)(A) there shall be no scheduled amortization of the loans or
reductions of commitments under any extended Revolving Loans and (B) the average
life to maturity of the extended portion of the Term Loan shall be no shorter
than the remaining average life to maturity of the non-extended portion of the
Term Loan, (iii) the extended Loans will rank pari passu in right of payment and
with respect to security with the non-extended Loans, as applicable, and the
borrowers and guarantors of the extended Loans, as applicable, shall be the same
as the Borrowers and Guarantors with respect to the non-extended Loans, as
applicable, and (iv) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to the extended Loans shall be determined by the
Administrative Agent, the Borrowers and the applicable extending Lenders.

 

(d)In connection with any Extension, the Borrowers, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to implement the terms of any such Extension, including any
amendments necessary to establish a new class of loans, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new class or tranche (including to preserve the pro rata treatment of the
extended and non-extended Loans and to provide for the reallocation of
outstanding Revolving Loans upon the expiration or termination of the
commitments under any class or tranche), in each case on terms consistent with
this Section 2.15.

 

61

--------------------------------------------------------------------------------

 

Section 2.16.  Addition of a Borrower. At the request of the Administrative
Borrower (with at least seven days prior written notice to the Administrative
Agent and the Lenders), a Domestic Subsidiary, the equity interests of which are
one hundred percent (100%) owned, directly or indirectly, by Parent may become a
Borrower hereunder, provided that all of the following requirements shall have
been met to the satisfaction of the Administrative Agent:

 

(a)Borrower Assumption Agreement.  Each Borrower and such Domestic Subsidiary
shall have executed and delivered to the Administrative Agent a fully executed a
Borrower Assumption Agreement, prepared by the Administrative Agent, with such
additional provisions as the Administrative Agent, in its reasonable discretion,
may determine are necessary or appropriate.  The Administrative Agent is hereby
authorized by the Lenders to enter into such Borrower Assumption Agreement on
behalf of the Lenders.

 

(b)Notes as Requested.  Each Borrower and such Domestic Subsidiary shall have
executed and delivered to (i) each Lender requesting a replacement Note or Notes
such Lender’s replacement Note, and (ii) the Swing Line Lender a replacement
Swing Line Note, if requested by the Swing Line Lender.

 

(c)Security Documents.  Such Domestic Subsidiary shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, such
Security Documents as may be deemed necessary by the Administrative Agent.

 

(d)Lien Searches.  With respect to the property owned or leased by such Domestic
Subsidiary, the Borrowers shall have caused to be delivered to the
Administrative Agent (i) the results of Uniform Commercial Code lien searches,
satisfactory to the Administrative Agent, (ii) the results of federal and state
tax lien and judicial lien searches and pending litigation and bankruptcy
searches, in each case satisfactory to the Administrative Agent, and (iii)
Uniform Commercial Code termination statements reflecting termination of (or, if
agreed to by the Administration Agent, amendments of) all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

 

(e)Officer’s Certificate, Resolutions, Organizational Documents.  Such Domestic
Subsidiary shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic document) certifying the names of the
officers or members of such Domestic Subsidiary authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (A) the resolutions of the board of directors (or comparable
documents) of such Domestic Subsidiary evidencing approval of the execution,
delivery and performance of the Loan Documents and the execution and performance
of other Related Writings to which such Domestic Subsidiary is a party, and the
consummation of the transactions contemplated thereby, and (B) the
Organizational Documents of such Domestic Subsidiary.

 

62

--------------------------------------------------------------------------------

 

(f)Good Standing or Full Force and Effect Certificates.  Such Domestic
Subsidiary shall have delivered to the Administrative Agent a good standing
certificate or full force and effect certificate, as the case may be, for such
Domestic Subsidiary, issued on or about the date that such Domestic Subsidiary
is to become a Domestic Subsidiary Borrower hereunder, by the Secretary of State
in the state or states where such Domestic Subsidiary is incorporated or formed
or qualified as a foreign entity.

 

(g)Legal Opinion.  Such Domestic Subsidiary shall have delivered to the
Administrative Agent an opinion of counsel for such Domestic Subsidiary, in form
and substance reasonable satisfactory to the Administrative Agent.

 

(h)Insurance Certificates and Endorsements.  Such Domestic Subsidiary shall have
delivered to the Administrative Agent certificates of insurance on ACORD 25 and
27 or 28 form or other form acceptable to the Administrative Agent in its
reasonable discretion and proof of endorsements satisfactory to the
Administrative Agent and the Lenders, providing for adequate personal property
and liability insurance for each Company, with the Administrative Agent, on
behalf of the Lenders, listed as lender’s loss payee and additional insured, as
appropriate.

 

(i)Miscellaneous.  The Borrowers and such Domestic Subsidiary shall have
provided to the Administrative Agent such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
(including, without limitation, a joinder to the Intercompany Subordination
Agreement, if applicable).

 

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law .

 

(a)If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Lender;

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

63

--------------------------------------------------------------------------------

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrowers shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Administrative Borrower (with a copy to the Administrative Agent) of
the event with reasonable detail by reason of which it has become so entitled.

 

(b)If any Lender shall have determined that, after the Closing Date, any Change
in Law regarding capital adequacy or liquidity, or liquidity requirements, or in
the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such Change in Law (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy and
liquidity), then from time to time, upon submission by such Lender to the
Administrative Borrower (with a copy to the Administrative Agent) of a written
request therefor (which shall include the method for calculating such amount and
reasonable detail with respect to such calculation), the Borrowers shall
promptly pay or cause to be paid to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)For purposes of this Section 3.1 and Section 3.5 hereof, the Dodd-Frank Act,
any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.

 

(d)A certificate as to any additional amounts payable pursuant to this Section
3.1 submitted by any Lender to the Administrative Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.  In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem
applicable.  Notwithstanding anything herein to the contrary, the Borrowers
shall not be required to compensate any Lender pursuant to this Section 3.1 for
any amounts incurred more than two hundred seventy (270) days prior to the date
that such Lender notifies the Administrative Borrower in writing of the amounts
and of such Lender’s intention to claim compensation therefor; provided that, if
the event giving rise to such additional amounts is retroactive, then the two
hundred seventy (270) day period referred to above shall be extended to include
the period of retroactive effect thereof. The obligations of the Borrowers
pursuant to this Section 3.1 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.   

 

64

--------------------------------------------------------------------------------

 

Section 3.2.  Taxes .

 

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

 

(i)Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the reasonable discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, taking into
consideration the documentation to be delivered pursuant to subsection (e)
below.

 

(ii)If any Credit Party or the Administrative Agent shall be required by the
Code or any other applicable Laws to withhold or deduct any Taxes, including
United States federal backup withholding, United States withholding taxes and
non-United States withholding taxes, from any payment, then (A) such Credit
Party or the Administrative Agent as required by the Code or such Laws shall
withhold or make such deductions as are determined by it to be required taking
into consideration the documentation it has received pursuant to subsection (e)
below, (B) such Credit Party or the Administrative Agent, to the extent required
by the Code or such Laws, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code or such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that, after any required withholding or the making of
all required deductions (including deductions and withholdings applicable to
additional sums payable under this Section 3.2), the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)Payment of Other Taxes by the Credit Parties.  Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

 

(c)Tax Indemnifications.

 

(i)Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.

65

--------------------------------------------------------------------------------

 

 

(ii)Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) hereof relating to the maintenance of a
Participant Register, and (C) the Administrative Agent and the Credit Parties,
as applicable, against any Excluded Taxes attributable to such Lender or the
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or a Credit Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the Issuing Lender hereby authorize the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing lender, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this subpart (ii).

 

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority, as provided in this Section 3.2,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)Status of Lenders; Tax Documentation.

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Administrative Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense, or would materially prejudice the legal or commercial position of such
Lender.

 

66

--------------------------------------------------------------------------------

 

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Administrative Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (y) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and
(z) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or W-8BEN, as applicable)  establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)executed originals of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (z) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership

67

--------------------------------------------------------------------------------

 

and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, substantially in the form of Exhibit G-4 hereto on
behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies or originals (as
required) of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Administrative Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this subpart
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Administrative Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be.  If any Recipient determines, in its sole but reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 3.2, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity

68

--------------------------------------------------------------------------------

 

payments made, or additional amounts paid, by such Credit Party under this
Section 3.2 with respect to the Taxes giving rise to such refund); net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection (f), in
no event will the applicable Recipient be required to pay any amount to such
Credit Party pursuant to this subsection (f) the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Credit Party or any other
Person.

 

(g)Survival.  Each party’s obligations under this Section 3.2 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.

 

Section 3.3.  Funding Losses .  The Borrowers agree to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by a Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by a
Borrower in making any prepayment of or conversion from Eurodollar Loans after
such Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.10 hereof.  Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) or the applicable Swing Loan Maturity
Date in each case at the applicable rate of interest for such Loans provided for
herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the appropriate
London interbank market, along with any administration fee charged by such
Lender.  A certificate as to any amounts payable pursuant to this Section 3.3
submitted to the Administrative Borrower (with a copy to the Administrative
Agent) by any Lender, together with a reasonably detailed calculation and
description of such amounts, shall be conclusive absent manifest error.  The
obligations of the Borrowers pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

69

--------------------------------------------------------------------------------

 

 

Section 3.4.  Change of Lending Office .  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1, 3.2(a) or
3.2(c) hereof with respect to such Lender, it will, if requested by the
Administrative Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate (or assign to) another lending
office (or an Affiliate of such Lender, if practical for such Lender) for any
Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage; and provided, further, that
nothing in this Section 3.4 shall affect or postpone any of the obligations of
any Borrower or the rights of any Lender pursuant to Section 3.1, 3.2(a) or
3.2(c)  hereof.

 

Section 3.5.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate .

 

(a)If any Lender shall determine (which determination shall, upon notice thereof
to the Administrative Borrower and the Administrative Agent, be conclusive and
binding on the Borrowers) that, after the Closing Date, (i) the introduction of
or any change in or in the interpretation of any Law makes it unlawful, or
(ii) any Governmental Authority asserts that it is unlawful, for such Lender to
make or continue any Loan as, or to convert (if permitted pursuant to this
Agreement) any Loan into, a Eurodollar Loan, the obligations of such Lender to
make, continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by Law or such assertion.

 

(b)If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Administrative Borrower and each Lender.  Thereafter, the obligation
of the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Administrative Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

(c)Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.5(b) hereof have arisen and such
circumstances are unlikely to be temporary, (ii) Thomson Reuters or Bloomberg
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 3.5(b) hereof or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no

70

--------------------------------------------------------------------------------

 

longer be used for determining interest rates for loans, then the Administrative
Agent and the Administrative Borrower shall seek to jointly agree upon an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and the Administrative Agent
and the Borrowers shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable.  Notwithstanding anything to the contrary in Section 11.3
hereof, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 3.5(c), (y) any request pursuant to this Agreement
that requests the conversion to, or continuation of, any Eurodollar Loan shall
be ineffective and any such Eurodollar Loan shall be continued as or converted
to, as the case may be, a Base Rate Loan, and (z) if any request is made for a
Eurodollar Loan, such Loan shall be made as a Base Rate Loan.  If the alternate
rate of interest determined pursuant to this Section 3.5(c) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

Section 3.6.  Replacement of Lenders .  The Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1, 3.2(a) or 3.2(c) hereof, or asserts its inability to
make a Eurodollar Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Law, (b) no Default or Event of Default
shall have occurred and be continuing at the time of such replacement, (c) prior
to any such replacement, such Lender shall have taken no action under Section
3.4 hereof so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.1, 3.2(a) or 3.2(c) hereof or, if it has taken any action,
such request has still been made, (d) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement and assume all commitments and
obligations of such replaced Lender, (e) the appropriate Borrowers shall be
liable to such replaced Lender under Section 3.3 hereof if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (f) the replacement Lender, if not already
a Lender, shall be satisfactory to the Administrative Agent, (g) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.9 hereof (provided that the Borrowers (or the
succeeding Lender, if such Lender is willing) shall be obligated to pay the
assignment fee referred to therein), and (h) until such time as such replacement
shall be consummated, the appropriate Borrowers shall pay all additional amounts
(if any) required pursuant to Section 3.1, 3.2(a) or 3.2(c) hereof, as the case
may be; provided that a Lender shall not be required to make any such assignment
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to replace such Lender cease to apply.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding .  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate for such Interest Period.

71

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event .  The obligation of the Lenders,
the Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

 

(b)the Administrative Borrower shall have submitted a Notice of Loan (other than
for any Loans automatically funded into a disbursement account pursuant to a
“sweep” cash arrangement between Borrower and Lender), or, with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b) hereof, and
otherwise complied with Section 2.6 hereof;

 

(c)no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

 

(d)each of the representations and warranties contained in Article VI hereof
shall be true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all material respects) as if made
on and as of the date of such Credit Event, except to the extent that any
thereof expressly relate to an earlier date, in which case they shall be true
and correct in all material respects (or, as to any representations and
warranties which are subject to a materiality or Material Adverse Effect
qualifier, true and correct in all respects) as of such earlier date.

 

Each request by the Administrative Borrower or any other Borrower for a Credit
Event shall be deemed to be a representation and warranty by the Borrowers as of
the date of such request as to the satisfaction of the conditions precedent
specified in subsections (c) and (d) above.  Notwithstanding the failure to
satisfy the conditions precedent set forth in this Section 4.1, unless otherwise
directed by the Required Lenders, the Administrative Agent may, but shall have
no obligation to, continue to make Loans, and the Issuing Lender may, but shall
have no obligation to, issue, amend, renew or extend, or cause to be issued,
amended, renewed or extended, any Letter of Credit for the ratable account and
risk of the Lenders from time to time, if the Administrative Agent believes that
making such Loans or issuing, amending, renewing or extending, or causing the
issuance, amendment, renewal or extension of, any such Letter of Credit is in
the best interests of the Lenders.

 

Section 4.2.  Conditions to the First Credit Event .  The Borrowers shall cause
the following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrowers satisfying
each of the following conditions prior to or concurrently with such Credit
Event:

72

--------------------------------------------------------------------------------

 

 

(a)Notes as Requested.  The Borrowers shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, (ii) each Term Lender requesting a Term Note
such Term Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.

 

(b)Guarantor Documents.  Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)Pledge Agreements.  Parent and each Borrower and Guarantor of Payment that
has a Subsidiary shall have (i) executed and delivered to the Administrative
Agent, for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated) of the Borrowers and Domestic
Subsidiaries.

 

(d)Intellectual Property Security Agreements.  Each Borrower and Guarantor of
Payment that owns federally registered intellectual property shall have executed
and delivered to the Administrative Agent, for the benefit of the Lenders, an
Intellectual Property Security Agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.

 

(e)Collateral Access Agreements.  The Borrowers shall have delivered a
Collateral Access Agreement for the location of the applicable Credit Parties
located at 12755 E. Nine Mile, Warren, Michigan, in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

(f)Intercompany Subordination Agreement. The Borrowers shall have delivered to
the Administrative Agent an executed Intercompany Subordination Agreement.

 

(g)Delivery of Pledged Notes.  With respect to any Pledged Notes, each Credit
Party, as appropriate, has executed an appropriate endorsement on (or separate
from) each such Pledged Note and has deposited such Pledged Note with the
Administrative Agent.

 

(h)Lien Searches.  With respect to the property owned or leased by each Borrower
and Guarantor of Payment, and any other property securing the Obligations, the
Borrowers shall have caused to be delivered to the Administrative Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to the
Administrative Agent and the Lenders, (ii) except as otherwise provided for in
Section 4.3(c) hereof, the results of federal and state tax lien and judicial
lien searches and pending litigation and bankruptcy searches, in each case
satisfactory to the

73

--------------------------------------------------------------------------------

 

Administrative Agent and the Lenders, and (iii) Uniform Commercial Code
termination statements reflecting termination of (or, if agreed to by the
Administration Agent, amendments of) all U.C.C. Financing Statements previously
filed by any Person and not expressly permitted pursuant to Section 5.9 hereof.

 

(i)Officer’s Certificate, Resolutions, Organizational Documents.  The Borrowers
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution, delivery and performance of other Related
Writings to which such Party is a party, and the consummation of the
transactions contemplated thereby, and (ii) the Organizational Documents of such
Credit Party.

 

(j)Good Standing and Full Force and Effect Certificates.  The Borrowers shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.

 

(k)Legal Opinion.  The Borrowers shall have delivered to the Administrative
Agent an opinion or opinions of counsel for each Credit Party, in each case in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders.

 

(l)Insurance Certificates.  The Borrowers shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form or
other form acceptable to the Administrative Agent in its reasonable discretion,
in each case satisfactory to the Administrative Agent and the Lenders, providing
for adequate personal property and liability insurance for each Credit Party,
with the Administrative Agent, on behalf of the Lenders, listed as lender’s loss
payee and additional insured, as appropriate.

 

(m)Financial Reports.  The Borrowers shall have delivered to the Administrative
Agent (i) an audited Consolidated balance sheet of Parent as of the end of the
most recently completed fiscal year ended at least ninety (90) days prior to the
Closing Date and the related audited Consolidated statements of income and cash
flows of Parent for the two fiscal years most recently ended, and (ii) unaudited
Consolidated balance sheet of Parent as of the end of each subsequent fiscal
quarter ended at least fifty (50) days prior to the Closing Date and the related
unaudited Consolidated statements of income and cash flows of Parent for the
fiscal quarter then ended (prepared on the same basis as the statements referred
to in the preceding clause (i)), in each case in accordance with GAAP.

 

74

--------------------------------------------------------------------------------

 

(n)Pro-Forma Projections.  The Borrowers shall have delivered to the
Administrative Agent pro forma projections (including a pro forma closing
balance sheet, pro forma statements of income and cash flows) for Parent and its
Subsidiaries for the five fiscal years after the Closing Date and quarterly
projections for the first four fiscal quarters after the Closing Date, including
assumptions used in preparing the forecast financial statements, reasonably
satisfactory to the Administrative Agent.

 

(o)Advertising Permission Letter.  The Borrowers shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
names of the Borrowers in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.

 

(p)Administrative Agent Fee Letter, Closing Fee Letter and Other Fees.  The
Borrowers shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all documented reasonable out-of-pocket legal fees and expenses of the
Administrative Agent in connection with the preparation and negotiation of the
Loan Documents.

 

(q)Existing Credit Agreement.  The Borrowers shall have delivered to the
Administrative Agent an executed payoff letter with respect to (i) the credit
facility among certain of the Credit Parties and PNC Bank, and (ii) the credit
facility among certain of the Credit Parties and Comerica Bank, and, in each
case, shall have terminated such agreement which termination shall be deemed to
have occurred upon payment in full of all of the Indebtedness (other than any
terms that expressly provide the termination thereof) outstanding
thereunder  and termination of the commitments established therein.

 

(r)Closing Certificate.  The Borrowers shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i)  no Default or Event of Default exists or
immediately after the first Credit Event will exist, (ii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date, and (iii) no Material Adverse Effect has
occurred since December 31, 2017.

 

(s)Letter of Direction.  The Borrowers shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.

 

(t)No Material Adverse Effect.  No Material Adverse Effect, in the commercially
reasonable opinion of the Administrative Agent, shall have occurred since
December 31, 2017.

 

75

--------------------------------------------------------------------------------

 

(u)KYC Information.  Upon the reasonable request of any Lender at least three
(3) days prior to the Closing Date, the Borrowers shall have provided to such
Lender (i) the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, and (ii) if any Credit Party qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification, in form and substance satisfactory to the
Administrative Agent.

 

(v)Miscellaneous.  The Borrowers shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.

 

Section 4.3.  Post-Closing Conditions .  On or before each of the dates
specified in this Section 4.3 (unless a longer period is agreed to in writing by
the Administrative Agent in its reasonable discretion), the Borrowers shall
satisfy each of the following items specified in the subsections below:

 

(a)Control Agreements.  No later than ninety (90) days after the Closing Date,
the Borrowers shall deliver to the Administrative Agent an executed Control
Agreement, in form and substance satisfactory to the Administrative Agent, for
each Deposit Account and each Securities Account maintained by a Borrower or
Guarantor of Payment.

 

(b)Collateral Access Agreements.  No later than ninety (90) days after the
Closing Date, the Borrowers shall deliver a Collateral Access Agreement, each in
form and substance satisfactory to the Administrative Agent and the Lenders, for
(i) the chief executive office of each Borrower and Guarantor of Payment not
otherwise delivered pursuant to Section 4.2(e) hereof; and (ii) each other
location of a Borrower or Guarantor of Payment where any of the collateral
securing any part of the Obligations is located, unless (A) such location is
owned by the Credit Party that owns the collateral located there, or (B) a
Collateral Access Agreement would not otherwise be required pursuant to Section
5.21(e) hereof.

 

(c)Lien Searches.  No later than ten (10) days after the Closing Date, the
Borrowers shall deliver to the Administrative Agent the results of those certain
federal and state tax lien and judicial lien searches and pending litigation and
bankruptcy searches identified as outstanding as of the Closing Date, in each
case satisfactory to the Administrative Agent.

 

(d)Insurance Endorsements.  No later than thirty (30) days after the Closing
Date, the Borrowers shall deliver to the Administrative Agent proof of
endorsements to insurance policies satisfactory to the Administrative Agent,
providing for adequate personal property and liability insurance for each Credit
Party, with the Administrative Agent, on behalf of the Lenders, listed as
lender’s loss payee and additional insured, as appropriate.

 

(f)Foreign Pledge Securities.  No later than fort-five (45) days after the
Closing Date, the Borrowers shall deliver to the Administrative Agent, for the
benefit of the Lenders, the Pledged Securities (to the extent such Pledged
Securities are certificated) of applicable Foreign Subsidiaries.

76

--------------------------------------------------------------------------------

 

 

 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance .  Each Credit Party shall at all times maintain
insurance upon its Inventory, Equipment and other personal and real property
(including, if applicable, insurance required by the National Flood Insurance
Reform Act of 1994) in such form, written by such companies, in such amounts,
for such periods, and against such risks as may be reasonably acceptable to the
Administrative Agent, with provisions reasonably satisfactory to the
Administrative Agent for, with respect to Credit Parties, payment of all losses
thereunder to the Administrative Agent, for the benefit of the Lenders, and such
Credit Party as their interests may appear (with lender’s loss payable and
additional insured endorsements, as appropriate, in favor of the Administrative
Agent, for the benefit of the Lenders), and, if required by the Administrative
Agent during the occurrence of an Event of Default, the Borrowers shall deposit
the policies with the Administrative Agent.  Any such policies of insurance
shall provide for no fewer than thirty (30) days prior (or ten (10) days in the
case of non-payment) written notice of cancellation to the Administrative Agent
and the Lenders.  Any sums received by the Administrative Agent, for the benefit
of the Lenders, in payment of insurance losses, returns, or unearned premiums
under the policies shall be applied as set forth in Section 2.12(c) and (d)
hereof.  The Administrative Agent is hereby authorized to act as
attorney-in-fact for the Credit Parties, after the occurrence of an Event of
Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts.  In the event of failure to provide such insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and the Borrowers shall pay to the Administrative Agent, upon demand,
the cost thereof.  Should the Borrowers fail to pay such sum to the
Administrative Agent upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the Default Rate.  Within ten (10) days of the
Administrative Agent’s written request, the Borrowers shall furnish to the
Administrative Agent such information about the insurance of the Credit Parties
as the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer.

 

Section 5.2.  Money Obligations .  Each Credit Party shall pay in full (a) prior
in each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206‑207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.

 

77

--------------------------------------------------------------------------------

 

Section 5.3.  Financial Statements and Information .

 

(a)Quarterly Financials.  The Borrowers shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each
quarterly period of each fiscal year of Parent, balance sheets of the Parent and
its Subsidiaries as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, together with a consolidating
schedule for the Borrowers and the Guarantors of Payment (in each case
accordance with GAAP), in form and detail satisfactory to the Administrative
Agent and the Lenders and certified by a Financial Officer.

 

(b)Annual Audit Report.  The Borrowers shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each fiscal year of
Parent, an annual audit report of Parent and its Subsidiaries for that year
(which report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash-flow for that period) prepared on a Consolidated
basis, together with a consolidating schedule for the Borrowers and the
Guarantors of Payment (in each case in accordance with GAAP), with such
consolidating schedules certified by an unqualified opinion of an independent
public accountant satisfactory to the Administrative Agent, all in form and
detail satisfactory to the Administrative Agent and the Lenders.

 

(c)Compliance Certificate.  The Borrowers shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.

 

(d)Management Reports.  The Borrowers shall deliver to the Administrative Agent
and the Lenders, concurrently with the delivery of the quarterly and annual
financial statements set forth in subsections (a) and (b) above, a copy of any
management report, letter or similar writing furnished to the Companies by the
accountants in respect of the systems, operations, financial condition or
properties of the Companies.

 

(e)Pro-Forma Projections.  The Borrowers shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each fiscal
year of Parent, annual pro-forma projections of Parent and its Subsidiaries for
each year remaining under this Agreement, and to include (i) for the next
succeeding fiscal year, projected quarterly balance sheets, income statements,
statements of cash-flows, (ii) a projection schedule for the Borrowers and the
Guarantors of Payment, and (iii) a calculation of the projected compliance with
the financial covenants set forth herein (as of the end of each fiscal quarter
for the next succeeding fiscal year), all of the foregoing to be in form and
detail reasonably acceptable to the Administrative Agent.

 

(f)Financial Information of the Companies.  The Administrative Borrower shall
deliver to the Administrative Agent and the Lenders, within ten (10) days of the
written request of the Administrative Agent or any Lender, such other
information about the financial condition, properties and operations of Parent
or any Company as may from time to time be reasonably requested, which
information shall be submitted in form and detail reasonably satisfactory to the
Administrative Agent and the Lenders and certified by a Financial Officer of
Parent, Company or Companies in question.

 

78

--------------------------------------------------------------------------------

 

Section 5.4.  Financial Records .  Each Company shall at all times maintain true
and complete in all material respects records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and, other than after the
occurrence of an Event of Default, upon reasonable notice to such Company)
permit the Administrative Agent or any Lender, or any representative of the
Administrative Agent or such Lender, to examine such Company’s books and records
and to make excerpts therefrom and transcripts thereof.

 

Section 5.5.  Franchises; Change in Business .

 

(a)Each Company (other than an Immaterial Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

 

(b)No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

 

Section 5.6.  ERISA Pension and Benefit Plan Compliance .  No Domestic Company
shall incur any material accumulated funding deficiency within the meaning of
ERISA, or any material liability to the PBGC, established thereunder in
connection with any ERISA Plan.  The Borrowers shall furnish to the
Administrative Agent and the Lenders (a) as soon as possible and in any event
within thirty (30) days after any Domestic Company knows or has reason to know
that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Domestic Company, setting forth details
as to such Reportable Event and the action that such Domestic Company proposes
to take with respect thereto, together with a copy of the notice of such
Reportable Event given to the PBGC if a copy of such notice is available to such
Domestic Company, and (b) promptly after receipt thereof a copy of any notice
such Domestic Company, or any member of the Controlled Group may receive from
the PBGC or the IRS with respect to any ERISA Plan administered by such Domestic
Company; provided that this latter subpart shall not apply to notices of general
application promulgated by the PBGC or the IRS.  The Borrowers shall promptly
notify the Administrative Agent of any material taxes assessed, proposed to be
assessed or that the Borrowers reasonably expect will be assessed against a
Domestic Company by the IRS with respect to any ERISA Plan.  As used in this
Section 5.6, “material” means the measure of a matter of significance that shall
be determined as being an amount equal to five percent (5%) of Combined Net
Worth.  As soon as practicable, and in any event within twenty (20) days, after
any Domestic Company shall become aware that an ERISA Event shall have occurred,
such Domestic Company shall provide the Administrative Agent with notice of such
ERISA Event with a certificate by a Financial Officer of such Domestic Company
setting forth the details of the event and the action such Domestic Company or
another Controlled Group member proposes to take with respect thereto unless
otherwise disclosed on Schedule 6.11 hereto.  The Borrowers shall, at the
request of the Administrative Agent, deliver or cause to be delivered to the
Administrative Agent true and correct copies of any documents relating to the
ERISA Plan of any Domestic Company.

 

79

--------------------------------------------------------------------------------

 

Section 5.7.  Financial Covenants .

 

(a)Leverage Ratio.  The Borrowers shall not suffer or permit, as of the end of
each fiscal quarter of the Universal Group beginning with the fiscal quarter
ending March 31, 2019, the Leverage Ratio to exceed 3.50 to 1.00 (or 4.00 to
1.00 during a Leverage Ratio Step-Up Period).

 

(b)Fixed Charge Coverage Ratio.  The Borrowers shall not suffer or permit, as of
the end of each fiscal quarter of the Universal Group beginning with the fiscal
quarter ending March 31, 2019, the Fixed Charge Coverage Ratio to be less than
1.10 to 1.00.

 

(c)Financial Covenant Cure Provision.  To the extent that the Borrowers are not
in compliance with a financial covenant set forth in Section 5.7(a) and (b)
above, (the “Failed Financial Covenant” or if the Borrowers are not in
compliance with more than one financial covenant for the same period, the
“Failed Financial Covenants”) for any applicable testing period (a “Failed
Testing Period”), the Borrowers shall have the opportunity to recalculate the
Failed Financial Covenant (or Failed Financial Covenants) for such Failed
Testing Period by increasing the amount used for the Combined EBITDA calculation
for such Failed Testing Period by the Cure Amount.  Each Cure Amount shall
consist of net proceeds from either (i) new cash equity contributions by Parent
to one or more Borrowers, or (ii) Parent Intercompany Loans.  The applicable
Cure Amount must be received by the Borrowers by no later than ten (10) Business
Days after the date upon which the Administrative Agent should have received,
pursuant to Section 5.3(c) hereof, the Compliance Certificate for the fiscal
quarter that corresponds to the last day of the applicable Failed Testing
Period.  A recalculation of a Failed Financial Covenant (or Failed Financial
Covenants) pursuant to this subsection (c) shall be deemed to render the
Borrowers in compliance with such Failed Financial Covenant (or Failed Financial
Covenants) for such Failed Testing Period for purposes of calculating the
applicable financial covenant (but not for purposes of calculating any baskets
hereunder, the Applicable Commitment Fee Rate, the Applicable Margin, reducing
the Indebtedness of the Borrowers or for any other purpose).  Any application of
a Cure Amount as set forth above shall be deemed to have occurred during the
last fiscal quarter of such Failed Testing Period and shall continue to be in
effect (for such fiscal quarter) for so long as such fiscal quarter continues to
be part of the financial covenant calculations.  Notwithstanding anything in
this subsection (c) to the contrary, the Borrowers shall not be permitted to
cure a Failed Financial Covenant (or Failed Financial Covenants) for (A) two
consecutive Failed Testing Periods, and (B) more than four Failed Testing
Periods during the Commitment Period.

 

Section 5.8.  Borrowing .  No Company shall create, incur or have outstanding
any Indebtedness of any kind; provided that this Section 5.8 shall not apply to
the following:

 

(a)the Loans, the Letters of Credit and any other Indebtedness under the Loan
Documents;

 

(b)the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

 

80

--------------------------------------------------------------------------------

 

(c)loans to, and guaranties of Indebtedness of, a (i) Company who is not a
Credit Party from a Credit Party in an aggregate amount not to exceed, when
combined with the amounts permitted pursuant to Section 5.11(v)(i) hereof, Ten
Million Dollars ($10,000,000) at any time outstanding and (ii) Credit Party from
another Credit Party;

 

(d)Indebtedness under any Hedge Agreement, so long as such Hedge Agreement shall
have been entered into in the ordinary course of business and not for
speculative purposes;

 

(e)Indebtedness from Parent to one or more Borrowers (the “Parent Intercompany
Loans”), so long as such Indebtedness is subject to the Intercompany
Subordination Agreement;

 

(f)Indebtedness incurred in connection with the financing of Equipment and real
property, so long as in each case (i) no Default or Event of Default shall exist
at the time of the incurrence of such Indebtedness or, after giving pro forma
effect to such incurrence, thereafter shall begin to exist and (ii) the
Borrowers are in pro forma compliance with the Fixed Charge Coverage Ratio set
forth in Section 5.7(b) hereof after giving pro forma effect to the incurrence
of such Indebtedness;

 

(g)unsecured Indebtedness incurred or assumed in connection with Acquisitions
permitted hereunder in an aggregate amount not to exceed Ten Million Dollars
($10,000,000) at any time outstanding, so long as such Indebtedness is
subordinated to the Obligations on terms and conditions satisfactory to the
Administrative Agent in its reasonable discretion;

 

(h)any guarantees of Indebtedness permitted under Section 5.11;

 

(i)Indebtedness consisting of the contingent obligations described in Section
5.9(h) hereof;

 

(j)Indebtedness incurred in the ordinary course of business in connection with
cash pooling, netting and cash management arrangements consisting of overdrafts
or similar arrangements; provided that any such Indebtedness does not consist of
Indebtedness for borrowed money and is owed to the financial institutions
providing such arrangements and such Indebtedness is extinguished within three
(3) Business Days;

 

(k)in addition to the Indebtedness listed above, secured or unsecured
Indebtedness incurred by Foreign Subsidiaries, in an aggregate amount not to
exceed Ten Million Dollars ($10,000,000) at any time outstanding; and

 

(l)other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) at any time outstanding.

 

Section 5.9.  Liens .  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.9 shall not apply to the following:

 

81

--------------------------------------------------------------------------------

 

(a)Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

(b)other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

(c)any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and any Affiliates thereof);

 

(d)the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;

 

(e)purchase money Liens on fixed assets securing Capitalized Lease Obligations,
provided that such Liens are limited to the purchase price and only attach to
the property being acquired;

 

(f)easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

 

(g)Liens on assets financed with Indebtedness permitted to be incurred pursuant
to Section 5.8(f) hereof;

 

(h)Liens granted to secure the contingent obligations of UTI arising under any
reimbursement agreement between UTI and Cherokee relating to the Disclosed
Action;

 

(i)Liens granted by a Company to secure Indebtedness permitted by Section 5.8(c)
hereof, provided any such Liens are subject to an intercompany subordination
agreement reasonably satisfactory to the Administrative Agent;

 

(j)subordinated Liens granted to secure Indebtedness permitted by Section 5.8(e)
hereof;

 

(k)Liens arising by virtue of the rendition, entry or issuance against any, or
any property of any Company, of any judgment, writ, order, or decree to the
extent the rendition, entry, issuance or continued existence of such judgment,
writ, order or decree (or any event or circumstance relating thereto) has not
resulted in the occurrence of an Event of Default under Section 8.8 hereof;

 

82

--------------------------------------------------------------------------------

 

(l)Liens granted by Foreign Subsidiaries to secure Indebtedness permitted by
Section 5.8(k) hereof; and

 

(m)other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Five Hundred Thousand Dollars
($500,000) at any time.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

 

Section 5.10.  Regulations T, U and X .  No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties .  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

 

(i)any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

(ii)any investment in direct obligations of the United States or in certificates
of deposit issued by a member bank (having capital resources in excess of Five
Hundred Million Dollars ($500,000,000)) of the Federal Reserve System;

 

(iii)any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

 

(iv)the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement, and provided that any investments in and
guaranties of the Indebtedness (permitted under Section 5.8(c) hereof) of, any
Company who is not a Credit Party from a Credit Party is subject to the
following subpart (v);

 

83

--------------------------------------------------------------------------------

 

(v)loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(c) hereof) of, a (i) Company who is not a Credit Party from a Credit
Party in an aggregate amount not to exceed, when combined with the amounts
permitted pursuant to Section 5.8(c) hereof, Ten Million Dollars $(10,000,000)
at any time outstanding and (ii) Credit Party from another Credit Party;

 

(vi)any advance or loan to an officer or employee of a Company as an advance on
commissions, travel and other items in the ordinary course of business, so long
as all such advances and loans from all Companies aggregate not more than the
maximum principal sum of Five Hundred Thousand Dollars ($500,000) at any time
outstanding;

 

(vii)Sales Agent Advances;

 

(viii)the investments existing as of the Closing Date set forth on Schedule 5.11
hereto; and

 

(ix)Acquisitions permitted by Section 5.13.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

 

Section 5.12.  Merger and Sale of Assets .  No Company shall merge, amalgamate
or consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a)(i) a Company may merge with a Borrower (provided that such Borrower shall be
the continuing or surviving Person), (ii) a Company (other than a Borrower) may
merge with any one or more Guarantors of Payment (provided that a Guarantor of
Payment shall be the continuing or surviving Person) or (iii) a Company that is
not a Credit Party may merge with another Company that is not a Credit Party;

 

(b)a Company may sell, lease, transfer or otherwise dispose of any of its assets
to (i) a Borrower or (ii) any Guarantor of Payment;

 

(c)a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company’s business;

 

(d)a Company that is not a Credit Party may sell, lease, transfer or otherwise
dispose of any of its assets to any other Company;

 

(e)a Company (other than a Borrower) may be dissolved, provided that, if such
Company is a Credit Party, all assets of such Company shall have been
transferred to another Credit Party;

 

84

--------------------------------------------------------------------------------

 

(f)a Company may sell, lease, transfer or otherwise dispose of its assets not
otherwise permitted pursuant to this Section 5.12 so long as (i) no Default or
Event of Default shall then exist or, after giving pro forma effect to such
disposition, thereafter shall begin to exist, and (ii) the Borrowers shall be in
pro forma compliance with the Fixed Charge Coverage Ratio (as set forth in
Section 5.7(b) hereof) both before and after giving pro forma effect to such
disposition; and

 

(g)sales by Cavalry Logistics, LLC of receivables owing by a Dover Entity
pursuant to the terms of the Dover Agreement.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, no Company will consummate any “Division” (as defined in Section
18-217 of the Delaware Limited Liability Company Act) or similar organizational
change that may hereafter be permitted under any applicable statute of Delaware
or any other jurisdiction unless the Required Lenders shall have expressly
consented to any such action in writing.

 

Section 5.13.  Acquisitions .  No Company shall effect an Acquisition; provided
that a Company may effect any Acquisition so long as:

 

(a)in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Borrower, such Borrower shall be the surviving entity;

 

(b)in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than a Borrower), a Credit Party
shall be the surviving entity;

 

(c)the business to be acquired shall be similar or related to the lines of
business of the Companies;

 

(d)no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

 

(e)such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

 

(f)for Acquisitions the consideration of which is in excess of Twenty Million
Dollars ($20,000,000), the Borrowers shall have provided to the Administrative
Agent and the Lenders (i) at least ten (10) days prior to such Acquisition (or
such shorter time as may be agreed to by the Administrative Agent in its
reasonable discretion), (A) historical financial statements of the target entity
and a pro forma financial statement of the Universal Group accompanied by a
certificate of a Financial Officer showing pro forma compliance with the
financial covenants set forth in Section 5.7 hereof), both before and after
giving effect to the proposed Acquisition and (B) a copy of the quality of
earnings report with respect to the target, if one was prepared in connection
with such Acquisition, and (ii) such other information regarding the Acquisition
as the Administrative Agent and the Lenders may reasonably request;

 

85

--------------------------------------------------------------------------------

 

(g)the Liquidity Amount shall be no less than Twenty-Five Million Dollars
($25,000,000) both prior to and after giving pro forma effect to such
Acquisition;

 

(h)the Leverage Ratio, both prior to and after giving pro forma effect to such
Acquisition, is less than one quarter (0.25) turn below the Leverage Ratio
requirement then in effect pursuant to Section 5.7(a) hereof; and

 

(i)on or prior to the closing date for such Acquisition, the Borrowers shall
have delivered to the Administrative Agent an officer’s certificate of the
Borrowers, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in subparts (a) through
(h) above have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition, along with executed copies of the Acquisition
documents.

 

Section 5.14.  Notice .  Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify the Administrative Agent and the Lenders, in
writing, whenever any of the following shall occur:

 

(a)a Default or Event of Default may occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;

 

(b)a Borrower learns of any litigation or proceeding against such Borrower
before a court, administrative agency or arbitrator that is reasonably likely to
have a Material Adverse Effect; or

 

(c)a Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.

 

Section 5.15.  Restricted Payments .  No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

 

(a)a Company may make Capital Distributions at any time so long as (i) no
Default or Event of Default shall then exist or, after giving pro forma effect
to such payment, thereafter shall begin to exist, and (ii) the Borrowers are in
compliance with the Fixed Charge Coverage Ratio (as set forth in Section 5.7(b)
hereof) both before and after giving pro forma effect to such Capital
Distribution; and

 

(b)the Companies may make regularly scheduled payments of principal and interest
on Parent Intercompany Loans so long as (i) no Default or Event of Default shall
then exist or, after giving pro forma effect to such payment, thereafter shall
begin to exist, and (ii) the Borrowers are in compliance with the Fixed Charge
Coverage Ratio (as set forth in Section 5.7(b) hereof) both before and after
giving pro forma effect to such payment.

 

86

--------------------------------------------------------------------------------

 

Section 5.16.  Environmental Compliance .  Each Domestic Company shall comply in
all material respects with any and all applicable Environmental Laws and
Environmental Permits including, without limitation, all Environmental Laws in
jurisdictions in which such Domestic Company owns or operates a facility or
site, arranges for disposal or treatment of hazardous substances, solid waste or
other wastes, accepts for transport any hazardous substances, solid waste or
other wastes or holds any interest in real property or otherwise.  The
Administrative Borrower shall furnish to the Administrative Agent and the
Lenders, promptly after receipt thereof, a copy of any notice any Domestic
Company may receive from any Governmental Authority or private Person, or
otherwise, that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Domestic Company, any real property in which such Domestic Company holds
any interest or any past or present operation of such Domestic Company.  No
Domestic Company shall release or dispose of hazardous waste, solid waste or
other wastes on, under or to any real property in which any Domestic Company
holds any ownership interest or performs any of its operations, in violation of
any Environmental Law.  As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise.  Each Borrower shall defend, indemnify and hold
the Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Domestic Company with any Environmental Law.  Such indemnification shall
survive any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions .  No Company shall, directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise enter into any transaction or deal with, any
Affiliate (other than a Credit Party), except for (i) transactions among Credit
Parties which are not expressly prohibited by the terms of this Agreement and
which are in the ordinary course of business, (ii) payment by Companies of
Restricted Payments permitted under Section 5.15 hereof, (iii) transactions
disclosed to the Administrative Agent in writing which are in the ordinary
course of business, on an arm’s-length basis on terms and conditions no less
favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate, (iv) transactions with P.A.M. Transportation,
Inc. and the MFS Entities which are in the Ordinary Course of Business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate, (v) transactions with BLT which are in the ordinary course of
business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate, and (vi) payment of annual management fees in an aggregate
amount not to exceed three percent (3%) of gross revenue per year so long as (i)
no Default or Event of Default shall then exist or, after giving pro forma
effect to such disposition, thereafter shall begin to exist, and (ii) the
Borrowers shall be in pro forma compliance with the Fixed Charge Coverage Ratio
(as set forth in Section 5.7(b) hereof) both before and after giving pro forma
effect to such payment.

 

Section 5.18.  Use of Proceeds .  The Borrowers’ use of the proceeds of the
Loans shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness, and for Acquisitions
permitted hereunder. The Borrowers will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Affiliate, joint venture partner or other Person,
(a) (i) to fund any

87

--------------------------------------------------------------------------------

 

activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise); or (b) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of
Anti-Corruption Laws.

 

Section 5.19.  Corporate Names and Locations of Collateral .  No Credit Party
shall (a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Administrative Borrower shall
have provided the Administrative Agent with at least thirty (30) days (or such
lesser period of time as the Administrative Agent may agree in its reasonable
discretion) prior written notice thereof.  The Administrative Borrower shall
also provide the Administrative Agent with at least thirty (30) days (or such
lesser period of time as the Administrative Agent may agree in its reasonable
discretion) prior written notification of (i) any change in any location where
any Credit Party’s Inventory or Equipment is maintained, and any new locations
where any Credit Party’s Inventory or Equipment is to be maintained, (ii) any
change in the location of the office where any Credit Party’s records pertaining
to its Accounts are kept; (iii) the location of any new places of business and
the changing or closing of any of its existing places of business; and (iv) any
change in the location of any Credit Party’s chief executive office.  In the
event of any of the foregoing or if otherwise deemed appropriate by the
Administrative Agent, the Administrative Agent is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral.  The Borrowers shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
U.C.C. Financing Statements and security interests and shall promptly reimburse
the Administrative Agent therefor if the Administrative Agent pays the
same.  Such amounts not so paid or reimbursed shall be Related Expenses
hereunder.

 

Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest .

 

(a)Guaranties and Security Documents.  Each Domestic Subsidiary of Parent (that
is not an Immaterial Subsidiary) created, acquired or held subsequent to the
Closing Date, shall promptly execute and deliver to the Administrative Agent,
for the benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment
Joinder) of all of the Obligations and a Security Agreement (or a Security
Agreement Joinder), such agreements to be prepared by the Administrative Agent
and in form and substance acceptable to the Administrative Agent, along with any
such other supporting documentation, Security Documents, corporate governance
and authorization documents, and an opinion of counsel as may be deemed
necessary or advisable by the Administrative Agent.  With respect to a Domestic
Subsidiary that has been classified as an Immaterial Subsidiary, at such time
that such Domestic Subsidiary no longer meets the requirements of an Immaterial
Subsidiary, the Administrative Borrower shall provide to the Administrative
Agent prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents referenced in the foregoing sentence.

 

88

--------------------------------------------------------------------------------

 

(b)Pledge of Stock or Other Ownership Interest.  With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of Parent
or a Domestic Subsidiary of Parent, Parent or the applicable Credit Party shall
promptly deliver to the Administrative Agent, for the benefit of the Lenders,
all of the share certificates (or other evidence of equity) owned by a Credit
Party pursuant to the terms of a Pledge Agreement prepared by the Administrative
Agent together with appropriate transfer powers, satisfactory to the
Administrative Agent, and executed by the appropriate Credit Party or Parent, as
applicable; provided that no such pledge shall include (i) shares of capital
stock or other equity interests of any Foreign Subsidiary that is not a
first-tier Foreign Subsidiary, and (ii) shares of voting capital stock or other
voting equity interests in any first‑tier Foreign Subsidiary in excess of
sixty‑five percent (65%) of the total outstanding shares of voting capital stock
or other voting equity interest of such first‑tier Foreign Subsidiary.

 

(c)Perfection or Registration of Interest in Foreign Shares.  With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the reasonable discretion of the Administrative Agent or at the
direction of the Required Lenders, have the right to perfect, at the Borrowers’
cost, payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), its security interest in such shares in the respective foreign
jurisdiction.  Such perfection may include the requirement that the applicable
Credit Party promptly execute and deliver to the Administrative Agent a separate
pledge document (prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent), covering such equity interests, that
conforms to the requirements of the applicable foreign jurisdiction, together
with an opinion of local counsel as to the perfection of the security interest
provided for therein, and all other documentation necessary or desirable to
effect the foregoing and to permit the Administrative Agent to exercise any of
its rights and remedies in respect thereof.

 

Section 5.21.  Collateral .  Each Credit Party shall:

 

(a)at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent and the Lenders
by or through any of the Administrative Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from such
Credit Party’s books and other records, including, without limitation, the tax
returns of such Credit Party, (ii) if an Event of Default exists, arrange for
verification of such Credit Party’s Accounts, under reasonable procedures,
directly with Account Debtors or by other methods, and (iii) examine and inspect
such Credit Party’s Inventory and Equipment, wherever located;

 

(b)promptly furnish to the Administrative Agent or any Lender upon reasonable
request (i) additional statements and information with respect to the
Collateral, and all writings and information relating to or evidencing any of
such Credit Party’s Accounts (including, without limitation, computer printouts
or typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent or such Lender may reasonably request;

 

89

--------------------------------------------------------------------------------

 

(c)promptly notify the Administrative Agent in writing upon the acquisition or
creation of any Accounts with respect to which the Account Debtor is the United
States or any other Governmental Authority, or any business that is located in a
foreign country;

 

(d)promptly notify the Administrative Agent in writing upon the acquisition or
creation by any Credit Party of a Deposit Account or Securities Account not
listed on Schedule 6.19 hereto, and provide for the execution of a Deposit
Account Control Agreement or Securities Account Control Agreement with respect
thereto within thirty (30) days (or such longer period of time as the
Administrative Agent may agree in its reasonable discretion) of such acquisition
or creation, if required by the Administrative Agent or the Required Lenders;
provided that a Control Agreement shall not be required for a Deposit Account so
long as (i) the balance of such Deposit Account does not exceed Fifty Thousand
Dollars ($50,000) at any time, and (ii) the aggregate balance in all such
Deposit Accounts (that are not maintained with the Administrative Agent) that
are not subject to a Control Agreement does not exceed Two Hundred Fifty
Thousand Dollars ($250,000) at any time;

 

(e)promptly upon providing the Administrative Agent of notification of any new
or changed locations as required by Section 5.19 hereof, and to the extent such
location is not owned by the Credit Party that owns the collateral located
there, use commercially reasonable efforts to cause to be executed any
Collateral Access Agreement that may be required by the Administrative Agent or
the Required Lenders;  provided that the Credit Parties shall not be required to
deliver a Collateral Access Agreement for any Equipment or Inventory located at
such location to the extent that the aggregate value of all Equipment and
Inventory of all Companies maintained at such location does not exceed Ten
Million Dollars ($10,000,000);

 

(f)promptly notify the Administrative Agent and the Lenders in writing of any
information that the Credit Parties have or may receive with respect to the
Collateral that might reasonably be determined to materially and adversely
affect the value thereof or the rights of the Administrative Agent and the
Lenders with respect thereto;

 

(g)maintain such Credit Party’s (i) Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;

 

(h)deliver to the Administrative Agent, to hold as security for the Secured
Obligations, within ten (10) Business Days after the written request of the
Administrative Agent (or such longer period as agreed to in writing by the
Administrative Agent), all certificated Investment Property owned by a Credit
Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, or in the event such
Investment Property is in the possession of a Securities Intermediary or
credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of the Administrative Agent, for the benefit of the Lenders, in form
and substance reasonably satisfactory to the Administrative Agent;

 

90

--------------------------------------------------------------------------------

 

(i)provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by a Credit Party since the last list so delivered, and provide for
the execution of an appropriate Intellectual Property Security Agreement;

 

(j)provide to the Administrative Agent, promptly upon reasonable request, a
schedule of assets with certificates of title owned by the Credit Parties; and

 

(k)upon reasonable request of the Administrative Agent, promptly take such
action and promptly make, execute and deliver all such additional and further
items, deeds, assurances, instruments and any other writings as the
Administrative Agent may from time to time deem necessary, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Administrative Agent and the
Lenders their respective rights hereunder and in or to the Collateral.

 

Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral.  If the aggregate value of the Inventory or Equipment
of the Credit Parties (excluding LGSI) for which certificates of title or
applications for title are issued or outstanding exceeds Ten Million Dollars
($10,000,000), the Borrowers or the applicable Credit Parties shall, at the
written request of the Administrative Agent, promptly (i) execute and deliver to
the Administrative Agent a short form security agreement, prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent, and (ii) deliver such certificates or applications to the
Administrative Agent bearing the correct name of the applicable Borrower or
Credit Party, and cause the interest of the Administrative Agent, for the
benefit of the Lenders, to be properly noted thereon.  Each Credit Party hereby
authorizes the Administrative Agent or the Administrative Agent’s designated
agent (but without obligation by the Administrative Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and the Borrowers shall promptly repay, reimburse, and indemnify
the Administrative Agent and the Lenders for any and all Related Expenses.  If
any Credit Party fails to keep and maintain its Equipment in good operating
condition, ordinary wear and tear excepted, the Administrative Agent may (but
shall not be required to) so maintain or repair all or any part of such Credit
Party’s Equipment and the cost thereof shall be a Related Expense.  All Related
Expenses are payable to the Administrative Agent upon demand therefor; the
Administrative Agent may, at its option, debit Related Expenses directly to any
Deposit Account of a Company located at the Administrative Agent or the
Revolving Loans.

 

Section 5.22.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral .  The Borrowers shall provide the Administrative
Agent with prompt written notice with respect to any personal property (other
than in the ordinary course of business and excluding Accounts, Inventory,
Equipment and General Intangibles and other property acquired in the ordinary
course of business) acquired by any Credit Party subsequent to the Closing
Date.  In addition to any other right that the Administrative Agent and the
Lenders may have pursuant to this Agreement or otherwise, upon written request
of the Administrative Agent, whenever made, the Borrowers shall, and shall cause
each Guarantor of Payment to, grant to the Administrative Agent, for the benefit
of the Lenders, as additional security for the Secured Obligations, a first

91

--------------------------------------------------------------------------------

 

Lien on any personal property of each Borrower and Guarantor of Payment (other
than for leased equipment or equipment subject to a purchase money security
interest in which the lessor or purchase money lender of such equipment holds a
first priority security interest, in which case, if the property is not
otherwise Excluded Property, the Administrative Agent shall have the right to
obtain a security interest junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which the Administrative Agent does not have a first priority
Lien.  The Borrowers agree, within ten (10) days after the date of such written
request, to secure all of the Secured Obligations by delivering to the
Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require.  The Borrowers shall pay all recordation, legal and other
expenses in connection therewith.

 

Section 5.23.  Restrictive Agreements .  Except as set forth in this Agreement,
the Borrowers shall not, and shall not permit any of their Domestic Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Domestic
Subsidiary to (a) make, directly or indirectly, any dividend or other capital
distribution to any Borrower, (b) make, directly or indirectly, loans or
advances or capital contributions to any Borrower or (c) transfer, directly or
indirectly, any of the properties or assets of such Domestic Subsidiary to any
Borrower; except for such encumbrances or restrictions existing under or by
reason of (i) applicable Law, (ii) customary non-assignment provisions in leases
or other agreements entered in the ordinary course of business and consistent
with past practices, or (iii) customary restrictions in security agreements or
mortgages securing Indebtedness, or capital leases, of a Company to the extent
such restrictions shall only restrict the transfer of the property subject to
such security agreement, mortgage or lease.

 

Section 5.24.  Guaranty Under Material Indebtedness Agreement .  No Domestic
Subsidiary of a Borrower shall be or become a primary obligor or Guarantor of
the Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Domestic Subsidiary of a Borrower shall also be a Guarantor of Payment
under this Agreement prior to or concurrently therewith.

 

Section 5.25.  Subordinated Debt Documents .  The Borrowers shall not, without
the prior written consent of the Administrative Agent, amend, restate,
supplement or otherwise modify any of the Subordinated Debt Documents to the
extent that such amendment, restatement, supplement or modification is not
permitted under the Intercompany Subordination Agreement.

 

Section 5.26.  Senior Ranking .  The Indebtedness under the Subordinated Debt
Documents shall, and the Borrowers shall take all necessary action to ensure
that the Indebtedness under the Subordinated Debt Documents shall, at all times,
be subordinated in right of payment to the Obligations.

 

Section 5.27.  Amendment of Organizational Documents . Without the prior written
consent of the Administrative Agent, no Domestic Company shall amend its
Organizational Documents in any manner materially adverse to the Lenders.

 

92

--------------------------------------------------------------------------------

 

Section 5.28.  Fiscal Year of Borrowers .  No Borrower shall change the date of
its fiscal year-end without the prior written consent of the Administrative
Agent.  As of the Closing Date, the fiscal year end of each Borrower is December
31 of each year.

 

Section 5.29.  Banking Relationship .  Until payment in full of the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted), each Borrower shall maintain its primary
banking and depository relationship with the Administrative Agent.

 

Section 5.30. Compliance with Laws . The Borrowers shall, and shall cause each
other Domestic Company to, comply in all material respects with all Laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they are subject, including, without limitation, all Environmental Laws,
Anti-Corruption Laws and applicable Sanctions.  The Borrowers shall cause the
Foreign Companies to comply in all material respects with all Laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they are subject, including, without limitation, all Environmental Laws, except
where a failure to so comply would not reasonably be expected to have a Material
Adverse Effect.  The Borrowers shall cause the Foreign Companies to comply in
all material respects with Anti-Corruption Laws and applicable Sanctions. The
Borrowers shall maintain in effect and enforce such policies and procedures as
it has determined to be reasonably necessary to ensure compliance by the
Companies and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.31. Beneficial Ownership . The Borrowers shall provide to the
Administrative Agent and the Lenders: (a) confirmation of the accuracy of the
information set forth in the most recent Beneficial Ownership Certification
provided to the Administrative Agent and Lenders, promptly following any request
therefor (or an updated Beneficial Ownership Certification if applicable); (b) a
new Beneficial Ownership Certification, in form and substance acceptable to the
Administrative Agent and each Lenders, when the individual(s) to be identified
as a Beneficial Owner have changed; and (c) such other KYC Information
reasonably requested by the Administrative Agent or any Lender.

 

Section 5.32.  Further Assurances .  The Borrowers shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

 

 

93

--------------------------------------------------------------------------------

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification .  Each
Domestic Company is duly organized, validly existing and in good standing (or
comparable concept in the applicable jurisdiction) under the Laws of its state
or jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect.  Schedule 6.1
hereto sets forth, as of the Closing Date, each Borrower and each Subsidiary
(and whether such Subsidiary is an Immaterial Subsidiary), its state (or
jurisdiction) of formation, its relationship to the Borrowers, including the
percentage of each class of stock or other equity interest owned by a Credit
Party or the percentage of stock (or other equity interest) owned by a Credit
Party or the percentage of stock (or other equity interest) owned by a Credit
Party, each Person that owns the stock or other equity interest of each Company,
its tax identification number, the location of its chief executive office and
its principal place of business.  Except as set forth on Schedule 6.1 hereto,
each Borrower, directly or indirectly, owns all of the equity interests of each
of its Subsidiaries.

 

Section 6.2.  Corporate Authority .  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar Laws
affecting creditors’ rights generally.  The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Credit Party under the provisions of, such Credit Party’s
Organizational Documents or any material agreement to which such Credit Party is
a party.

 

Section 6.3.  Compliance with Laws and Contracts .  Each Company:

 

(a)holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable Laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

 

(b)is in compliance in all material respects with all federal, state, local, or
foreign applicable statutes, rules, regulations, and orders including, without
limitation, those relating to Environmental Laws, occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect;

 

94

--------------------------------------------------------------------------------

 

(c)is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

 

(d)has ensured that no Company, or to the knowledge of any Company, any
director, officer, agent, employee or Affiliate of a Company, is a Person that
is, or is owned or controlled by Persons that are (i) the subject of any
Sanctions, or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions;

 

(e)is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering Laws and regulations;

 

(f)has ensured that no Company or any director, officer, agent, employee or
other person acting on behalf of a Company has taken any action, directly or
indirectly, that would result in a violation by such persons of Anti-Corruption
Laws, and the Credit Parties have instituted and maintain policies and
procedures designed to ensure continued compliance therewith; and

 

(g)is in compliance, in all material respects, with the Patriot Act.

 

Section 6.4.  Litigation and Administrative Proceedings .  Except as disclosed
on Schedule 6.4 hereto and for matters disclosed by Parent on its periodic
public filings, there are (a) no lawsuits, actions, investigations, examinations
or other proceedings pending or threatened against any Company, or in respect of
which any Company may have any liability, in any court or before or by any
Governmental Authority, arbitration board, or other tribunal that could
reasonably be expected to have a Material Adverse Effect, (b) no orders, writs,
injunctions, judgments, or decrees of any court or Governmental Authority to
which any Company is a party or by which the property or assets of any Company
are bound that could reasonably be expected to have a Material Adverse Effect,
and (c) no grievances, disputes, or controversies outstanding with any union or
other organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, that could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.5.  Title to Assets .  Each Credit Party has good title to and
ownership of all property it purports to own, which property is free and clear
of all Liens, except those permitted under Section 5.9 hereof.  As of the
Closing Date, the Credit Parties own the real estate listed on Schedule 6.5
hereto.

 

Section 6.6.  Liens and Security Interests .  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Credit Party; (b) there is and will be no mortgage
or charge outstanding covering any real property of any Credit Party; and (c) no
real or personal property of any Credit Party is subject to any Lien of any
kind.  The Administrative Agent, for the benefit of the Lenders, upon the filing
of the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against collateral of the corresponding type as authorized
hereunder will have a valid and enforceable first Lien on the collateral
securing the Secured Obligations to the extent such Lien may be perfected by the
filing of a U.C.C. Financing Statement.  No Credit Party has entered into any
contract or agreement

95

--------------------------------------------------------------------------------

 

(other than a contract or agreement entered into in connection with the purchase
or lease of fixed assets that prohibits Liens on such fixed assets) that exists
on or after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Credit Party.

 

Section 6.7.  Tax Returns .  All federal, state and local tax returns and other
material reports required by law to be filed in respect of the income, business,
properties and employees of each Domestic Company have been timely filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid prior to delinquency, except as otherwise permitted herein.  The
provision for taxes on the books of each Domestic Company is adequate for all
years not closed by applicable statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws .  Each Domestic Company is in compliance in
all material respects with all applicable Environmental Laws, including, without
limitation, all applicable Environmental Laws in all jurisdictions in which any
Domestic Company owns or operates, or has owned or operated, a facility or site,
arranges or has arranged for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts or has accepted for transport any hazardous
substances, solid waste or other wastes or holds or has held any interest in
real property or otherwise.  No litigation or proceeding arising under, relating
to or in connection with any Environmental Law or Environmental Permit is
pending or, to the best knowledge of each Domestic Company, threatened, against
any Domestic Company, any real property in which any Domestic Company holds or
has held an interest or any present operation of any Domestic Company.  No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Domestic Company holds any interest or performs any of its
operations, in violation of any Environmental Law.  As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

 

Section 6.9.  Locations .  As of the Closing Date, the Credit Parties have
places of business or maintain their Accounts, Inventory and Equipment at the
locations (including third party locations) set forth on Schedule 6.9 hereto,
and each Credit Party’s chief executive office is set forth on Schedule 6.9
hereto.  Schedule 6.9 hereto further specifies whether each location, as of the
Closing Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit
Party from a third party, and, if leased by a Credit Party from a third party,
if a Collateral Access Agreement has been requested.  As of the Closing Date,
Schedule 6.9 hereto correctly identifies the name and address of each third
party location where assets of the Credit Parties are located.

 

Section 6.10.  Continued Business .  There exists no actual, pending, or, to
each Borrower’s knowledge, any threatened termination, cancellation or
limitation of, or any modification or change in the business relationship of any
Domestic Company and any customer or supplier, or any group of customers or
suppliers, whose purchases or supplies, individually or in the aggregate, are
material to the business of any Company, and there exists no present condition
or state of facts or circumstances that would have a Material Adverse Effect or
prevent a Domestic Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

 

96

--------------------------------------------------------------------------------

 

Section 6.11.  Employee Benefits Plans .  Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date.  No ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan.  Except as set forth on Schedule 6.11
hereto, full payment has been made of all amounts that a Controlled Group member
is required, under applicable Law or under the governing documents, to have paid
as a contribution to or a benefit under each ERISA Plan.  The liability of each
Controlled Group member with respect to each ERISA Plan has been fully funded
based upon reasonable and proper actuarial assumptions, has been fully insured,
or has been fully reserved for on its financial statements.  No changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan.  To the knowledge of the
Borrowers, with respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received, or an application is pending for, a
favorable determination letter from the IRS stating that the ERISA Plan
qualifies under Code Section 401(a), that the associated trust qualifies under
Code Section 501(a) and, if applicable, that any cash or deferred arrangement
under the ERISA Plan qualifies under Code Section 401(k), unless the ERISA Plan
was first adopted at a time for which the above-described “remedial amendment
period” has not yet expired; (d) the ERISA Plan currently satisfies the
requirements of Code Section 410(b), without regard to any retroactive amendment
that may be made within the above-described “remedial amendment period”; and
(e) no contribution made to the ERISA Plan is subject to an excise tax under
Code Section 4972.  With respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

 

Section 6.12.  Consents or Approvals .  No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person is required to be obtained or completed by any Credit Party in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

Section 6.13.  Solvency .  The Borrowers (taken as a whole) have received
consideration that is the reasonably equivalent value of the obligations and
liabilities that the Borrowers (taken as a whole) have incurred to the
Administrative Agent and the Lenders.  The Borrowers (taken as a whole) are not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrowers (taken as a whole) be rendered insolvent by the
execution and delivery of the Loan Documents to the Administrative Agent and the
Lenders.  The Borrowers (taken as a whole) are not engaged or about to engage in
any business or transaction for which the assets retained by them are or will be
an unreasonably small amount of capital, taking into consideration the
obligations to the Administrative Agent and the Lenders under the Loan
Documents.  The Borrowers (taken as a whole) do not intend to, nor do they
believe that they will, incur debts beyond their ability (taken as a whole) to
pay such debts as they mature.

 

97

--------------------------------------------------------------------------------

 

Section 6.14.  Financial Statements .  The (a) audited Consolidated balance
sheet of the Parent for the fiscal year ended December 31, 2017, and the related
audited Consolidated statements of income and cash flows of Parent for the
fiscal years ended December 31, 2016 and December 31, 2017, and (b) unaudited
Consolidated balance sheet of Parent for the fiscal quarter ended September 30,
2018, and the related unaudited Consolidated statements of income and cash flows
of the Parent for the fiscal quarter ended September 30, 2018, furnished to the
Administrative Agent and the Lenders, are true and complete in all material
respects, have been prepared in accordance with GAAP, and fairly present in all
material respects the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending.  Since the dates of such statements, there has been no material
adverse change in the Credit Parties’ (taken as a whole) financial condition,
properties or business or any change in any Credit Party’s accounting
procedures.  

 

Section 6.15.  Regulations .  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United
States).  Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

 

Section 6.16.  Material Agreements .  Except as disclosed on Schedule 6.16
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts (a)
through (g), above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.

 

Section 6.17.  Intellectual Property .  Each Credit Party owns, or has the right
to use, all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.  Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Credit Party as of the Closing Date.

 

Section 6.18.  Insurance .  Each Credit Party maintains with financially sound
and reputable insurers insurance with coverage (including, if applicable, flood
insurance on all mortgaged property that is in a Special Flood Hazard Zone, from
such providers, on such terms and in such amounts as required by the Flood
Disaster Protection Act as amended from time to time or as otherwise required by
the Administrative Agent) and limits as required by law. Schedule 6.18 hereto
sets forth all insurance carried by the Credit Parties on the Closing Date,
setting forth in detail the amount and type of such insurance.

98

--------------------------------------------------------------------------------

 

 

Section 6.19.  Deposit Accounts and Securities Accounts .  Schedule 6.19 hereto
lists all banks, other financial institutions and Securities Intermediaries at
which any Credit Party maintains Deposit Accounts or Securities Accounts as of
the Closing Date, and Schedule 6.19 hereto correctly identifies the name,
address and telephone number of each such financial institution or Securities
Intermediary, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

 

Section 6.20.  Accurate and Complete Statements .  Neither the Loan Documents
nor any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by the Borrowers, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

 

Section 6.21.  Investment Company; Other Restrictions .  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

 

Section 6.22.  Subordinated Debt Documents .  No “default” or “event of default”
(as each term is defined in any Subordinated Debt Document), or event with which
the passage of time or the giving of notice, or both, would cause a default or
event of default exists, nor will exist immediately after the granting of any
Loan or the issuance of any Letter of Credit under this Agreement.  

 

Section 6.23.  Beneficial Ownership .  As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

Section 6.24.  Defaults .  No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

 

 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral .  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
each Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and Affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.

 

Section 7.2.  Collections and Receipt of Proceeds by Borrowers .

 

(a)Upon written notice to the Administrative Borrower from the Administrative
Agent during the continuance of an Event of Default, a Cash Collateral Account
shall be opened by the Borrowers at the main office of the Administrative Agent
(or such other office as shall be designated by the Administrative Agent) and
all such lawful collections of each Borrower’s

99

--------------------------------------------------------------------------------

 

Accounts and such Proceeds of each Borrower’s Accounts and Inventory shall be
remitted daily by each Borrower to the Administrative Agent in the form in which
they are received by such Borrower, either by mailing or by delivering such
collections and Proceeds to the Administrative Agent, appropriately endorsed for
deposit in the Cash Collateral Account.  In the event that such notice is given
to the Administrative Borrower from the Administrative Agent, no Borrower shall
commingle such collections or Proceeds with any of such Borrower’s other funds
or property or the funds or property of any other Borrower, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
the Administrative Agent, for the benefit of the Lenders.  In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, apply all or any portion of the
account balance in the Cash Collateral Account as a credit against (i) the
outstanding principal or interest of the Loans, or (ii) any other Secured
Obligations in accordance with this Agreement.  If any remittance shall be
dishonored, or if, upon final payment, any claim with respect thereto shall be
made against the Administrative Agent on its warranties of collection, the
Administrative Agent may charge the amount of such item against the Cash
Collateral Account or any other Deposit Account maintained by any Borrower with
the Administrative Agent or with any other Lender, and, in any event, retain the
same and such Borrower’s interest therein as additional security for the Secured
Obligations.  The Administrative Agent may, in its sole discretion, at any time
and from time to time, release funds from the Cash Collateral Account to the
Borrowers for use in the business of the Borrowers.  The balance in the Cash
Collateral Account may be withdrawn by the Borrowers upon termination of this
Agreement and payment in full of all of the Secured Obligations.

 

(b)During the continuance of an Event of Default, at the Administrative Agent’s
written request, each Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.

 

(c)The Administrative Agent, or the Administrative Agent’s designated agent, is
hereby constituted and appointed attorney‑in‑fact for each Borrower with
authority and power to endorse, during the continuance of an Event of Default,
any and all instruments, documents, and chattel paper upon the failure of the
Borrowers to do so.  Such authority and power, being coupled with an interest,
shall be (i) irrevocable until all of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are paid, (ii) exercisable by the Administrative
Agent at any time and without any request upon such Borrower by the
Administrative Agent to so endorse, and (iii) exercisable in the name of the
Administrative Agent or such Borrower.  To the extent permitted by applicable
Law, each Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof.  Neither the
Administrative Agent nor the Lenders shall be bound or obligated to take any
action to preserve any rights therein against prior parties thereto.

 

100

--------------------------------------------------------------------------------

 

Section 7.3.  Collections and Receipt of Proceeds by Administrative Agent
.  Each Credit Party hereby constitutes and appoints the Administrative Agent,
or the Administrative Agent’s designated agent, as such Borrower’s
attorney-in-fact to exercise, at any time, during the continuance of an Event of
Default, all or any of the following powers which, being coupled with an
interest, shall be irrevocable until the complete and full payment of all of the
Secured Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted):

 

(a)to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or such Credit Party, any and
all of such Credit Party’s cash, instruments, chattel paper, documents, Proceeds
of Accounts, Proceeds of Inventory, collection of Accounts, and any other
writings relating to any of the Collateral.  To the extent permitted by
applicable Law, each Borrower hereby waives presentment, demand, notice of
dishonor, protest, notice of protest, and any and all other similar notices with
respect thereto, regardless of the form of any endorsement thereof.  The
Administrative Agent shall not be bound or obligated to take any action to
preserve any rights therein against prior parties thereto;

 

(b)to transmit to Account Debtors, on any or all of such Credit Party’s
Accounts, notice of assignment to the Administrative Agent, for the benefit of
the Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or such
Credit Party, information concerning such Borrower’s Accounts and the amounts
owing thereon;

 

(c)to transmit to purchasers of any or all of such Credit Party’s Inventory,
notice of the Administrative Agent’s security interest therein, and to request
from such purchasers at any time, in the name of the Administrative Agent or
such Credit Party, information concerning such Credit Party’s Inventory and the
amounts owing thereon by such purchasers;

 

(d)to notify and require Account Debtors on such Credit Party’s Accounts and
purchasers of such Credit Party’s Inventory to make payment of their
indebtedness directly to the Administrative Agent;

 

(e)to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
necessary;

 

(f)to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or one or more Credit Parties, and to withdraw any such
suit or other proceeding.  The Credit Parties agree to lend every assistance
reasonably requested by the Administrative Agent in respect of the foregoing,
all at no cost or expense to the Administrative Agent and including, without
limitation, the furnishing of such witnesses and of such records and other
writings as the Administrative Agent may require in connection with making legal
proof of any Account.  The Credit Parties agree to reimburse the Administrative
Agent in full for all court costs and reasonable attorneys’ fees and every other
cost, expense or liability, if any, incurred or paid by the Administrative Agent
in connection with the foregoing, which obligation of the Credit Parties shall
constitute Obligations, shall be secured by the Collateral and shall bear
interest, until paid, at the Default Rate;

 

101

--------------------------------------------------------------------------------

 

(g)to take or bring, in the name of the Administrative Agent or such Credit
Party, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary to effect the receipt, enforcement, and collection of the
Collateral; and

 

(h)to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the Cash
Collateral Account or, at the option of the Administrative Agent, to apply them
as a payment against the Loans or any other Secured Obligations in accordance
with this Agreement.

 

Section 7.4.  Administrative Agent’s Authority Under Pledged Notes .  For the
better protection of the Administrative Agent and the Lenders hereunder, each
Credit Party, as appropriate, has executed (or will execute, with respect to
future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with the Administrative Agent, for the benefit of the
Lenders.  Such Credit Party irrevocably authorizes and empowers the
Administrative Agent, for the benefit of the Lenders, to, during the continuance
of an Event of Default, (a) ask for, demand, collect and receive all payments of
principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
the Administrative Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder;
(e) endorse such Credit Party’s name to each check or other writing received by
the Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

 

Section 7.5.  Commercial Tort Claims .  If any Credit Party shall at any time
hold or acquire a Commercial Tort Claim in excess of Five Million Dollars
($5,000,000), such Credit Party shall promptly notify the Administrative Agent
thereof in a writing signed by such Credit Party, that sets forth the details
thereof and grants to the Administrative Agent (for the benefit of the Lenders)
a Lien thereon and on the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be prepared by and in form and substance
reasonably satisfactory to the Administrative Agent.

 

102

--------------------------------------------------------------------------------

 

Section 7.6.  Use of Inventory and Equipment .  Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, each Credit Party may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on such Credit
Party’s business.

 

 

ARTICLE VIII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

Section 8.1.  Payments .  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three (3) Business Days
thereafter, or (b) the principal of any Loan, any reimbursement obligation under
any Letter of Credit that has been drawn, or any amount owing pursuant to
Section 2.12 hereof shall not be paid in full when due and payable.

 

Section 8.2.  Special Covenants .  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.24, 5.25, 5.26, or
5.27, hereof.

 

Section 8.3.  Other Covenants .  

 

(a)If any Company shall fail or omit to perform and observe Section 5.3 or 5.4
hereof, and that Default shall not have been fully corrected within five (5)
days after the earlier of (i) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (ii) the giving of written notice thereof to
the Administrative Borrower by the Administrative Agent that the specified
Default is to be remedied.

 

(b)If any Company shall fail or omit to perform or observe any agreement or
other provision (other than those referred to in Section 8.1, 8.2 or 8.3(a)
hereof) contained or referred to in this Agreement or any Loan Document that is
on such Company’s part to be complied with, and that Default shall not have been
fully corrected within thirty (30) days after the earlier of (i) any Financial
Officer of such Company becomes aware of the occurrence thereof, or (ii) the
giving of written notice thereof to the Administrative Borrower by the
Administrative Agent or the Required Lenders that the specified Default is to be
remedied.

 

Section 8.4.  Representations and Warranties .  If any representation, warranty
or statement made in or pursuant to this Agreement or any other Related Writing
or any other material information furnished by any Company in writing to the
Administrative Agent or the Lenders, or any thereof, shall be false or erroneous
in any material respect when made or deemed made (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or Material Adverse Effect in
the text thereof).

 

103

--------------------------------------------------------------------------------

 

Section 8.5.  Cross Default .  

 

(a)If any Company shall default in the payment of principal or interest due and
owing under any Material Indebtedness Agreement (or with respect to other
Indebtedness that, when combined, exceed Twenty Million Dollars ($20,000,000) in
principal) beyond any period of grace provided with respect thereto or in the
performance or observance of any other agreement, term or condition contained in
any agreement under which such obligation is created, if the effect of such
default is to allow the acceleration of the maturity of such Indebtedness or to
permit the holder thereof to cause such Indebtedness to become due prior to its
stated maturity.

 

(b)If an “event of default”, a “default” or an event with which the passage of
time or the giving of notice, or both, would cause a default or event of default
(other than defaults that have been cured within applicable grace periods or
have otherwise been waived in writing) shall occur under any Subordinated Debt
Document.

 

Section 8.6.  ERISA Default .  The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Domestic Company.

 

Section 8.7.  Change in Control.   If any Change in Control shall occur.

 

Section 8.8.  Judgments .  There is entered against any Material Credit Party a
final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Material Credit Parties, shall exceed Ten Million
Dollars ($10,000,000) (less any amount that will be covered by the proceeds of
insurance and is not subject to dispute by the insurance provider).

 

Section 8.9. Security .  If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the
Borrowers have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters, or (b) unperfected as to any
material amount of Collateral (as determined by the Administrative Agent, in its
reasonable discretion) and the Borrowers have (or the appropriate Credit Party
has) failed to promptly execute appropriate documents to correct such matters.

 

Section 8.10.  Validity of Loan Documents .  If (a) any material provision of
any Loan Document, in the sole opinion of the Administrative Agent, shall at any
time cease to be valid, binding and enforceable against any Credit Party, and
the Borrower (or the appropriate Credit Party) has failed to promptly execute
appropriate documents to correct such matters; (b) the validity, binding effect
or enforceability of any Loan Document against any Credit Party shall be
contested by any Credit Party; (c) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (d) any Loan
Document shall be terminated, invalidated

104

--------------------------------------------------------------------------------

 

or set aside, or be declared ineffective or inoperative or in any way cease to
give or provide to the Administrative Agent and the Lenders the benefits
purported to be created thereby, and the Borrower (or the appropriate Credit
Party) has failed to promptly execute appropriate documents to correct such
matters.

 

Section 8.11.  Solvency .  If any Material Credit Party (other than an
Immaterial Subsidiary) shall (a) except as permitted pursuant to Section 5.12
hereof, discontinue business; (b) generally not pay its debts as such debts
become due; (c) make a general assignment for the benefit of creditors;
(d) apply for or consent to the appointment of an interim receiver, a receiver,
a receiver and manager, an administrator, a sequestrator, a monitor, a
custodian, a trustee, an interim trustee, a liquidator, an agent or any other
similar official of all or a substantial part of its assets or of such Material
Credit Party; (e) be adjudicated a debtor or insolvent or have entered against
it an order for relief under the Bankruptcy Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or Law,
foreign, federal, state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be; (f) file a voluntary petition under the Bankruptcy Code or seek
relief under any bankruptcy or insolvency or analogous Law in any jurisdiction
outside of the United States, or file a proposal or notice of intention to file
such petition; (g) have an involuntary proceeding under the Bankruptcy Code
filed against it and the same shall not be controverted within ten (10) days, or
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case; (h) file a petition, an answer, an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other Law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Material
Credit Party; (j) have an administrative receiver appointed over the whole or
substantially the whole of its assets, or of such Material Credit Party;
(k) have assets, the value of which is less than its liabilities (taking into
account prospective and contingent liabilities, and rights of contribution from
other Persons); or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.

 

 

105

--------------------------------------------------------------------------------

 

ARTICLE IX.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults .  If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrowers to:

 

(a)terminate the Commitment, if not previously terminated, and, immediately upon
such election, the obligations of the Lenders, and each thereof, to make any
further Loan, and the obligation of the Issuing Lender to issue any Letter of
Credit, immediately shall be terminated; and/or

 

(b)accelerate the maturity of all of the Obligations (if the Obligations are not
already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived, to the extent permitted by applicable Law, by each Borrower.

 

Section 9.2.  Automatic Defaults .  If any Event of Default referred to in
Section 8.11 hereof shall occur:

 

(a)all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lender be obligated to issue any
Letter of Credit; and

 

(b)the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived, to the extent permitted by applicable Law, by each Borrower.

 

Section 9.3.  Letters of Credit .  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrowers shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrowers and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(a) in an amount equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit, and (b) is
free and clear of all rights and claims of third parties.  The Administrative
Agent and the Lenders are hereby authorized, at their option, to withdraw (with
respect to the cash) or draw (with respect to the Supporting Letter of Credit)
any and all such amounts from any deposit balances then owing by any Lender (or
any Affiliate of such Lender, wherever located) to or for the credit or account
of the Borrowers or any Guarantor of Payment, as security for the obligations of
the Borrowers and any Guarantor of Payment to reimburse the Administrative Agent
and the Revolving Lenders for any then outstanding Letters of Credit.

106

--------------------------------------------------------------------------------

 

 

Section 9.4.  Offsets .  If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right, to the extent permitted by applicable Law, at any time to set off
against, and to appropriate and apply toward the payment of, any and all of the
Obligations then owing by the Borrowers or a Guarantor of Payment to such Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any Affiliate of such Lender, wherever
located) to or for the credit or account of any Borrower or Guarantor of
Payment, all without notice to or demand upon any Borrower or any other Person,
all such notices and demands being hereby expressly waived by each
Borrower.  Each Lender agrees to notify the Administrative Borrower and the
Administrative Agent promptly after any such set off and application (provided
that the failure to give such notice shall not affect the validity of such set
off and application).  In the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 11.10 hereof and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section 9.4 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender or
their respective Affiliates may have.

 

Section 9.5.  Equalization Provisions .

 

(a)Equalization Within Commitments Prior to an Equalization Event.  Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender shall provide prompt written
notice of such Advantage to the Administrative Agent and, upon written request
of the Administrative Agent, shall purchase from the other Revolving Lenders,
for cash and at par, such additional participation in the Applicable Debt as
shall be necessary to nullify the Advantage.  Each Term Lender agrees with the
other Term Lenders that, if it at any time shall obtain any Advantage over the
other Term Lenders, or any thereof, in respect of the Applicable Debt (except as
to amounts under Article III hereof), such Term Lender shall purchase from the
other Term Lenders, for cash and at par, such additional participation in the
Applicable Debt as shall be necessary to nullify the Advantage.

 

107

--------------------------------------------------------------------------------

 

(b)Equalization Between Commitments After an Equalization Event.  After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations.  For purposes of
determining whether or not, after the occurrence of an Equalization Event, an
Advantage in respect of the Obligations shall exist, the Administrative Agent
shall, as of the date that the Equalization Event occurs:

 

(i)add the Revolving Credit Exposure and the Term Loan Exposure to determine the
equalization maximum amount (the “Equalization Maximum Amount”); and

 

(ii)determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.

 

After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage.  Such determination shall be conclusive absent manifest
error.

 

(c)Recovery of Amount.  If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) above shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.

 

(d)Application and Sharing of Set-Off Amounts.  Each Lender further agrees with
the other Lenders that, if it at any time shall receive any payment for or on
behalf of a Borrower on any Indebtedness owing by such Borrower to that Lender
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other Indebtedness, by counterclaim or cross action, by
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Obligations owing by such Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 9.5 or any
other section of this Agreement).  Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 9.5 may exercise all of its rights of payment (including the right
of set‑off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

 

Section 9.6.  Collateral .  The Administrative Agent and the Lenders shall at
all times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by any Borrower or
otherwise provided in law or equity.  Upon the occurrence of an Event of Default
and at all times thereafter, the Administrative Agent may require the Borrowers

108

--------------------------------------------------------------------------------

 

to assemble the collateral securing the Secured Obligations, which each Borrower
agrees to do, and make it available to the Administrative Agent and the Lenders
at a reasonably convenient place to be designated by the Administrative
Agent.  To the extent permitted by applicable Law, the Administrative Agent may,
with or without notice to or demand upon such Borrower and with or without the
aid of legal process, make use of such force as may be necessary to enter any
premises where such collateral, or any thereof, may be found and to take
possession thereof (including anything found in or on such collateral that is
not specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of such collateral) and for that
purpose may pursue such collateral wherever the same may be found, without
liability for trespass or damage caused thereby to such Borrower.  After any
delivery or taking of possession of the collateral securing the Secured
Obligations, or any portion thereof, pursuant to this Agreement, then, with or
without resort to any Borrower personally or any other Person or property, all
of which each Borrower hereby waives, to the extent permitted by applicable Law,
and upon such terms and in such manner as the Administrative Agent may deem
advisable, the Administrative Agent, in its discretion, may sell, assign,
transfer and deliver any of such collateral at any time, or from time to
time.  No prior notice need be given to any Borrower or to any other Person in
the case of any sale of such collateral that the Administrative Agent determines
to be perishable or to be declining speedily in value or that is customarily
sold in any recognized market, but in any other case the Administrative Agent
shall give the Borrowers not fewer than ten (10) days prior notice of either the
time and place of any public sale of such collateral or of the time after which
any private sale or other intended disposition thereof is to be made.  To the
extent permitted by applicable Law, each Borrower waives advertisement of any
such sale and (except to the extent specifically required by the preceding
sentence) waives notice of any kind in respect of any such sale.  At any such
public sale, the Administrative Agent or the Lenders may purchase such
collateral, or any part thereof, free from any right of redemption, all of which
rights each Borrower hereby waives and releases.  After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable.  Any excess,
to the extent permitted by law, shall be paid to the Borrowers, and each
Borrower shall remain liable for any deficiency.  In addition, the
Administrative Agent shall at all times have the right to obtain new appraisals
of any Borrower or any collateral securing the Secured Obligations, the cost of
which shall be paid by the Borrowers.

 

Section 9.7.  Other Remedies .  The remedies in this Article IX are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be
entitled.  The Administrative Agent shall exercise the rights under this Article
IX and all other collection efforts on behalf of the Lenders and no Lender shall
act independently with respect thereto, except as otherwise specifically set
forth in this Agreement.  In addition, the Administrative Agent shall be
entitled to exercise remedies, pursuant to the Loan Documents, against
collateral securing the Secured Obligations, on behalf of any Affiliate of a
Lender that holds Secured Obligations, and no Affiliate of a Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

 

109

--------------------------------------------------------------------------------

 

Section 9.8.  Application of Proceeds .

 

(a)Payments Prior to Exercise of Remedies.  Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable Law, as follows; provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrowers first to the payment of all obligations (to the extent not paid by the
Borrowers) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent:

 

(i)with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;

 

(ii)with respect to payments received in connection with the Term Loan
Commitment, to the Term Loan Lenders; and

 

(iii)with respect to payments received in connection with an Additional Term
Loan Facility, to the applicable Lenders.

 

(b)Payments Subsequent to Exercise of Remedies.  After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable Law, as follows:

 

(i)first, to the payment of all costs, expenses and other amounts (to the extent
not paid by the Borrowers) incurred by the Administrative Agent pursuant to
Sections 11.5 and 11.6 hereof and to the payment of Related Expenses to the
Administrative Agent;

 

(ii)second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders entitled thereto under this Agreement
that are then accrued and payable, and (E) to the extent not paid by the
Borrowers, to the obligations incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 11.5 and 11.6 hereof;

 

(iii)third, for payment of (A) principal outstanding on the Loans and the Letter
of Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Overall Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
Affiliate

110

--------------------------------------------------------------------------------

 

of a then existing Lender), such amount to be based upon the net termination
obligation of the Borrowers under such Hedge Agreement, and (C) the Bank Product
Obligations owing to a Lender (or an entity that is an Affiliate of a then
existing Lender) under Bank Product Agreements; with such payment to be pro rata
among (A), (B) and (C) of this subpart (iii);

 

(iv)fourth, to any remaining Secured Obligations; and

 

(v)finally, any remaining surplus after all of the Secured Obligations have been
paid in full, to the Administrative Borrower for distribution to the appropriate
Borrowers, or to whomsoever shall be lawfully entitled thereto.

 

Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or Affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or Affiliate of such Lender), and
each such Lender, on behalf of itself and any of its Affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its Affiliates) entering into any such Hedge Agreement or cash management
services agreement.

 

 

ARTICLE X.  THE ADMINISTRATIVE AGENT

 

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 10.1.  Appointment and Authorization .  

 

(a)General.  Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto.  Neither
the Administrative Agent nor any of its Affiliates, directors, officers,
attorneys or employees shall (i) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a final
non-appealable judgment of a court of competent jurisdiction), or be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or due execution of this Agreement or any other Loan
Documents, (ii) be under any obligation to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Borrowers or any other Company, or the
financial condition of the Borrowers or any other Company, or (iii) be liable to
any of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or Letters of Credit or any of the
Loan Documents.  Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,

111

--------------------------------------------------------------------------------

 

responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The provisions of this Article X are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any of the Credit Parties shall have rights as a third‑party
beneficiary of any of such provisions.

 

(b)Bank Products and Hedging Products.  Each Lender that is providing Bank
Products or products in connection with a Hedge Agreement (or whose Affiliate is
providing such products) hereby irrevocably authorizes the Administrative Agent
to take such action as agent on its behalf (and its Affiliate’s behalf) with
respect to the Collateral and the realization of payments with respect thereto
pursuant to Section 9.8(b)(iii) hereof.  The Borrowers and each Lender agree
that the indemnification and reimbursement provisions of this Agreement shall be
equally applicable to the actions of the Administrative Agent pursuant to this
subsection (b).  Each Lender hereby represents and warrants to the
Administrative Agent that it has the authority to authorize the Administrative
Agent as set forth above.

 

Section 10.2.  Note Holders .  The Administrative Agent may treat the payee of
any Note as the holder thereof (or, if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent)
until written notice of transfer shall have been filed with the Administrative
Agent, signed by such payee and in form satisfactory to the Administrative Agent
(such transfer to have been made in accordance with Section 11.9 hereof).

 

Section 10.3.  Consultation With Counsel .  The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

 

Section 10.4.  Documents .  The Administrative Agent shall not be under any duty
to examine into or pass upon the validity, effectiveness, genuineness or value
of any Loan Document or any other Related Writing furnished pursuant hereto or
in connection herewith or the value of any collateral obtained hereunder, and
the Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

Section 10.5.  Administrative Agent and Affiliates .  KeyBank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
any of their Affiliates as though KeyBank were not the Administrative Agent
hereunder and without notice to or consent of any Lender.  Each Lender
acknowledges that, pursuant to such activities, KeyBank or any of its Affiliates
may receive information regarding any Company or any Affiliate (including
information that may be subject to confidentiality obligations in favor of such
Company or such Company’s Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such

112

--------------------------------------------------------------------------------

 

information to other Lenders.  With respect to Loans and Letters of Credit (if
any),  KeyBank and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though KeyBank
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
KeyBank and its Affiliates, to the extent applicable, in their individual
capacities.

 

Section 10.6.  Knowledge or Notice of Default .  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received written notice
from a Lender or the Administrative Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable, in its discretion, for the protection of the interests of the
Lenders.

 

Section 10.7.  Action by Administrative Agent .  Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement.  The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the
premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent’s acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders.

 

Section 10.8.  Release of Collateral or Guarantor of Payment .  In the event of
a merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise permitted pursuant to this Agreement) where the
proceeds of such merger, transfer or other transaction are applied in accordance
with the terms of this Agreement to the extent required to be so applied, or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrowers, is hereby authorized by the Lenders to (a) release the
relevant Collateral from this Agreement or any other Loan Document, (b) release
a Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.

113

--------------------------------------------------------------------------------

 

 

Section 10.9.  Delegation of Duties.   The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys‑in‑fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney‑in‑fact that it selects in the
absence of gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

Section 10.10.  Indemnification of Administrative Agent .  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrowers) ratably, according to their respective Overall Commitment
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against the Administrative Agent
in its capacity as agent in any way relating to or arising out of this Agreement
or any other Loan Document, or any action taken or omitted by the Administrative
Agent with respect to this Agreement or any other Loan Document, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees and expenses) or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a final and non-appealable judgment of a court of competent jurisdiction, or
from any action taken or omitted by the Administrative Agent in any capacity
other than as agent under this Agreement or any other Loan Document.  No action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 10.10.  The undertaking in this Section 10.10 shall survive repayment of
the Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the
administrative agent.

 

Section 10.11.  Successor Administrative Agent .  The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Administrative Borrower and the Lenders.  If the
Administrative Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of the Administrative Borrower so long as an Event of
Default does not exist and which consent shall not be unreasonably withheld), or
(b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following the Administrative Agent’s notice to the
Lenders of its resignation, then the Administrative Agent shall appoint a
successor agent that shall serve as agent until such time as the Required
Lenders appoint a successor agent.  If no successor agent has accepted
appointment as the Administrative Agent by the date that is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Administrative Agent” means such successor effective upon its appointment,
and the former agent’s rights, powers and duties as agent shall be terminated
without

114

--------------------------------------------------------------------------------

 

any other or further act or deed on the part of such former agent or any of the
parties to this Agreement.  After any retiring Administrative Agent’s
resignation as the Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

 

Section 10.12.  Issuing Lender .  The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith.  The Issuing Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.

 

Section 10.13.  Swing Line Lender .  The Swing Line Lender shall act on behalf
of the Revolving Lenders with respect to any Swing Loans.  The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

 

Section 10.14.  Administrative Agent May File Proofs of Claim .  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

115

--------------------------------------------------------------------------------

 

Section 10.15.  No Reliance on Administrative Agent’s Customer Identification
Program .  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices, or
(e) any other procedures required under the CIP Regulations or such other Laws.

 

Section 10.16.  Other Agents .  The Administrative Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their Affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof.  Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
Affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.

 

Section 10.17.  Platform .

 

(a)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender, the Swing Line Lender and the other Lenders by posting the
Communications on the Platform.

 

(b)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform
except to the extent arising from the gross negligence of willful misconduct of
an Agent Party.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Loan Document or the transactions
contemplated therein that is distributed to the Administrative Agent, any
Lender, the Issuing Lender or the Swing Line Lender by means of electronic
communications pursuant to this Section 10.17, including through the Platform.

 

116

--------------------------------------------------------------------------------

 

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation .  Each Lender, by its
signature to this Agreement, acknowledges and agrees that the Administrative
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between the Administrative Agent and such Lender.  Each Lender
represents that it has made and shall continue to make its own independent
investigation of the creditworthiness, financial condition and affairs of the
Companies in connection with the extension of credit hereunder, and agrees that
the Administrative Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by the Administrative Agent to the Lenders hereunder), whether coming into
its possession before the first Credit Event hereunder or at any time or times
thereafter.  Each Lender further represents that it has reviewed each of the
Loan Documents.

 

Section 11.2.  No Waiver; Cumulative Remedies .  No omission or course of
dealing on the part of the Administrative Agent, any Lender or the holder of any
Note (or, if there is no Note, the holder of the interest as reflected on the
books and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents.  The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents .  

 

(a)General Rule.  No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

(b)Exceptions to the General Rule.  Notwithstanding the provisions of subsection
(a) of this Section 11.3:

 

(i)Consent of Lenders Affected Required.  No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 4.2 or of any Default or Event of
Default is not considered an extension or increase), (B) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest (other than Default Interest) on the Loans or Letter of Credit
reimbursement obligations or commitment fees payable hereunder without the
written consent of each Lender directly affected thereby, (C) reduce

117

--------------------------------------------------------------------------------

 

the principal amount of any Loan, the stated rate of interest thereon (provided
that neither (1) the institution of the Default Rate or post default interest
and a subsequent removal of the Default Rate or post default interest, nor (2)
any change instituted pursuant to Section 3.5(c) hereof, shall not constitute a
decrease in interest rate pursuant to this Section 11.3) or the stated rate of
commitment fees payable hereunder, without the consent of each Lender directly
affected thereby, (D) change the order or manner of pro rata application of any
payments made by the Borrowers to the Lenders hereunder, without the consent of
each Lender directly affected thereby, (E) without the unanimous consent of the
Lenders, change any percentage voting requirement, voting rights, or the
Required Lenders definition in this Agreement, (F) without the unanimous consent
of the Lenders, release the Borrowers or any Guarantor of Payment or any
material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder, or (G) without
the unanimous consent of the Lenders, amend this Section 11.3 or Sections 9.5 or
9.8 hereof.

 

(ii)Provisions Relating to Special Rights and Duties.  No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative
Agent.  The Administrative Agent Fee Letter may be amended or modified by the
Administrative Agent and the Administrative Borrower without the consent of any
other Lender. No provision of this Agreement relating to the rights or duties of
the Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of the Issuing Lender.  No provision of this Agreement
relating to the rights or duties of the Swing Line Lender in its capacity as
such shall be amended, modified or waived without the consent of the Swing Line
Lender.

 

(iii)  Technical and Conforming Modifications.  Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Administrative Borrower and the Administrative Agent (A) if
such modifications are not adverse to the Lenders and are requested by
Governmental Authorities, (B) to cure any ambiguity, defect or inconsistency, or
(C) to the extent necessary to integrate any increase in the Commitment or new
Loans pursuant to Section 2.10(b) hereof.

 

(c)Replacement of Non‑Consenting Lender.  If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Administrative Borrower), at the sole expense of the Borrowers, upon notice
to such Non‑Consenting Lender and the Administrative Borrower, require such
Non‑Consenting Lender to assign and delegate, without recourse (in accordance
with the restrictions contained in Section 11.9 hereof) all of its interests,
rights and obligations under this Agreement to a financial institution
acceptable to the Administrative Agent and the Administrative Borrower that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Non‑Consenting Lender shall
have received payment of an

118

--------------------------------------------------------------------------------

 

amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from such
financial institution (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts, including
any breakage compensation under Article III hereof), and (ii) the applicable
assignee shall have consented to the proposed amendment, waiver or consent at
issue.

 

(d)Generally.  Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the
Lenders.  Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
11.3, regardless of its failure to agree thereto.

 

Section 11.4.  Notices .  All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to a Borrower,
mailed or delivered to it, addressed to it at the address of the Administrative
Borrower specified on the signature pages of this Agreement, if to the
Administrative Agent or a Lender, mailed or delivered to it, addressed to the
address of the Administrative Agent or such Lender specified on the signature
pages of this Agreement, or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties.  All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered (if received during
normal business hours on a Business Day, such Business Day, or otherwise the
following Business Day), or two Business Days after being deposited in the mails
with postage prepaid by registered or certified mail, addressed as aforesaid, or
sent by facsimile or electronic communication, in each case of facsimile or
electronic communication with telephonic confirmation of receipt.  All notices
pursuant to any of the provisions hereof shall not be effective until
received.  For purposes of Article II hereof, the Administrative Agent shall be
entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an Authorized Officer, and the
Borrowers shall hold the Administrative Agent and each Lender harmless from any
loss, cost or expense resulting from any such reliance.

 

Section 11.5.  Costs, Expenses and Documentary Taxes .  The Borrowers agree to
pay on demand all reasonable documented out‑of‑pocket costs and expenses of the
Administrative Agent and all Related Expenses, including but not limited to
(a) syndication, administration, travel and out‑of‑pocket expenses, including
but not limited to reasonable attorneys’ fees and expenses, of the
Administrative Agent in connection with the preparation, negotiation and closing
of the Loan Documents and the administration of the Loan Documents, and the
collection and disbursement of all funds hereunder and the other instruments and
documents to be delivered hereunder, (b) extraordinary expenses of the
Administrative Agent in connection with the administration of the Loan Documents
and the other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and expenses of special counsel for the Administrative Agent,
with respect to the foregoing, and of local counsel, if any, who may be retained
by said special counsel with respect thereto; provided that the Administrative
Agent’s counsel fees and expenses shall be limited to the reasonable and
documented out-of-pocket attorneys’ fees of one firm of counsel and additional
counsel required to accommodate conflicts of interest and a single local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions

119

--------------------------------------------------------------------------------

 

and, to the extent required by the subject matter, one specialist counsel for
each specialized area of law in each appropriate jurisdiction).  The Borrowers
also agree to pay on demand all reasonable documented out‑of‑pocket costs and
expenses (including Related Expenses) of the Administrative Agent and the
Lenders, including reasonable attorneys’ fees and expenses, in connection with
the restructuring or enforcement of the Obligations, this Agreement or any other
Related Writing; provided that the counsel fees and expenses of the
Administrative Agent and the Lenders shall collectively be limited to the
reasonable and documented out-of-pocket attorneys’ fees of one firm of counsel
and additional counsel required to accommodate conflicts of interest and a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions and, to the extent
required by the subject matter, one specialist counsel for each specialized area
of law in each appropriate jurisdiction).  In addition, the Borrowers shall pay
any and all stamp, transfer, documentary and other taxes, assessments, charges
and fees payable or determined to be payable in connection with the execution
and delivery of the Loan Documents, and the other instruments and documents to
be delivered hereunder, and agree to hold the Administrative Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or failure to pay such taxes or fees.  All
obligations provided for in this Section 11.5 shall survive any termination of
this Agreement.

 

Section 11.6.  Indemnification .  Each Borrower agrees to defend, indemnify and
hold harmless the Administrative Agent and the Lenders (and their respective
Affiliates, officers, directors, attorneys, agents and employees) (each an
“Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind or nature whatsoever incurred by
or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person (including any Borrower or any other Credit Party)
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that (a) attorneys’ fees and expenses shall
be limited to reasonable and documented out-of-pocket attorneys’ fees of one
firm of counsel for all such Indemnitees, taken as a whole, and, if necessary,
additional counsel required to accommodate conflicts of interest and a single
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions and, to the extent required by
the subject matter, one specialist counsel for each specialized area of law in
each appropriate jurisdiction) and (b) no Indemnitee shall have the right to be
indemnified under this Section 11.6 to the extent any such liability has
resulted primarily from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the Loan Documents by such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) disputes solely
between and among such Indemnitees (other than a dispute against the
Administrative Agent in its capacity as such) to the extent such disputes do not
arise from any act or omission of a Borrower or any of its Subsidiaries.  All
obligations provided for in this Section 11.6 shall survive any termination of
this Agreement. This Section 11.6 shall not apply to Taxes other than Taxes that
represent losses, claims, and damages arising from a non-Tax claim.

 

120

--------------------------------------------------------------------------------

 

Section 11.7.  Obligations Several; No Fiduciary Obligations .  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto, shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity.  No default
by any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default.  The relationship between the Borrowers and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtors and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

 

Section 11.8.  Execution in Counterparts .  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, and by facsimile or other electronic signature, each of which
counterparts when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

Section 11.9.  Successors and Assigns .  

 

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 11.9, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 11.9, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 11.9 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 11.9 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

121

--------------------------------------------------------------------------------

 

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation (i) such Lender’s Commitment, (ii) all Loans made
by such Lender, (iii) such Lender’s Notes (if any), and (iv) such Lender’s
interest in any Letter of Credit or Swing Loan); provided that any such
assignment shall be subject to the following conditions:

 

(i)Minimum Amounts.  

 

(A)no minimum amount is required to be assigned in the case of (x) an assignment
of the entire remaining amount of the assigning Lender’s Commitment (to the
extent the Commitment is still in effect) and the Loans at the time owing to
such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 11.9 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(B)in any case not described in subpart (b)(i)(A) of this Section 11.9, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent (or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than Five Million Dollars
($5,000,000), unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Administrative Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.

 

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.9 and, in
addition:

 

(A)the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Administrative Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within three Business Days after having
received notice thereof;

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

122

--------------------------------------------------------------------------------

 

 

(C)the consent of the Issuing Lender and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Commitment.

 

(iv)Assignment Agreement.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500);
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.

 

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A) a
Borrower or any of any Borrower’s Affiliates or Subsidiaries except, solely with
respect to the Term Loan or any Additional Term Loan Facility, as permitted by
subsection (f) below, (B) to any Defaulting Lender or any Person that, upon
becoming a Lender, would constitute a Defaulting Lender, or (C) subject to
subsection (g) below, a Disqualified Institution.

 

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swing Line Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Loans in accordance with its Applicable Commitment Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subpart (vii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

123

--------------------------------------------------------------------------------

 

(viii)Treatment as Lenders.  Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section 11.9, from and
after the effective date specified in each Assignment Agreement, the assignee
thereunder shall be a party to this Agreement, and, to the extent of the
interest assigned by such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article III and Sections 11.5 and 11.6 hereof
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subpart (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 11.9.

 

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
from time to time.  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Administrative Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than, subject to subsection (g) below, a Disqualified Institution,
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or, except solely
with respect to the Term Loan or any Additional Term Loan Facility as permitted
pursuant to the terms set forth in subsection (f) below, any Borrower or any of
any Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of the
Commitment and the Loans and participations owing to it and the Notes, if any,
held by it); provided that (i) such Lender’s obligations under this Agreement
and the other Loan Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.10 with respect to any payments made by such Lender to any of its
Participants.

124

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the commitment fee.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Article III hereof (subject to the requirements and limitations therein,
including the requirements under Section 3.2(e) hereof (it being understood that
the documentation required under Section 3.2(e) hereof shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
11.9; provided that such Participant (A) agrees to be subject to the provisions
of Sections 3.4 and 3.6 hereof as if it were an assignee under subsection (b) of
this Section 11.9; and (B) shall not be entitled to receive any greater payment
under Article III hereof, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Administrative Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.6 hereof with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.4 hereof as though it were a Lender; provided that such Participant
agrees to be subject to Section 9.5 hereof as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  

125

--------------------------------------------------------------------------------

 

 

(f)Assignments to Affiliated Lenders.  Notwithstanding anything in this
Agreement to the contrary, any Term Lender may, at any time, assign all or a
portion of its Term Loan (or any Additional Term Loan Facility) on a non-pro
rata basis to an Affiliated Lender through open-market purchases, subject to the
following limitations:

 

(i)In connection with an assignment to a Non-Debt Fund Affiliate, (A) the
Non-Debt Fund Affiliate shall have identified itself in writing as an Affiliated
Lender to the assigning Term Lender and the Administrative Agent prior to the
execution of such assignment and (B) the Non-Debt Fund Affiliate shall be deemed
to have represented and warranted to the assigning Term Lender and the
Administrative Agent that the requirements set forth in this clause (f)(i) and
clause (iv) below, shall have been satisfied upon consummation of the applicable
assignment;

 

(ii)Non-Debt Fund Affiliates will not (A) have the right to receive information,
reports or other materials provided solely to Lenders by the Administrative
Agent or any other Lender, except to the extent made available to a Borrower,
(B) attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, or (C) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders;

 

(iii)(A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
Non-Debt Fund Affiliate will be deemed to have consented in the same proportion
as the Term Lenders that are not Non-Debt Fund Affiliates consented to such
matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such Non-Debt Fund Affiliate more than other Term Lenders
in any material respect, (B) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”), each Non-Debt Fund Affiliate hereby agrees (x) not to vote on such
Plan, (y) if such Non-Debt Fund Affiliate does vote on such Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(z) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (y), in each case under this clause (iii)(B)
unless such Plan adversely affects such Non-Debt Fund Affiliate more than other
Term Lenders in any material respect, and (C) each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate (solely in respect of the Term Loan
(or any Additional Term Loan Facility) therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise

126

--------------------------------------------------------------------------------

 

have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary or appropriate to carry out the provisions of this clause
(iii), including to ensure that any vote of such Non-Debt Fund Affiliate on any
Plan is withdrawn or otherwise not counted;

 

(iv)the Affiliated Lender will not be entitled to bring actions against the
Administrative Agent, in its role as such, or receive advice of counsel or other
advisors to the Administrative Agent or any other Lenders or challenge the
attorney client privilege of their respective counsel; and

 

(vi)the portion of any Loans held by Debt Fund Affiliates in the aggregate in
excess of 49.9% of the amount of Loans and Commitments required to be held by
Lenders in order for such Lenders to constitute “Required Lenders” shall be
disregarded in determining Required Lenders at any time.

 

Each Affiliated Lender that is a Term Lender hereunder agrees to comply with the
terms of this paragraph (f) (notwithstanding that it may be granted access to
the Platform or any other electronic site established for the Lenders by the
Administrative Agent), and agrees that in any subsequent assignment of all or
any portion of the Term Loan (or any Additional Term Loan Facility) it shall
identify itself in writing to the assignee as an Affiliated Lender prior to the
execution of such assignment. The provisions of this subpart (f) shall apply to
each Affiliated Lender with respect to any participations permitted to be sold
to an Affiliated Lender pursuant to subsection (d) above).

 

(g)Disqualified Institutions.  

 

(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Administrative Borrower has consented to such assignment in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender
and  (y) the execution by the Administrative Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this subpart (g)(i) shall not be void, but the other provisions
of this clause (g) shall apply.  

 

127

--------------------------------------------------------------------------------

 

(ii)If any assignment or participation is made to any Disqualified Institution
without the Administrative Borrower’s prior written consent in violation of
subpart (i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Administrative Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate the Commitment of such Disqualified
Institution and repay all obligations of the Administrative Borrower owing to
such Disqualified Institution in connection with such Commitment and/or (B)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.9), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.  

 

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the
Administrative Borrower, the Administrative Agent or any other Lender, (y)
attend or participate in meetings attended by the Lenders and the Administrative
Agent, or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders and (B) (x) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any debtor relief
plan, each Disqualified Institution party hereto hereby agrees (1) not to vote
on such debtor relief plan, (2) if such Disqualified Institution does vote on
such debtor relief plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such debtor relief plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)The Administrative Agent shall have the right, and the Administrative
Borrower hereby expressly authorizes  the Administrative Agent, to (A) post the
list of Disqualified Institutions provided by the Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion  of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

128

--------------------------------------------------------------------------------

 

Section 11.10.  Defaulting Lenders .

 

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent requiring the consent of all the Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than the
other affected Lenders shall require the consent of such Defaulting Lender.

 

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.5 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender or Swing Line Lender
hereunder; (C) third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.13
hereof; (D) fourth, as the Administrative Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; (E) fifth, if so
determined by the Administrative Agent and the Administrative Borrower, to be
held in a deposit account and released pro rata in order to (1) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement, and (2) Cash Collateralize the Issuing Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.13
hereof; (F) sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; (G) seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (y) such payment is a payment of the
principal amount of any Loans or any Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (z) such Loans
were made or reimbursement of any payment on any Letters of Credit were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and the Letter of Credit Exposure owed to,
all Non-Defaulting

129

--------------------------------------------------------------------------------

 

Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Exposure owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in the Letter of Credit
Exposure and Swing Loans are held by the Lenders pro rata in accordance with the
Commitment under the applicable facility without giving effect to Section
11.10(a)(iv) hereof. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
11.10(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)Certain Fees.

 

(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(B)Each Defaulting Lender shall be entitled to receive letter of credit fees, as
set forth in Section 2.2(b) hereof for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.13 hereof.

 

(C)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Administrative Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
the Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in the Letter of Credit Exposure and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Commitment Percentages with respect thereto
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Applicable Commitment Percentage with respect to the Revolving Credit
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

130

--------------------------------------------------------------------------------

 

(v)Cash Collateral, Repayment of Swing Loans.  If the reallocation described in
subpart (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (A) first, prepay Swing Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (B) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.13 hereof.

 

(b)Defaulting Lender Cure.  If the Administrative Borrower, the Administrative
Agent, the Swing Line Lender and the Issuing Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be reasonably necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable facility
(without giving effect to Section 11.10(a)(iv) hereof), whereupon such Lender
will cease to be a Defaulting Lender; provided that (i) no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while that Lender was a Defaulting Lender; and (ii) except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

(c)New Swing Loan and Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loan
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan, and (ii) the Issuing Lender shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

(d)Replacement of Defaulting Lenders.  Each Lender agrees that, during the time
in which any Lender is a Defaulting Lender, the Administrative Agent shall have
the right (and the Administrative Agent shall, if requested by the
Administrative Borrower), at the sole expense of the Borrowers, upon notice to
such Defaulting Lender and the Administrative Borrower, to require that such
Defaulting Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.9 hereof), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee, approved by the
Administrative Borrower (unless an Event of Default shall exist) and the
Administrative Agent, that shall assume such obligations.

 

Section 11.11.  Patriot Act Notice .  Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act and other
applicable “know your customer” and anti‑money laundering rules and regulations,
such Lender and the Administrative Agent are required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of each of the Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act
and other applicable “know your customer” and anti‑money laundering rules and
regulations.  Each Borrower shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or a Lender in order to assist the Administrative
Agent or such Lender in maintaining compliance with the Patriot Act

131

--------------------------------------------------------------------------------

 

 

Section 11.12.  Severability of Provisions; Captions; Attachments .  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.13.  Investment Purpose .  Each of the Lenders represents and
warrants to the Borrowers that such Lender is entering into this Agreement with
the present intention of acquiring any Note issued pursuant hereto (or, if there
is no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.

 

Section 11.14.  Entire Agreement .  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any commitment letter and fee letter between the Borrowers and KeyBank that by
their terms survive the termination of such agreements, in each case, which
shall remain in full force and effect after the Closing Date).

 

Section 11.15.  Limitations on Liability of the Issuing Lender .  The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Issuing Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

132

--------------------------------------------------------------------------------

 

Section 11.16.  General Limitation of Liability .  No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrowers, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable Law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether any Lender, Issuing Lender, or
the Administrative Agent has been advised of the likelihood of such loss of
damage.

 

Section 11.17.  No Duty .  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation.  Each Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

Section 11.18.  Legal Representation of Parties .  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions .  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

133

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 11.20.  Governing Law; Submission to Jurisdiction .

 

(a)Governing Law.  This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the Laws of the
State of New York and the respective rights and obligations of the Borrowers,
the Administrative Agent, and the Lenders shall be governed by New York law.

 

(b)Submission to Jurisdiction.  Each Borrower hereby irrevocably submits to the
non‑exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York, over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any other Related Writing, and each
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal
court.  Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Each Borrower agrees that a final, non‑appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

[Remainder of page left intentionally blank]

 

4820-6835-2377.12

 

134

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER .  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:

12755 E. Nine Mile

 

UNIVERSAL MANAGEMENT SERVICES, INC.

 

Warren, MI 48089

 

Fore Transportation, Inc.

 

Attention: Treasurer

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jude M. Beres

 

 

 

Name:

 

Jude M. Beres

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

Cavalry Logistics, LLC

Fore Transportation, Inc.

Logistics Insight Corp.

Mason Dixon Intermodal, Inc.

Southern Counties Express, Inc.

Specialized Rail Service, Inc.

Universal Logistics Solutions International, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Universal Specialized, Inc.

 

 

 

Universal Truckload, Inc.

 

 

 

Westport Axle Corp.

 

 

 

Westport Machining, LLC

 

 

 

 

By:

 

/s/ Violeta V. Golematis

 

 

 

Name:

 

Violeta V. Golematis

 

 

 

Title:

 

Treasurer

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

127 Public Square

 

KEYBANK NATIONAL ASSOCIATION

 

Cleveland, Ohio  44114-1306

 

   as the Administrative Agent, the Swing Line

 

Attention:  Commercial Banking

 

   Lender, the Issuing Lender and as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott Klingbeil

 

 

 

Name:

 

Scott Klingbeil

 

 

 

Title:

 

Assistant Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

5555 Cleveland Ave.

 

THE HUNTINGTON NATIONAL BANK

 

Columbus, OH 43231

 

 

 

Attention:  Michael Pivarnik

 

By:

 

/s/ Joseph K. Zayance

 

 

 

 

 

Joseph K. Zayance

 

 

 

 

 

Senior Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

777 East Wisconsin Avenue

 

U.S. BANK NATIONAL ASSOCIATION

 

MK-WI-T10S

 

 

 

Milwaukee, WI 53202

 

By:

 

/s/ Eric M. Lough

 

Attention:  Eric Lough

 

Name:

 

Eric M. Lough

 

 

 

Title:

 

Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

45 East 53rd Street

 

SANTANDER BANK, N.A.

 

New York, NY 10022

 

 

 

Attention:  Irv Roa

 

By:

 

/s/ Irv Roa

 

 

 

Name:

 

Irv Roa

 

 

 

Title:

 

Senior Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

227 West Monroe Street

 

CITIBANK, N.A.

 

Suite 2400

 

 

 

Chicago, IL 60606

 

By:

 

/s/ Michael Saurer

 

Attention: John McGuire

 

Name:

 

Michael Saurer

 

 

 

Title:

 

Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

Citizens Commercial Banking

 

CITIZENS BANK, N.A.

 

71 South Wacker Drive, Floor 29

 

 

 

Chicago, IL 60606

 

By:

 

/s/ Stephen A. Maenhout

 

Attention: Stephen Maenhout

 

Name:

 

Stephen A. Maenhout

 

 

 

Title:

 

Senior Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

Fifth Third Bank

 

FIFTH THIRD BANK

 

5050 Kingsley Drive

 

 

 

Cincinnati, OH  45263

 

By:

 

/s/ Eric Hendrickson

 

Attention: Comm.PostClosing

 

Name:

 

J. Eric Hendrickson

 

 

 

Title:

 

Relationship Manager

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

3501 Hamlin Rd.

 

COMERICA BANK

 

Suite 3 MC 5240

 

 

 

Auburn Hills, MI 48326

 

By:

 

/s/ David Zablocki

 

Attention: David Zablocki

 

 

 

David Zablocki

 

 

 

 

 

Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

2445 84th Street SW

 

CHEMICAL BANK

 

Byron Center, MI 49315

 

 

 

 

 

By:

 

/s/ Mike Pratt

 

Attention: Mike Pratt

 

Name:

 

Mike Pratt

 

 

 

Title:

 

1st Vice President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

165 Madison Avenue, 1st Floor

 

FIRST TENNESSEE BANK

 

Memphis, TN 38103

 

 

 

 

 

By:

 

/s/ Russell T. Nenon

 

Attention: Russell T. Nenon

 

Name:

 

Russell T. Nenon

 

 

 

Title:

 

Vice-President

 

 




Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Address:

1375 E 9th Street, Suite 1920

 

BANK OF THE WEST

 

Cleveland, Ohio 44114

 

 

 

 

 

By:

 

/s/ David J. Dannemiller

 

Attention: David Dannemiller

 

Name:

 

David J. Dannemiller

 

 

 

Title:

 

Managing Director

 

 

 

Signature Page to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1

COMMITMENTS OF LENDERS

 

LENDERS

REVOLVING

CREDIT

COMMITMENT

PERCENTAGE

REVOLVING

CREDIT

COMMITMENT

AMOUNT

TERM LOAN

COMMITMENT

PERCENTAGE

TERM LOAN

COMMITMENT

AMOUNT

MAXIMUM

AMOUNT

KeyBank National Association

15.7142857143%

$31,428,571.43

15.7142857143%

$23,571,428.57

$55,000,000.00

 

 

 

 

 

 

The Huntington National Bank

15.7142857143%

$31,428,571.43

15.7142857143%

$23,571,428.57

$55,000,000.00

 

 

 

 

 

 

U.S. Bank National Association

8.5714285714%

$17,142,857.14

8.5714285714%

$12,857,142.86

$30,000,000.00

 

 

 

 

 

 

Santander Bank, N.A.

8.5714285714%

$17,142,857.14

8.5714285714%

$12,857,142.86

$30,000,000.00

 

 

 

 

 

 

Citibank, N.A.

8.5714285714%

$17,142,857.14

8.5714285714%

$12,857,142.86

$30,000,000.00

 

 

 

 

 

 

Citizens Bank, N.A.

8.5714285714%

$17,142,857.14

8.5714285714%

$12,857,142.86

$30,000,000.00

 

 

 

 

 

 

Fifth Third Bank

8.5714285714%

$17,142,857.14

8.5714285714%

$12,857,142.86

$30,000,000.00

 

 

 

 

 

 

Comerica Bank

8.5714285714%

$17,142,857.14

8.5714285714%

$12,857,142.86

$30,000,000.00

 

 

 

 

 

 

Chemical Bank

5.7142857143%

$11,428,571.43

5.7142857143%

$8,571,428.57

$20,000,000.00

 

 

 

 

 

 

First Tennessee Bank

5.7142857143%

$11,428,571.43

5.7142857143%

$8,571,428.57

$20,000,000.00

 

 

 

 

 

 

Bank of the West

5.7142857143%

$11,428,571.43

5.7142857143%

$8,571,428.57

$20,000,000.00

 

 

 

 

 

 

Total Commitment Amount

100%

$200,000,000

100%

$150,000,000

$350,000,000

 

 

 

 

 

 

 

 

S-1

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

BORROWERS

 

 

Universal Management Services, Inc., a Michigan corporation

Cavalry Logistics, LLC, a Tennessee limited liability company

Fore Transportation, Inc., an Illinois corporation

Logistics Insight Corp., a Michigan corporation

Mason Dixon Intermodal, Inc., a Michigan corporation

Southern Counties Express, Inc., a California corporation

Specialized Rail Service, Inc., a Nevada corporation

Universal Logistics Solutions International, Inc., an Illinois corporation

Universal Specialized, Inc., a Michigan corporation

Universal Truckload, Inc., a Delaware corporation

Westport Axle Corp., a Kentucky corporation

Westport Machining, LLC, a Michigan limited liability company

 

 




S-2

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

GUARANTORS OF PAYMENT

 

4 Cargo LLC, an Illinois limited liability company

APA Holdings LLC, an Illinois limited liability company

Aquarius Financial, Inc., a California corporation

Diversified Contract Services, Inc., a Michigan corporation

Fore Transport, Inc., an Illinois corporation

LGSI Equipment of Indiana, LLC, an Indiana limited liability company

LINC Logistics LLC, a Michigan limited liability company

LINC of Michigan, LLC, a Michigan limited liability company

Universal Dedicated, Inc., a Michigan corporation

UT Rent A Car, Inc., a Michigan corporation

UTS Realty, LLC, a Michigan limited liability company

UTSI Finance, Inc., a Michigan corporation

Westport Machining Holdings, Inc., a Michigan corporation

Westport USA Holding, LLC, a Delaware limited liability company

 

 




S-3

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

PLEDGED SECURITIES

 

 

Pledgor

 

Name of Subsidiary

Jurisdiction of Subsidiary

 

Shares

Certificate Number

Ownership Percentage

Universal Logistics Holdings, Inc.

Universal Truckload, Inc.

Delaware

100,000

2

100%

Universal Logistics Holdings, Inc.

Universal Dedicated, Inc.

Michigan

5,000

8

100%

Universal Logistics Holdings, Inc.

Mason Dixon Intermodal, Inc.

Michigan

1,000

2

100%

Universal Logistics Holdings, Inc.

Logistics Insight Corp.

Michigan

1,000

4

100%

Universal Logistics Holdings, Inc.

Westport USA Holding, LLC

Delaware

N/A

N/A

100%

Universal Logistics Holdings, Inc.

Universal Logistics Solutions International, Inc.

Illinois

1,000

1

100%

Universal Logistics Holdings, Inc.

Universal Specialized, Inc.

Michigan

6,000

2

100%

Universal Logistics Holdings, Inc.

Cavalry Logistics, LLC

Tennessee

N/A

N/A

100%

Universal Logistics Holdings, Inc.

Universal Management Services, Inc.

Michigan

1,000

1

100%

Universal Logistics Holdings, Inc.

LGSI Equipment of Indiana, LLC

Indiana

N/A

N/A

100%

Universal Logistics Holdings, Inc.

LINC Logistics LLC

Michigan

N/A

N/A

100%

Universal Logistics Holdings, Inc.

UT Rent A Car, Inc.

Michigan

1,000

1

100%

S-4

--------------------------------------------------------------------------------

 

Universal Logistics Holdings, Inc.

UTS Realty, LLC

 

Michigan

N/A

N/A

100%

Universal Logistics Holdings, Inc.

UTSI Finance, Inc.

Michigan

1,000

1

100%

Universal Logistics Holdings, Inc.

Universal Logistics Solutions Canada Ltd.

Canada

TBD

No evidence of shares being certificated

100%*

UTSI Finance, Inc.

APA Holdings LLC

 

Illinois

N/A

N/A

100%

Mason Dixon Intermodal, Inc.

Southern Counties Express, Inc.

California

1,000

3

100%

Mason Dixon Intermodal, Inc.

Aquarius Financial, Inc.

California

1,000

4

100%

Mason Dixon Intermodal, Inc.

Fore Transportation, Inc.

Illinois

50

1

100%

Mason Dixon Intermodal, Inc.

Fore Transport, Inc.

Illinois

1,000

1

100%

Southern Counties Express, Inc.

Southern Counties Express, LLC

California

 

N/A

N/A

100%

Southern Counties Express, Inc.

Green Fleet, Inc.

California

1,000

1

100%

Southern Counties Express, Inc.

Green Fleet, LLC

California

N/A

N/A

100%

Fore Transportation, Inc.

4 Cargo LLC

Illinois

N/A

N/A

100%

Westport USA Holding, LLC

Westport Axle Corp.

Kentucky

780

103

100%

Westport Axle Corp.

Westport Machining Holdings, Inc.

Michigan

1,000

1

100%

Westport Axle Corp.

Specialized Rail Service, Inc.

Nevada

47,132.96

14

100%

Westport Machining Holdings, Inc.

Westport Machining, LLC

Michigan

N/A

N/A

100%

S-5

--------------------------------------------------------------------------------

 

LINC Logistics LLC

LINC of Michigan, LLC

Michigan

N/A

N/A

100%

LINC Logistics LLC

Diversified Contract Services, Inc.

Michigan

500

004

100%

LINC Logistics LLC

Logistics Insight Corporation, S. de R.L. de C.V.

Mexico

999,999

N/A

99.9999%*

LINC Logistics LLC

Logistics Insight, GMBH

Germany

25,000

N/A

100%*

LINC Logistics LLC

Universal LINC DE Columbia SAS

Columbia

2,000

2

100%*

Diversified Contract Services, Inc.

Ulinc de Mexico, S. de R.L. de C.V

Mexico

2,999

1

99.967%*

Diversified Contract Services, Inc.

Stafflinc de Mexico, S. de R.L. de C.V.

Mexico

2,999

N/A

99.967%*

 

*100% of non-voting shares and equity interests and 65% of voting shares or
equity interest of each first‑tier Foreign Subsidiary constitute Pledged
Securities

 

 

S-6

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$

 

 

_________, 20__

 

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”, and
individually, each a “Borrower”), jointly and severally, promise to pay, on the
last day of the Commitment Period, as defined in the Credit Agreement (as
hereinafter defined), to _________, or its registered assigns (“Lender”) at the
main office of KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, as
hereinafter defined, 127 Public Square, Cleveland, Ohio 44114‑1306 the principal
sum of

 

 

 

AND 00/100

DOLLARS

 

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrowers pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of November 27, 2018, among the Borrowers, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified.  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

The Borrowers also promise to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-1

--------------------------------------------------------------------------------

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof.  Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

To the extent permitted by law and except as expressly provided in the Credit
Agreement, each Borrower expressly waives presentment, demand, protest and
notice of any kind.  This Note shall be governed by and construed in accordance
with the laws of the State of New York.

 

JURY TRIAL WAIVER.  EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

UNIVERSAL MANAGEMENT SERVICES, INC.

Cavalry Logistics, LLC

Fore Transportation, Inc.

Logistics Insight Corp.

Mason Dixon Intermodal, Inc.

Southern Counties Express, Inc.

Specialized Rail Service, Inc.

Universal Logistics Solutions International, Inc.

Universal Specialized, Inc.

Universal Truckload, Inc.

Westport Axle Corp.

Westport Machining, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 




E-2

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$

 

 

_____ ___, 20__

 

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”, and
individually, each a “Borrower”), jointly and severally, promise to pay to
KEYBANK NATIONAL ASSOCIATION, or its registered assigns (the “Swing Line
Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of

 

 

 

AND 00/100

DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrowers pursuant to Section 2.2(b) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of November 27, 2018, among the Borrowers, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified.  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

The Borrowers also promise to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the
Borrowers under this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-3

--------------------------------------------------------------------------------

 

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

To the extent permitted by law and except as expressly provided in the Credit
Agreement, each Borrower expressly waives presentment, demand, protest and
notice of any kind. This Note shall be governed by and construed in accordance
with the laws of the State of New York.

 

JURY TRIAL WAIVER.  EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

UNIVERSAL MANAGEMENT SERVICES, INC.

Cavalry Logistics, LLC

Fore Transportation, Inc.

Logistics Insight Corp.

Mason Dixon Intermodal, Inc.

Southern Counties Express, Inc.

Specialized Rail Service, Inc.

Universal Logistics Solutions International, Inc.

Universal Specialized, Inc.

Universal Truckload, Inc.

Westport Axle Corp.

Westport Machining, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 




E-4

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF

TERM NOTE

 

$

 

 

_____ ___, 20__

 

FOR VALUE RECEIVED, the undersigned, (collectively, the “Borrowers”, and
individually, each a “Borrower”), jointly and severally, promise to pay to
_________, or its registered assigns ( “Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114‑1306 the principal sum of

 

 

 

AND 00/100

DOLLARS

 

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of November 27, 2018, among the Borrowers, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified.  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

The Borrowers also promise to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-5

--------------------------------------------------------------------------------

 

This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

To the extent permitted by law and except as expressly provided in the Credit
Agreement, each Borrower expressly waives presentment, demand, protest and
notice of any kind. This Note shall be governed by and construed in accordance
with the laws of the State of New York.

 

JURY TRIAL WAIVER.  EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

UNIVERSAL MANAGEMENT SERVICES, INC.

Cavalry Logistics, LLC

Fore Transportation, Inc.

Logistics Insight Corp.

Mason Dixon Intermodal, Inc.

Southern Counties Express, Inc.

Specialized Rail Service, Inc.

Universal Logistics Solutions International, Inc.

Universal Specialized, Inc.

Universal Truckload, Inc.

Westport Axle Corp.

Westport Machining, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 




E-6

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF

NOTICE OF LOAN

 

_______________________, 20____

 

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio  44114

Attention:  Commercial Banking

 

Ladies and Gentlemen:

 

The undersigned, Universal Management Services, Inc., a Michigan corporation
(the “Administrative Borrower”), refers to the Credit and Security Agreement,
dated as of November 27, 2018 (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Administrative
Borrower, the other Borrowers named therein, the Lenders party thereto and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), and hereby gives you notice, pursuant to Section 2.6 of
the Credit Agreement that the Borrowers hereby request [a Loan (the “Proposed
Loan”)][an interest change with respect to a portion of a Loan (the “Interest
Change”)], and in connection therewith sets forth below the information relating
to the [Proposed Loan][Interest Change] as required by Section 2.6 of the Credit
Agreement:

 

 

(a)

The Borrower requesting the [Proposed Loan][ Interest Change] is

__________________________.

 

 

(b)

The Business Day of the [Proposed Loan][ Interest Change] is

__________, 20__.

 

 

(c)

The amount of the [Proposed Loan][ Interest Change] is

$_______________.

 

 

(d)

The [Proposed Loan is to be][Interest Change is for]:

a Revolving Loan ____ / the Term Loan ___.  (Check one.)

 

 

(e)

The [Proposed Loan][Interest Change] is to be a:

Base Rate Loan ____  / Eurodollar Loan ___/ Swing Loan _____.  (Check one.)

 

 

(f)

If the [Proposed Loan][Interest Change] is a Eurodollar Loan, the

Interest Period requested is [one week ____], one month ___, two months ___,
three months ___, six months ____, [twelve months _____]. (Check one.)

 

 

E-7

--------------------------------------------------------------------------------

 

The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][ Interest Change]:

 

(i)the representations and warranties contained in Article IV of the Credit
Agreement are true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all respects), before and after
giving effect to the [Proposed Loan][Interest Change] and the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
that any thereof expressly relate to an earlier date, in which case they shall
be true and correct in all material respects (or, as to any representations and
warranties which are subject to a materiality or Material Adverse Effect
qualifier, true and correct in all respects) as of such earlier date;

 

(ii)no event has occurred and is continuing, or would result from such [Proposed
Loan][Interest Change], or the application of proceeds therefrom, that
constitutes a Default or Event of Default; and

 

(iii)the conditions set forth in Section 2.6 and Article IV of the Credit
Agreement have been satisfied.

 

UNIVERSAL MANAGEMENT

SERVICES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




E-8

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

 

For the Quarterly Reporting Period ended ____________________

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)I am the duly elected [President] or [Treasurer] of Universal Management
Services, Inc., a Michigan corporation (the “Administrative Borrower”);

 

(2)I am familiar with the terms of that certain Credit and Security Agreement,
dated as of November 27, 2018, among the Administrative Borrower, the other
Borrowers named therein, the Lenders party thereto and KeyBank National
Association, as the Administrative Agent (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Companies during the accounting period covered by the attached financial
statements;

 

(3)The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

 

(4)The representations and warranties made by the Borrowers contained in each
Loan Document are true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all respects) as though made on
and as of the date hereof, except to the extent that any thereof expressly
relate to a specific earlier date, in which case such representations and
warranties are true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all respects) as of such earlier
date; and

 

(5)Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.

 

UNIVERSAL MANAGEMENT

SERVICES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 




E-9

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in Section 1 below ([the][each, an] “Assignor”)
and [the][each] 2 Assignee identified in Section 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guaranties, and swing loans included in such facilities),
and (b) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
subpart (a) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to subparts (a) and (b) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

E-10

--------------------------------------------------------------------------------

 

sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment Agreement, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrower(s):

Universal Management Services, Inc., a Michigan corporation, et al.

 

 

 

 

4.

Administrative Agent:

KeyBank National Association, as the administrative agent under the Credit
Agreement

 

 

 

 

5.

Credit Agreement:

The Credit and Security Agreement dated as of November 27, 2018 among the
Borrowers, the Lenders parties thereto, and the Administrative Agent.

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

Assignor

[s]

Assignee

[s]

Commitment Assigned

Aggregate

Amount of

Commitment/Loans

for all Lenders

Amount of

Commitment/Loans Assigned

Percentage

Assigned of

Commitment/
Loans5

CUSIP

Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7.Trade Date:______________]6

 

8.Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Remainder of page intentionally left blank.]




 

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-11

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S]

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Consented to and Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as

Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Consented to:

 

 

 

UNIVERSAL MANAGEMENT SERVICES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 




E-12

--------------------------------------------------------------------------------

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.       Representations and Warranties.

 

1.1     Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment Agreement
and to consummate the transactions contemplated hereby, and (iv) it is not a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower[s], any of [its][their] Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Borrower[s], any of [its][their] Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

E-13

--------------------------------------------------------------------------------

 

2.       Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.7  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.       General Provisions.  This Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement.  This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.




 

7 

The Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:  

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date.  The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 

E-14

--------------------------------------------------------------------------------

 

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit and Security Agreement, dated as
of November 27, 2018 (the “Credit Agreement”), among Universal Management
Services, Inc., a Michigan corporation, and the other borrowers named therein
(collectively, the “Borrowers”), the Lenders, as defined therein, and KeyBank
National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Date:

 

________ __, 20[  ]

 

 

 




E-15

--------------------------------------------------------------------------------

 

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit and Security Agreement, dated as
of November 27, 2018 (the “Credit Agreement”), among Universal Management
Services, Inc., a Michigan corporation, and the other borrowers named therein
(collectively, the “Borrowers”), the Lenders, as defined therein, and KeyBank
National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Date:

 

________ __, 20[  ]

 

 

 




E-16

--------------------------------------------------------------------------------

 

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit and Security Agreement, dated as
of November 27, 2018 (the “Credit Agreement”), among Universal Management
Services, Inc., a Michigan corporation, and the other borrowers named therein
(collectively, the “Borrowers”), the Lenders, as defined therein, and KeyBank
National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Date:

 

________ __, 20[  ]

 

 

 




E-17

--------------------------------------------------------------------------------

 

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit and Security Agreement, dated as
of November 27, 2018 (the “Credit Agreement”), among Universal Management
Services, Inc., a Michigan corporation, and the other borrowers named therein
(collectively, the “Borrowers”), the Lenders, as defined therein, and KeyBank
National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (B) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Date:

 

________ __, 20[  ]

 

 

 

E-18